Exhibit 10.34

REAL ESTATE LOAN AGREEMENT

BY AND AMONG

THE ENTITIES LISTED ON SCHEDULE 1-A ATTACHED HERETO,

(collectively, jointly and severally, “Lender”)

AND

THE ENTITIES LISTED ON SCHEDULE 1-B ATTACHED HERETO,

(collectively, jointly and severally, the “Borrower”)

Dated as of October 3, 2016



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I

 

DEFINED TERMS

     1  

Section 1.1.

 

Certain Defined Terms

     1  

Section 1.2.

 

Interpretation; Terms Generally

     23  

Section 1.3.

 

Accounting Terms

     23  

Section 1.4.

 

Certain Matters Relating to References to Real Property

     23  

ARTICLE II

 

THE LOAN

     23  

Section 2.1.

 

The Loan

     24  

Section 2.2.

 

The Note

     24  

Section 2.3.

 

Security and Credit Enhancement

     24  

ARTICLE III

 

ADDITIONAL CHARGES AND IMPOSITIONS

     24  

Section 3.1.

 

Additional Charges

     24  

Section 3.2.

 

Payment of Impositions

     25  

Section 3.3.

 

Utility Charges

     26  

Section 3.4.

 

Insurance Premiums

     26  

ARTICLE IV

 

GENERAL COVENANTS

     26  

Section 4.1.

 

Borrower’s Personal Property

     26  

Section 4.2.

 

Primary Intended Use

     27  

Section 4.3.

 

No Changes

     27  

Section 4.4.

 

No Interference with Insurance

     27  

Section 4.5.

 

Operation

     28  

Section 4.6.

 

Waste; Nuisance

     28  

Section 4.7.

 

Maintenance of Security Interests

     28  

Section 4.8.

 

Publicity Signs

     28  

Section 4.9.

 

[Intentionally Omitted]

     28  

Section 4.10.

 

No Conveyance of Real Property

     28  

Section 4.11.

 

Granting of Easements, Restrictions, Etc

     28  

ARTICLE V

 

LEGAL COMPLIANCE

     29  

Section 5.1.

 

Compliance with Legal and Insurance Requirements

     29  

Section 5.2.

 

Maintenance of Licenses; Compliance with Healthcare Laws

     30  

Section 5.3.

 

[Intentionally Omitted]

     32  

Section 5.4.

 

Hazardous Materials and Medical Waste

     32  

Section 5.5.

 

Organizational Covenants

     34  

ARTICLE VI

 

REPAIRS; CAPITAL ADDITIONS

     34  

Section 6.1.

 

Maintenance; Repair and Remodel

     34  

Section 6.2.

 

[Intentionally Omitted]

     35  

Section 6.3.

 

Capital Additions

     35  

ARTICLE VII

 

LIENS

     36  

ARTICLE VIII

 

PERMITTED CONTESTS

     38  

ARTICLE IX

 

INSURANCE

     38  

Section 9.1.

 

General Insurance Requirements

     38  

Section 9.2.

 

Additional Insurance

     41  

Section 9.3.

 

Endorsements and Other Requirements

     41  

Section 9.4.

 

Evidence of Insurance

     42  

 

i



--------------------------------------------------------------------------------

Section 9.5.

 

Increase in Limits

     42  

Section 9.6.

 

Blanket Policy

     42  

Section 9.7.

 

No Separate Insurance

     43  

ARTICLE X

 

FIRE AND CASUALTY

     43  

Section 10.1.

 

Fire and Casualty

     43  

ARTICLE XI

 

CONDEMNATION

     45  

Section 11.1.

 

Condemnation

     45  

ARTICLE XII

 

LEASING AND SUBLEASING

     46  

Section 12.1.

 

Lease Subordination

     46  

Section 12.2.

 

Lease Subordination and Non-Disturbance

     48  

Section 12.3.

 

Existing Leases

     48  

ARTICLE XIII

 

ADDITIONAL COVENANTS OF BORROWER

     49  

Section 13.1.

 

Affirmative Covenants

     49  

Section 13.2.

 

Inspection

     51  

Section 13.3.

 

Management Agreements

     51  

Section 13.4.

 

Non-competition

     51  

ARTICLE XIV

 

DEFAULT

     51  

Section 14.1.

 

Events of Default

     51  

Section 14.2.

 

Remedies

     55  

Section 14.3.

 

Remedies with Respect to Licenses

     56  

Section 14.4.

 

Cumulative

     57  

Section 14.5.

 

Waivers

     58  

Section 14.6.

 

Application of Funds

     58  

Section 14.7.

 

Notices by Lender

     58  

Section 14.8.

 

Additional Expenses

     58  

Section 14.9.

 

Lender’s Contractual Security Interest

     59  

ARTICLE XV

 

OPTIONS TO PURCHASE

     59  

Section 15.1.

 

Options to Purchase Real Property

     59  

Section 15.2.

 

Option to Purchase Personal Property

     59  

Section 15.3.

 

Payment of Purchase Price

     60  

Section 15.4.

 

Closing of Purchase

     60  

Section 15.5.

 

Proration

     61  

ARTICLE XVI

 

INTENTIONALLY OMITTED

     61  

ARTICLE XVII

 

INTENTIONALLY OMITTED

     61  

ARTICLE XVIII

 

LENDER’S RIGHT TO CURE

     61  

ARTICLE XIX

 

INDEMNIFICATION

     61  

ARTICLE XX

 

NOTICES

     62  

ARTICLE XXI

 

MISCELLANEOUS

     63  

Section 21.1.

 

General

     63  

Section 21.2.

 

Bankruptcy Waivers

     64  

Section 21.3.

 

Lender’s Expenses

     64  

Section 21.4.

 

Prevailing Party Expenses

     65  

Section 21.5.

 

Entire Agreement; Modifications

     65  

Section 21.6.

 

MPT Securities Offering and Filings

     65  

Section 21.7.

 

Non-Recourse as to Parties

     66  

Section 21.8.

 

Covenants, Restrictions and Reciprocal Easements

     67  

 

ii



--------------------------------------------------------------------------------

Section 21.9.

 

Force Majeure

     67  

Section 21.10.

 

Governing Law

     67  

Section 21.11.

 

Jurisdiction and Venue

     67  

Section 21.12.

 

Compliance with Anti-Terrorism Laws

     68  

Section 21.13.

 

Electronically Transmitted Signatures

     68  

Section 21.14.

 

Waiver of Jury Trial

     68  

Section 21.15.

 

Counterparts

     69  

Section 21.16.

 

Survival

     69  

Section 21.17.

 

Assignment

     69  

Section 21.18.

 

Continuation of Defaults

     69  

Section 21.19.

 

Specific Performance

     69  

Section 21.20.

 

Joint Drafting

     69  

Section 21.21.

 

Joint and Several Obligations

     70  

Section 21.22.

 

Agreements and Covenants relating to Certain Properties

     70  

Section 21.23.

 

Termination Date

     70  

Section 21.24.

 

Necessary Actions

     70  

Section 21.25.

 

No Waiver

     70  

Section 21.26.

 

Intercreditor Agreement

     70  

EXHIBITS AND SCHEDULES:

 

Exhibit A-1

  

Carney Land

Exhibit A-2

  

Holy Family Land (Merrimack Valley)

Exhibit A-3

  

Nashoba Land

Exhibit A-4

  

Norwood Land

Exhibit B-1

  

Permitted Exceptions - Carney Land

Exhibit B-2

  

Permitted Exceptions - Holy Family Land (Merrimack Valley)

Exhibit B-3

  

Permitted Exceptions – Nashoba Land

Exhibit B-4

  

Permitted Exceptions – Norwood Land

Exhibit C

  

Existing Subleases

Exhibit D

  

Excluded Subsidiaries

Schedule 1-A

  

Lender

Schedule 1-B

  

Borrower

Schedule 1-C

  

Non-Permitted Assignees

Schedule 2.1

  

Allocation Schedule

Schedule 6.3

  

Capital Additions

Schedule 15.1

  

Option Price Schedule

Schedule 21.22    Agreements and Covenants relating to Certain Properties

 

iii



--------------------------------------------------------------------------------

REAL ESTATE LOAN AGREEMENT

This REAL ESTATE LOAN AGREEMENT (the “Agreement”) is dated this 3rd day of
October, 2016, and is by and among the entities listed on Schedule 1-A attached
hereto and made a part hereof by reference and incorporation (collectively,
jointly and severally, the “Lender”), having their principal office at c/o MPT
Operating Partnership, L.P., 1000 Urban Center Drive, Suite 501, Birmingham,
Alabama 35242, and the entities listed on Schedule 1-B attached hereto and made
a part hereof by reference and incorporation (collectively, jointly and
severally, the “Borrower”), having their principal office at c/o Steward Health
Care System LLC, 500 Boylston Street, Fifth Floor, Boston, MA 02116, Attn:
Joseph C. Maher, Jr.

W I T N E S S E T H:

WHEREAS, contemporaneously herewith and pursuant to the Real Estate Contract (as
herein defined), Lender has made a term loan to Borrower in the principal amount
of Six Hundred Million and No/100 Dollars ($600,000,000.00) (the “Loan”), as
evidenced by the Note (as herein defined);

WHEREAS, the Loan is secured by, among other things, a first mortgage lien on
the Real Property (as herein defined) and other collateral relating to the
Facilities (as each term is herein defined);

WHEREAS, each of the Obligors (as herein defined) has derived, and will continue
to derive, direct and indirect benefits (financial and otherwise) from the
fundings and transactions contemplated under this Agreement and as contemplated
under the other Obligation Documents (as herein defined); and

WHEREAS, Lender is willing to make and extend the Loan to Borrower on the terms
and subject to the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby covenant and
agree as follows:

ARTICLE I

DEFINED TERMS

Section 1.1.    Certain Defined Terms. Capitalized terms used herein shall have
the respective meanings ascribed to them in this Section 1.1.

ABL Credit Agreement: That certain Credit Agreement, dated as of the date
hereof, among Citibank, N.A., as administrative agent on behalf of itself and
the other lenders a party thereto, Steward Health and its Subsidiaries and
applicable Affiliates a party thereto.

Additional Charges: As defined in Section 3.1.

Affiliate: With respect to any Person (i) any Person that, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (ii) any other Person that owns,

 

1



--------------------------------------------------------------------------------

beneficially, directly or indirectly, 25% or more of the outstanding capital
stock, shares or Equity Interests of such Person. For the purposes of this
definition, “control” (including the correlative meanings of the terms
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
through the ownership of voting securities or otherwise; provided that neither
Cerberus Capital Management, L.P., nor any of its Affiliates (other than Steward
Health and its subsidiaries), nor Ralph de la Torre, M.D. shall be deemed to be
an Affiliate of Steward Health or any Facility Borrower.

Agreement: As defined in the preamble of this Agreement.

AIREA: The American Institute of Real Estate Appraisers, or any successor
organization.

Allocation Schedule: As defined in Section 2.1.

Anti-Terrorism Laws: Any applicable laws, statutes and regulations relating to
terrorism or money laundering, including Executive Order No. 13224 (effective
September 24, 2001), the Patriot Act, the laws, statutes and regulations
comprising or implementing the Bank Secrecy Act, and the laws, statutes and
regulations administered by OFAC.

Award: All compensation, sums or anything of value awarded, paid or received
from a total or partial Condemnation.

Bankruptcy Code: Chapter 11 U.S.C. § 101, et seq.

Base Interest Rate: A per annum rate equal to Seven and One-Half Percent (7.5%),
as adjusted from time to time in accordance with the Note.

Blocked Person: Any Person: (a) listed in the annex to, or is otherwise subject
to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “security blocked person” on the OFAC List.

Borrower: As defined in the preamble to this Agreement.

Borrower Parties: As defined in Section 21.7(b).

Business: With respect to each of the Properties, the primary operation of a
healthcare facility thereon and ancillary facilities related thereto, in each
case, the engagement in and pursuit and conduct of any business venture or
activity incident thereto.

 

2



--------------------------------------------------------------------------------

Business Day: Each Monday, Tuesday, Wednesday, Thursday and Friday that is not a
day on which money centers in the City of New York, New York are authorized or
obligated by law or executive order to close.

Capital Additions: With respect to each Property, (a) extraordinary renovations
or expansions of buildings, structures or other improvements currently located
on that Property (or on additional parcels added to such Property), (b) the
addition of one or more parcels of land to such Property (whether by purchase or
ground lease), or (c) the addition of one or more new buildings or additional
structures placed on such Property or any such additional parcels of land,
including, without limitation, the construction of a new wing or new story.

Capital Lease Obligations: With respect to any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

Carney Borrower: Steward Carney Hospital, Inc., a Delaware corporation, together
with its successors and permitted assigns.

Carney Facility: That certain one hundred fifty-nine (159)-licensed bed general
acute care hospital facility operated at the Carney Land, commonly known as
“Carney Hospital.”

Carney Land: That certain real property located in Suffolk County, Massachusetts
more particularly described on Exhibit A-1 attached hereto and made a part
hereof by reference and incorporation, together with all hereditaments,
easements, mineral rights, rights of way and other appurtenances related
thereto.

Carney Borrower: Steward Carney Hospital, Inc., a Delaware corporation, together
with its successors and permitted assigns.

Carney Lender: MPT of Dorchester-Steward, LLC, a Delaware limited liability
company, together with its successors and assigns.

Carney Property: The Carney Land and related Leased Improvements located thereon
relating to the Carney Facility.

Cash Collections: Any and all payments received for patient related services
that are posted to Borrower’s accounting system for a Facility, including,
without limitation, any such payments received from patients, insurance
companies, managed care and preferred provider organizations, Medicaid,
Medicare, or other payors.

Casualty Impacted Property: As defined in Section 10.1.

CERCLA: As defined in the definition of “Hazardous Materials Laws.”

Change of Control Transaction: Shall mean (i) Steward Health ceasing to own in
the aggregate, directly or indirectly, one hundred percent (100%) of the voting
Equity Interests of

 

3



--------------------------------------------------------------------------------

any Facility Borrower, or (ii) a majority of the voting Equity Interests of
Steward Health or Steward Health Care Holdings, LLC are sold or transferred to a
Person, and, following such sale or transfer, (A) such Person is not a Qualified
Transferee or, (B) after giving pro forma effect to such sale or transfer, there
exists a breach of Section 14.1(k) or (l), without the prior written consent of
Lender, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, however, that notwithstanding the foregoing, neither without
the prior written consent of Lender, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that notwithstanding the
foregoing, neither (i) the sale or transfer of Equity Interests of Steward
Health or Steward Health Care Holdings, LLC between or to the existing holders
of the Equity Interests of Steward Health or Steward Health Care Holdings, LLC,
as of the date hereof, (ii), the sale or transfer of Equity Interests held
directly or indirectly by Cerberus Capital Management, L.P., a Delaware limited
partnership (“Cerberus Capital Management”), between or to any other fund or
managed account that, directly or indirectly, is controlled by Cerberus Capital
Management, (iii) the sale or transfer of Equity Interests held directly or
indirectly by Ralph de la Torre, M.D. between or to any other Person for which
Ralph de la Torre, M.D. owns, beneficially, directly or indirectly, 51% or more
of the outstanding capital stock, shares or Equity Interests of such Person, nor
(iv) a Qualified Public Offering shall constitute a Change of Control. For the
avoidance of doubt, the entering into a written agreement or the granting of an
option to acquire Equity Interests or the issuance of debt convertible into
Equity Interests shall be deemed to be the issuance of Equity Interests for
purposes of determining whether a Change of Control Transaction has occurred.
For the purposes of this definition, “control” (including the correlative
meanings of the terms “controlled by” and “under common control with”), as used
with respect to any Person, shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, through the ownership of voting securities or otherwise.

Claim: As defined in Section 5.4(c).

Closing Date: The date hereof.

CMS: As defined in Section 5.2(a).

Code: The United States Internal Revenue Code of 1986, as amended through the
date hereof, and all regulations thereunder. Any reference herein to a specific
section or sections of the Code shall be deemed to include a reference to any
corresponding provision of future law.

Collateral: Collectively, the Real Property, the Personal Property, and all
other properties or assets of Borrower and its Affiliates that are subject or
shall be subject to any lien, security interest, or other encumbrance pursuant
to the Loan Documents, the Security Agreement, the Lease Assignments, the Pledge
Agreement and certain other Obligation Documents.

Condemnation: Either (a) the exercise of any governmental power, whether by
legal proceedings or otherwise, by a Condemnor or (b) a voluntary sale or
transfer by any Facility Borrower to any Condemnor, either under threat of
Condemnation or while legal proceedings for Condemnation are pending, in all of
the foregoing cases with respect to any portion of the Real Property.

 

4



--------------------------------------------------------------------------------

Condemnor: Any public or quasi-public authority having the power of
Condemnation.

Consolidated Fixed Charges: For any period, for Steward Health and its
Subsidiaries on a consolidated basis, an amount equal to the sum for such period
of (a) scheduled rent payments, plus, (b) consolidated interest charges, plus
(c) consolidated maintenance capital expenditures, plus (d) scheduled principal
payments of consolidated funded debt.

CPI: The Consumer Price Index, all urban consumers, all items, U.S. City
Average, published by the United States Department of Labor, Bureau of Labor
Statistics, in which 1982-1984 equals one hundred (100). If the Consumer Price
Index is discontinued or revised during the Loan Term, such other governmental
index or computation with which it is replaced shall be used in order to obtain
substantially the same result as would be obtained if the Consumer Price Index
had not been discontinued or revised.

Credit Enhancements: With respect to each Property, all security deposits,
security interests, letters of credit, pledges, guaranties, prepaid rent or
other sums, deposits or interests held by any Facility Borrower, if any, with
respect to such Property, and the Tenant Leases relating to such Property for
the Tenants or subtenants thereunder.

Date of Taking: The date the Condemnor has the right to possession of the
property being condemned.

Declarations: As defined in Section 21.8.

Defaulted Property: As defined in Section 14.2(b).

DHS: As defined in Section 5.2(a).

DHHS: As defined in Section 5.2(a).

EBITDAR: For any period of four consecutive fiscal quarters of the Steward
Health, Net Income for such period plus, to the extent not otherwise included in
the determination of Net Income for such period, all proceeds of business
interruption insurance policies, if any, received during such period, in an
amount representing the earnings for the applicable period that such proceeds
are intended to replace; plus (a) without duplication and to the extent deducted
in determining Net Income for such period, the sum of (i) Interest Expense for
such period, (ii) income tax expense for such period, (iii) all amounts
attributable to depreciation and amortization expense for such period, (iv) rent
expense for realty for such period, (v) (A) any non-cash extraordinary expenses,
losses or charges for such period, (B) any severance costs or early retirement
expenses incurred or paid in such period, and (C) any other unusual or
non-recurring expenses, losses or charges for such period provided the aggregate
amount of items in this clause (C) shall not exceed (I) $35,000,000 for any such
period ending on or prior to December 31, 2016 and (2) 10% of EBITDAR for any
such period ending after December 31, 2016 (without giving effect to the
adjustments in this clause (v)(C) or clauses (x) and (y) of clause (xiv)(B)
below), (vi) any expenses, losses or charges from disposed, abandoned or
discontinued operations for such period, (vii) any other non-cash expenses,
losses or charges for such period (but excluding any non-cash expense, loss or
charge in respect of an item that was included in Net Income in a prior period
and any non-cash expense, loss or charge that relates to

 

5



--------------------------------------------------------------------------------

the write-down or write-off of inventory), (viii) any up-front fees, transaction
costs, commissions, expenses, premiums or charges incurred or paid prior to the
date of this Agreement related to the issuance of Equity Interests, any
investment, any acquisition, any asset sale or other disposition, any
recapitalization or any incurrence of Indebtedness (in each case whether or not
consummated) during such period, including (A) such fees, expenses or charges
related to this Agreement or the ABL Credit Agreement and any amendment or other
modification of this Agreement or the ABL Credit Agreement and (B) such fees,
expenses or charges incurred or paid in such period prior to the date of this
Agreement by Steward Health or any of its Subsidiaries in connection with any
acquisition consummated by the Steward Health or any of its Subsidiaries prior
to the date of this Agreement, (ix) any non-cash interest expense for such
period in respect of any Plan, (x) any non-cash losses realized in such period
in connection with adjustments to any Plan due to changes in actuarial
assumptions, valuations or studies, (xi) any net working capital adjustment,
earn-out or other deferred purchase price payment incurred in connection with
any investment permitted under this Agreement or any investment consummated
prior to the date of this Agreement, and paid or accrued during such period,
(xii) any management, monitoring, consulting or advisory fees or expenses paid
to Cerberus Capital Management, L.P. or any of its Affiliates (or any accruals
relating to such fees and expenses) during such period to the extent otherwise
permitted under this Agreement, (xiii)(A) any charge, expense or loss to the
extent that a corresponding amount is received in cash by Steward Health or any
of its Subsidiaries from a Person other than Steward Health Care Holdings, LLC
or any of its Subsidiaries under any agreement or insurance providing for
reimbursement of such expense or (B) any charge, expense or loss with respect to
any liability or casualty event, business interruption or product recall to the
extent covered by insurance proceeds received in cash during such period, and
(xiv)(A) any up-front fees, transaction costs, commissions, expenses, premiums
or charges incurred or paid on or after the date of this Agreement related to
the issuance of Equity Interests, any investment, any acquisition, any asset
sale or other disposition, any recapitalization or any incurrence of
Indebtedness permitted hereunder (in each case whether or not consummated)
during such period, including (I) such fees, expenses or charges related to this
Agreement or the ABL Credit Agreement and any amendment or other modification of
this Agreement or the ABL Credit Agreement and (II) such fees, expenses or
charges incurred or paid in such period on or after the date of this Agreement
by Steward Health or any of its Subsidiaries in connection with any acquisition
consummated by Steward Health or any of its Subsidiaries prior to the date of
this Agreement and (B) the amount of (I) any restructuring charges or reserves
or non-recurring integration costs or business optimization expenses for such
period, including any one-time costs incurred in connection with acquisitions
permitted by this Agreement and costs related to the closure and/or
consolidation of facilities (including costs relating to initiatives aimed at
profitability) and (II) any net cost savings and synergies projected by the
Steward Health in good faith to be realized as a result of specified actions
taken prior to or during such period or to be taken within the first twelve
months following of the end of such period; provided that in no event shall the
sum of (x) the aggregate amounts under clause (xiv)(B) plus (y) the aggregate
amount of any fees, costs, expenses, premiums or charges payable in respect of
liabilities or fines paid or payable by Steward Health or its Subsidiaries
pursuant to the Stark law (also known as the physician self-referral law)
included in any calculation pursuant to this clause (a), exceed 15% of EBITDAR
for such period (without giving effect to the adjustments described in the
foregoing clauses (x) and (y)); minus (b) without duplication and to the extent
included in Net Income, (i) any cash payments made during such period in respect
of

 

6



--------------------------------------------------------------------------------

non-cash expenses, losses or charges described in clause (a)(vii) taken in a
prior period, (ii) any extraordinary gains and any extraordinary non-cash items
of income for such period, all calculated for Steward Health and its
Subsidiaries on a consolidated basis and (iii) any gains or income from
disposed, abandoned or discontinued operations for such period (without giving
effect to the financial results or accounts of the Excluded Subsidiaries) in
accordance with GAAP.

Environmental Indemnification Agreement: That certain Environmental
Indemnification Agreement, dated as of the date hereof, executed and delivered
by each Guarantor to and in favor of Lender and certain of its Affiliates, as
the same may be amended, modified and/or restated from time to time.

Equity Cure Expiration Date: As defined in Section 14.1.

Equity Cure Right: As defined in Section 14.1.

Equity Interests: With respect to any Person, the voting power, ownership, or
other equitable interests of such Person, including any interest represented by
any capital stock, convertible or participating debt instruments, membership
interest, partnership interest, or any similar interest therein.

Equity Purchase Agreement: That certain Equity Purchase Agreement, dated as of
September 26, 2016, among Steward Health, MPT and certain of their respective
Affiliates, as the same may be modified, amended or restated from time to time.

Escrow Invoice: As defined in Section 3.1.

Existing Leases: As defined in Section 12.3.

Event of Default: As defined in Section 14.1.

Excluded Subsidiary: Any now existing or hereafter acquired direct or indirect
subsidiary of a Steward Health, if (a) such subsidiary is identified on Exhibit
D, (b) such subsidiary is not wholly-owned by Steward Health or any of its
Subsidiaries and Steward Health or its Subsidiaries own in aggregate less than
80% of the voting stock of such subsidiary, (c) such subsidiary is a controlled
foreign corporation (as that term is defined in the Code), (d) such subsidiary
is organized as a non-profit corporation and does not distribute its surplus
funds to its equity-holders or (e) such subsidiary is prohibited by applicable
law from being, or otherwise requires the consent of any Governmental Body
(which has not been obtained after Steward Health has used commercially
reasonable efforts to obtain such consent) having jurisdiction over it to be,
joined as a Borrower hereunder or under any other Obligation Document.

Facility: Each of the Carney Facility, the Holy Family Facility, the Nashoba
Facility, and the Norwood Facility, sometimes collectively referred to as the
“Facilities.”

Facility Borrower: The Carney Borrower, with respect to the Carney Property; the
Holy Family Borrower, with respect to the Holy Family Property; the Nashoba
Borrower, with respect to the Nashoba Property; the Norwood Borrower, with
respect to the Norwood Property; and the Borrower party thereto, with respect to
any New Property.

 

7



--------------------------------------------------------------------------------

Facility Instrument: A note (whether secured or unsecured), loan agreement,
credit agreement, guaranty, security agreement, mortgage, deed of trust or other
agreement pursuant to which a Facility Lender has provided financing to Lender
in connection with the Real Property or any part thereof, or financing provided
to Borrower, if such financing is provided by Lender or any Affiliate of Lender
(other than any Obligor), or in connection with a Capital Addition, and any and
all renewals, replacements, modifications, supplements, consolidations and
extensions thereof.

Facility Lender: A holder (which may include any Affiliate of Lender) of any
Facility Instrument.

FATCA: Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable
therewith), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

Financial Statements: For any fiscal year or other accounting period for the
applicable Person, balance sheets, statements of operations and capital
accounts, and statements of cash flows setting forth in comparative form the
corresponding figures for the year-earlier fiscal period, all prepared in
accordance with GAAP.

Fixtures: All equipment, machinery, fixtures, and other items of real property,
including all components thereof, now and hereafter located in, on, or used in
connection with, and that are, in each case, permanently affixed to the Land, or
affixed or incorporated into the buildings and structures on the Land,
including, without limitation, all affixed furnaces, boilers, heaters,
electrical equipment, heating, plumbing, lighting, ventilating, refrigerating,
incineration, air and water pollution control, waste disposal, air-cooling and
air-conditioning systems and apparatus, sprinkler systems and fire and theft
protection equipment, and built-in oxygen and vacuum systems, all of which, to
the greatest extent permitted by law, are hereby deemed by the parties to
constitute real estate, together with all replacements, modifications,
alterations and additions thereto.

Force Majeure: As defined in Section 21.9.

GAAP: Generally accepted accounting principles in the United States as in effect
from time to time and applied consistently throughout the periods involved.

Governmental Body: Any United States federal, state or local, or any supra
national or non U.S., government, political subdivision, governmental,
regulatory or administrative authority, instrumentality, agency body or
commission, court, tribunal or judicial or arbitral body, in each case of
competent jurisdiction, including the Securities and Exchange Commission.

Guarantor: Steward Health, its successors and permitted assigns.

 

8



--------------------------------------------------------------------------------

Guaranty: That certain Guaranty, dated as of the date hereof, executed and
delivered by Guarantor in favor of Lender and certain of its Affiliates, as the
same may be modified, amended, restated and/or supplemented from time to time.

Hazardous Materials: Any substance deemed hazardous under any Hazardous
Materials Laws, including without limitation, asbestos, the group of organic
compounds known as polychlorinated biphenyls, flammable explosives, radioactive
materials, infectious wastes, biomedical and medical wastes, chemicals known to
cause cancer or reproductive toxicity, lead and lead-based paints, radon, and
any items included in the definition of hazardous or toxic wastes, materials or
substances under any Hazardous Materials Laws.

Hazardous Materials Laws: Each federal, state and local law and regulation
relating to pollution or protection of the environment, including ambient air,
surface water, ground water, land surface or subsurface strata, and natural
resources, and including each law and regulation relating to emissions,
discharges, releases or threatened releases of Hazardous Materials, or otherwise
relating to the manufacturing, processing, distribution, use, treatment,
generation, storage, containment (whether above ground or underground),
disposal, transport or handling of Hazardous Materials, and each law and
regulation with regard to record keeping, notification, disclosure and reporting
requirements respecting Hazardous Materials, including, without limitation, the
Resource Conservation and Recovery Act of 1976 (“RCRA”), the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (“CERCLA”), as
amended by the Superfund Amendments and Reauthorization Act of 1986 (“SARA”),
the Hazardous Materials Transportation Act, the Federal Water Pollution Control
Act, the Clean Air Act, the Clean Water Act, the Toxic Substances Control Act,
the Safe Drinking Water Act, and all similar federal, state and local
environmental statutes and ordinances, and the regulations, orders, and decrees
now or hereafter promulgated thereunder, in each case as amended from time to
time.

Health Benefit Laws: Laws relating to the licensure, certification,
qualification or authority to transact business relating to the provision of, or
payment for, or both the provision of and payment for, health benefits, health
care or insurance coverage, including ERISA, COBRA, HIPAA, SCHIP, Medicare,
Medicaid, CHAMPUS/TriCare, and laws relating to the regulation of workers
compensation and coordination of benefits.

Health Compliance Laws: All applicable laws pertaining to billing, kickbacks,
false claims, self-referral, claims processing, marketing, HIPAA security
standards for the storage, maintenance, transmission, utilization and access to
and privacy of patient information, and HIPAA and state standards for electronic
transactions and data code sets, including, without limitation, the False Claims
Act (31 U.S.C. Section 3729 et seq.), the Anti-Kickback Act of 1986 (41 U.S.C.
Section 51 et seq.), the Federal Health Care Programs Anti-Kickback Statute (42
U.S.C. Section 1320a-7a(b)), the Stark Law, the Civil Monetary Penalties Law (42
U.S.C. Section 1320a-7a), and any other applicable federal health care law or
equivalent state statutes or any rule or regulation promulgated by an applicable
Governmental Body with respect to any of the foregoing, as any of the same may
be amended, modified and/or restated from time to time.

Healthcare Laws: Health Benefit Laws, Health Compliance Laws and Information
Privacy and Security Laws.

 

9



--------------------------------------------------------------------------------

Holy Family Borrower: Steward Holy Family Hospital, Inc., a Delaware
corporation, together with its successors and permitted assigns.

Holy Family Facility: That certain one hundred twenty-four (124)-licensed bed
general acute care hospital facility operated at the Holy Family Land, commonly
known as “Merrimack Valley Hospital.”

Holy Family Land: That certain real property located in Essex County,
Massachusetts, as more particularly described on Exhibit A-3 attached hereto and
made a part hereof by reference and incorporation, together with all
hereditaments, easements, mineral rights, rights of way and other appurtenances
related thereto.

Holy Family Lender: MPT of Methuen-Steward, LLC, a Delaware limited liability
company, together with its successors and assigns.

Holy Family Property: The Holy Family Land and related Leased Improvements
located thereon relating to the Holy Family Facility.

HIPAA: The Health Insurance Portability and Accountability Act of 1996, as the
same may be amended, modified or supplemented from time to time, and any
successor statute thereto, and any and all rules or regulations promulgated from
time to time thereunder.

Impartial Appraiser: As defined in Section 9.1(a).

Impositions: Collectively, with respect to each Property, all civil monetary
penalties, fines and overpayments imposed by state and federal regulatory
authorities, all Real Estate Taxes, all state and local sales and use taxes,
single business, gross receipts, transaction privilege, rent or similar taxes,
all assessments, charges and costs imposed under the Permitted Exceptions
(including, without limitation, all penalties, fines, damages, costs and
expenses for any violation of or a default under any of the Permitted
Exceptions), Massachusetts excise taxes, franchise taxes (including but not
limited to taxes based on capital, net worth or assets), license, business
entity, annual report, registration and statutory representation fees and other
taxes imposed on any business entities, including limited partnerships, limited
liability companies and other “pass through” entities, and any such items
imposed on Lender or Lender’s Affiliates (including Lender’s parent
organizations), all assessments for utilities, public improvements or benefits,
ground rents, water, wastewater, sewer, sanitary sewer or other rents and
charges, excises, tax levies, fees (including, without limitation, impact,
development, license, permit, inspection, authorization and similar fees), and
all other governmental charges, in each case whether general or special,
ordinary or extraordinary, or foreseen or unforeseen, of every character in
respect of such Property, the Loan Obligations relating thereto (including all
interest and penalties thereon due to any failure in payment by Borrower), and
all other reasonable out-of-pocket fees, costs and expenses which at any time
prior to, during or in respect of the Loan Term may be charged, assessed or
imposed on or in respect of or be a lien upon (a) Lender or Lender’s Lien or
interest in such Property, (b) such Property or any part thereof or any rent
therefrom or any estate, right, title or interest therein, or (c) any occupancy,
operation, use or possession of, sales from, or activity conducted on, or in
connection with, such Property or the leasing or use of such Property or any
part thereof. Notwithstanding any provision hereof to the contrary, nothing
contained in this Agreement shall be construed to require Borrower to pay any

 

10



--------------------------------------------------------------------------------

tax based on net income (whether denominated as a financial institutions or
other tax) imposed on Lender, including, but not limited to, any franchise tax
or business entity tax (other than any components of such tax which constitute a
franchise or capital tax), or (2) any branch profits taxes imposed by the United
States or any similar tax imposed by any other jurisdiction in which Lender is
located, or (3) any transfer tax of Lender, or (4) any tax imposed with respect
to the sale, exchange or other disposition by Lender of any Property or the
proceeds thereof, or (5) any backup withholding tax that is required by the Code
to be withheld from amounts payable to a Lender that has failed upon request of
Borrower to deliver initial or updated forms to determine Lender’s withholding
status including, without limitation, IRS Forms W-9, W-8BEN-E, W-8BEN, W-BECI or
any similar or replacement forms, as applicable, or (6) any United States
withholding tax imposed by FATCA, or (7) any interest, additions to tax or
penalties in respect of the foregoing clauses (1) through (6), or (8) except as
expressly provided elsewhere in this Agreement, any principal or interest on any
Lien on any Property, except to the extent that any tax, assessment, tax levy or
charge which Borrower is obligated to pay pursuant to the first sentence of this
definition and which is in effect at any time during the Loan Term is totally or
partially repealed, and a tax, assessment, tax levy or charge set forth in
clause (1) or (2) is levied, assessed or imposed expressly in lieu thereof, in
which case the substitute tax, assessment, tax levy or charge shall be deemed to
be an Imposition.

Improvements: All buildings, structures, Fixtures and other improvements of
every kind, alleyways and connecting tunnels, sidewalks, utility pipes, conduits
and lines (on-site and off-site), parking areas and roadways appurtenant to such
buildings and structures presently or hereafter situated upon the Land,
including, without limitation, any such items constituting Capital Additions,
and all hereditaments, easements, rights of way and other appurtenances related
thereto.

Indebtedness: With respect to any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding trade payables
and other accounts payable in each case, incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed; provided that if such Person has
not assumed such obligations, then the amount of Indebtedness of such Person for
purposes of this clause (f) shall be equal to the lesser of the amount of the
obligations of the holder of such obligations and the fair market value of the
assets of such Person which secure such obligations, (g) all Steward Guarantees
by such Person of Indebtedness of others, (h) all Capital Lease Obligations of
such Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) all obligations of such Person under any liquidated earn-out
and (l) any other Off-Balance Sheet Liability of such Person. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

11



--------------------------------------------------------------------------------

Information Privacy and Security Laws: HIPAA and any other laws concerning the
privacy and/or security of personal information, including but not limited to
the Gramm-Leach-Bliley Act, state data breach notification laws, state health
information privacy laws, the Federal Trade Commission Act and state consumer
protection laws.

Insurance Premiums: As defined in Section 3.4.

Insurance Requirements: All terms of any insurance policy required by this
Agreement and all requirements of the issuer of any such policy.

Intercreditor Agreement: That certain Intercreditor Agreement, dated as of the
date hereof, among Lender, the MPT Lessors and Citibank, N.A. (as administrative
agent on behalf of itself and the other lenders under the ABL Credit Agreement),
as the same may be modified, amended or restated from time to time.

Interest Expense: For any period, total interest expense (including that
attributable to Capital Lease Obligations) of Steward Health and its
Subsidiaries for such period with respect to all outstanding Indebtedness of
Steward Health and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptances and net costs under any Swap Agreements in respect of interest rates
to the extent such net costs are allocable to such period in accordance with
GAAP, calculated on a consolidated basis for Steward Health and its Subsidiaries
for such period in accordance with GAAP.

Joint Commission: As defined in Article XIII.

Land: That certain real property more particularly described on Exhibits A-1 et
seq. attached hereto and incorporated herein by reference, each together with
all hereditaments, easements, mineral rights, rights of way and other
appurtenances related thereto, and any other parcel of land acquired or leased
and made subject to this Agreement.

Late Payment Penalty: Shall mean an amount equal to the product of Five Percent
(5%) and the amount of any overdue and unpaid amount under this Agreement.

Lease Assignments: Those certain Assignments of Rents and Leases, dated as of
the date hereof, executed and delivered by each Facility Borrower to and in
favor of Lender, as each may be amended, modified and/or restated from time to
time.

Legal Requirements: With respect to each Property and the conduct of the
Business thereon, all federal, state, county, municipal and other governmental
statutes, laws, rules, orders, regulations, ordinances, judgments, decrees and
injunctions affecting such Property, Borrower’s operation of the Business on
such Property, or the construction, use or alteration of such Property
(including, without limitation, the Americans with Disabilities Act and
Section 504 of the Rehabilitation Act of 1973), whether now or hereafter enacted
and in force, including any which may (a) require repairs, modifications, or
alterations in or to such Property, or (b) in any way

 

12



--------------------------------------------------------------------------------

adversely affect the use and enjoyment thereof, and all permits, licenses,
authorizations and regulations relating thereto, and all covenants, agreements,
variances, restrictions and encumbrances contained in any instruments, either of
record or known to Borrower, at any time in force affecting such Property.

Lender: As defined in the preamble to this Agreement.

Lender Parties: As defined in Section 21.7(a).

Lender’s Notice Address: As defined in Section 9.3(c).

Licenses: As defined in Section 5.2.

Lien: Any mortgage, deed of trust, pledge, hypothecation, assignment, charge or
deposit arrangement, lien (statutory or otherwise) or preference, security
interest or other encumbrance of any kind or nature whatsoever.

LLC Agreement: That certain Fifth Amended and Restated Limited Liability Company
Agreement of Steward Health, dated as of the date hereof, as the same may be
modified, amended or restated from time to time.

Loan: As defined in the recitals to this Agreement.

Loan Documents: Collectively, this Agreement, the Note, the Mortgages and the
Lease Assignments, as each may be modified, amended, restated or supplemented
from time to time.

Loan Obligations: All present and future debts, obligations and liabilities of
Borrower to Lender arising pursuant to or on account of the provisions of this
Agreement and all other Loan Documents, including, without limitation, the
obligations and liabilities of Borrower (a) to pay the principal of and interest
on the Note in accordance with the terms thereof, including any and all
extensions, modifications, and renewals thereof and substitutions therefor;
(b) to pay, repay or reimburse Lender for all amounts owing hereunder or under
any of the other Loan Documents, including any reimbursement obligations; and
(c) to perform its obligations under this Agreement and the other Loan
Documents.

Loan Term: The period from the Closing Date until the Termination Date.

Major Event of Default: The occurrence of (i) an Event of Default under clause
(a), (e), (k) or (l) of Section 14.1; (ii) an Event of Default by the Guarantor
under clause (c) or (g) of Section 14.1; or (iii) a “Major Event of Default”
under and as defined in the Master Lease.

Management Agreement: Any contract or agreement for the provision of management
services to a Facility Borrower with respect to the operation of a healthcare
facility on the applicable Property.

Management Company: Any person, firm, corporation or other entity or individual
who or which will provide management services to a Facility Borrower with
respect to the operation of a healthcare facility on a Property.

 

13



--------------------------------------------------------------------------------

Master Lease: That certain Master Lease Agreement, dated as of the date hereof,
by and among the MPT Lessors and the Master Lessee Affiliates, as modified,
amended or restated from time to time.

Master Lessee Affiliates: Collectively, Steward St. Elizabeth’s Medical Center
of Boston, Inc., Steward Holy Family Hospital, Inc., Steward Good Samaritan
Medical Center, Inc., Steward St. Anne’s Hospital Corporation, and Morton
Hospital, A Steward Family Hospital, Inc., each a Delaware corporation.

Material Obligation: Any obligation of the Guarantor or any Facility Borrower
(other than any obligations owing to Lender or any of its Affiliates) which is
in excess of Fifty Million and No/100 Dollars ($50,000,000.00).

Maturity Date: As defined in the Note.

Medicaid: The medical assistance program established by Title XIX of the Social
Security Act (42 U.S.C. Sections 1396 et seq.) and any statute succeeding
thereto.

Medical Waste: The medical waste of each Facility, including, but not limited
to, (a) pathological waste, (b) blood, (c) sharps, (d) wastes from surgery or
autopsy, (e) dialysis waste, including contaminated disposable equipment and
supplies, (f) cultures and stocks of infectious agents and associated biological
agents, (g) contaminated animals, (h) isolation wastes, (i) contaminated
equipment, (j) laboratory waste and (k) various other biological waste and
discarded materials contaminated with or exposed to blood, excretion, or
secretions from human beings or animals. “Medical Waste” also includes any
substance, pollutant, material, or contaminant listed or regulated under the
Medical Waste Tracking Act of 1988, 42 U.S.C. § 6992, et seq. (“MWTA”), and
applicable state law.

Medical Waste Laws: Each federal, state, regional, county, municipal, or other
local laws, regulations, and ordinances insofar as they purport to regulate
Medical Waste, or impose requirements relating to Medical Waste, including
regulations promulgated and orders issued thereunder, all as may be amended from
time to time, including without limitation, the MWTA, the U.S. Public Vessel
Medical Waste Anti-Dumping Act of 1988, 33 USCA § 2501 et seq., the Marine
Protection, Research, and Sanctuaries Act of 1972, 33 USCA § 1401 et seq., The
Occupational Safety and Health Act, 29 USCA § 651 et seq., the United States
Department of Health and Human Services, National Institute for Occupations
Self-Safety and Health Infectious Waste Disposal Guidelines, Publication
No. 88-119.

Medicare: The health insurance program for the aged and disabled established by
Title XVIII of the Social Security Act (42 U.S.C. Sections 1395 et seq.) and any
statute succeeding thereto.

Monthly Escrow Amount: As defined in Section 3.1.

Mortgages: Collectively, (a) that certain Mortgage, Security Agreement and
Fixture Filings, dated as of the date hereof, executed by Carney Borrower,
(b) that certain Mortgage, Security Agreement and Fixture Filings, dated as of
the date hereof, executed by Holy Family Borrower, (c) that certain Mortgage,
Security Agreement and Fixture Filings, dated as of the date

 

14



--------------------------------------------------------------------------------

hereof, executed by Nashoba Borrower and (d) that certain Mortgage, Security
Agreement and Fixture Filing, dated as of the date hereof, executed by Norwood
Borrower, in each case, as modified, amended or restated from time to time.

Mortgage Loan Amount: For any date of determination, the outstanding principal
amount due under the Note.

MPT: MPT Operating Partnership, L.P., an Affiliate of Lender.

MPT Damages: As defined in Section 5.4(c).

MPT Indemnified Parties: As defined in Section 5.4(c).

MPT Lenders: The Carney Lender, with respect to the Carney Property; the Holy
Family Lender, with respect to the Holy Family Property; the Nashoba Lender,
with respect to the Nashoba Property; the Norwood Lender, with respect to the
Norwood Property; and the Lender party thereto, with respect to any New
Property.

MPT Lessors: Collectively, jointly and severally, MPT of Methuen-Steward, LLC
(in such capacity), MPT of Brighton-Steward, LLC, MPT of Fall River-Steward,
LLC, MPT of Brockton-Steward, LLC and MPT of Taunton-Steward, LLC, each a
Delaware limited liability company.

MPT Required Provisions: Any covenant, restriction or waivers added to the LLC
Agreement and the respective Organizational Documents of Steward Health and any
of its Subsidiaries as required under the Real Estate Contract, and any
comparable covenant, restriction or waivers added to any Organizational
Documents of any Subsidiaries of Steward Health that is formed or organized
after the date hereof and becomes an Obligor.

MWTA: As defined in the definition of Medical Waste.

Nashoba Borrower: Nashoba Valley Medical Center, A Steward Family Hospital, Inc.
a Delaware corporation, together with its successors and permitted assigns.

Nashoba Facility: That certain seventy-three (73)-licensed bed general acute
care hospital facility operated at the Nashoba Land, commonly known as “Nashoba
Valley Medical Center.”

Nashoba Land: That certain real property located in Middlesex County,
Massachusetts more particularly described on Exhibit A-5 attached hereto and
made a part hereof by reference and incorporation, together with all
hereditaments, easements, mineral rights, rights of way and other appurtenances
related thereto.

Nashoba Lender: MPT of Ayer-Steward, LLC, a Delaware limited liability company,
together with its successors and assigns.

Nashoba Property: The Nashoba Land and related Leased Improvements located
thereon relating to the Nashoba Facility.

 

15



--------------------------------------------------------------------------------

Net Income: For any period, the consolidated net income (or loss) of Steward
Health and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with Steward Health or any of its Subsidiaries, (b) the income
(or deficit) of any Person (other than a Subsidiary) in which the Steward Health
or any of its Subsidiaries has an ownership interest, except to the extent that
any such income is actually received by Steward Health or such Subsidiary in the
form of dividends or similar distributions, (c) the undistributed earnings of
any Subsidiary to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation (other than under any Obligation Document),
the Organizational Documents or Legal Requirements applicable to such Subsidiary
and (d) to the extent treated as income, any incentive payments received by
Steward Health and its Subsidiaries from Medicare or Medicaid pursuant to The
American Recovery and Reinvestment Act of 2009 relating to expenditures made in
respect of electronic health record technology.

Non-Competition Agreement: That certain Non-Competition Agreement, dated as of
the date hereof, executed by Steward Health in favor of Lender and certain of
its Affiliates, as the same may be amended, modified, and/or restated from time
to time.

Non-Permitted Assignee: Any Person identified (i) on Schedule 1-C, (ii) by the
Borrower to Lender in writing, subject to Lender’s consent, not to be
unreasonably withheld, conditioned or delayed (provided, that, in evaluating
Lender’s reasonable consent, Lender may consider such Person’s historical and
stated future intentions concerning competitive activities and financial and
operational capabilities with respect to such activities), as (A) a Person that
is engaged primarily in the operation of hospitals or the business of managed
care and (B) a direct competitor of the Obligors, or (iii) any Person that does
not then possess the financial ability and wherewithal to satisfy all of the
obligations of Lender and MPT Lessors under and pursuant to this Agreement and
the Master Lease.

Non-Recourse Party: As defined in Section 21.7(b).

Note: That certain Promissory Note, dated as of the date hereof, in the original
principal amount of Six Hundred Million and No/100 Dollars ($600,000,000.00),
made jointly and severally by the Facility Borrowers in favor of Lender, as the
same may be amended, modified, restated and/or supplemented from time to time.

Norwood Borrower: Steward Norwood Hospital, Inc., a Delaware corporation,
together with its successors and permitted assigns.

Norwood Facility: That certain two hundred twenty-eight (228)-licensed bed
general acute care hospital facility operated at the Norwood Land, commonly
known as “Norwood Hospital.”

Norwood Land: That certain real property located in Norfolk County,
Massachusetts more particularly described on Exhibit A-6 attached hereto and
made a part hereof by reference and incorporation, together with all
hereditaments, easements, mineral rights, rights of way and other appurtenances
related thereto.

 

16



--------------------------------------------------------------------------------

Norwood Lender: MPT of Norwood-Steward, LLC, a Delaware limited liability
company, together with its successors and assigns.

Norwood Property: The Norwood Land and related Leased Improvements located
thereon relating to the Norwood Facility.

Obligation Documents: Individually and collectively, the Loan Documents, the
Master Lease, the Real Estate Contract, the LLC Agreement (solely with respect
to MPT Required Provisions), the Strategic Agreement, the Guaranty, the Pledge
Agreement, the Security Agreement, the Environmental Indemnification Agreement,
and the Non-Competition Agreement, and all other leases, promissory notes, and
agreements entered into between Lender or any Affiliate of Lender, on the one
hand, and any Facility Borrower, Guarantor or any of their respective
Affiliates, on the other hand, relating to the transactions contemplated under
this Agreement and the Master Lease, as any of the same may be modified, amended
or restated from time to time; provided, however, that the Equity Purchase
Agreement shall be excluded from the Obligation Documents for purposes of this
Agreement.

Obligors: Collectively, Borrower, the Master Lessee Affiliates and the
Guarantor, and their successors and permitted assigns.

OFAC: The U.S. Department of Treasury Office of Foreign Assets Control.

OFAC List: The list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained and published by the U.S.
Treasury Department, Office of Foreign Assets Control and any other similar list
maintained and published by the U.S. Treasury Department, Office of Foreign
Assets Control pursuant to any law, including, without limitation, trade
embargo, economic sanctions, or other prohibitions imposed by Executive Order of
the President of the United States. The OFAC List currently is accessible
through the internet website http://www.treasury.gov/ofac/downloads/t11sdn.pdf.

Off-Balance Sheet Liability: With respect to any Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any indebtedness, liability or obligation
under any so-called “synthetic lease” transaction entered into by such Person,
or (c) any indebtedness, liability or obligation arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

Officer’s Certificate: With respect to each Facility Borrower, a certificate of
such Facility Borrower signed by the representative(s) authorized to so sign by
the governing body of such Facility Borrower, or any other Person whose power
and authority to act has been properly authorized.

OIG: As defined in Section 13.1.

Operating Agreements: With respect to each Facility Borrower, all material
written agreements that exceed $7,500,000 annually to which such Facility
Borrower is a party with respect to the ownership, operation or management of
the Business at a Property, including,

 

17



--------------------------------------------------------------------------------

without limitation, any and all service and maintenance contracts, management
agreements, equipment leases, consulting agreements, laboratory servicing
agreements, pharmaceutical contracts and physician, other clinician or other
professional services provider contracts , but excluding employment contracts
and any Participation Agreements, as the same may from time to time be
terminated, amended, restated, supplemented, renewed or modified.

Option: As defined in Section 15.1.

Option Closing Date: As defined in Section 15.3.

Option Event: As defined in Section 15.1.

Option Notice: As defined in Section 15.1.

Option Period: As defined in Section 15.1.

Option Property: As defined in Section 15.1.

Organizational Documents: With respect to any Person, the articles of
incorporation or organization, certificate of incorporation or formation or
other formation document, together with all other documents creating and
governing such Person, including stockholder agreements, limited liability
company or operating agreements, partnership agreements and bylaws.

Overdue Rate: On any date, the Base Interest Rate plus Five Percent (5%).

Participation Agreements: With respect to each Facility Borrower, all material
third-party payor participation or reimbursement agreements that exceed
$7,500,000 annually, and provider numbers and provider agreements, to which such
Facility Borrower is a party relating to rights to payment or reimbursement
from, and claims against, private insurers, managed care plans and contracts,
employee assistance programs, Blue Cross and/or Blue Shield, governmental
authorities, Medicare, Medicaid and TRICARE, and other third-party payors, as
the same may from time to time be terminated, amended, restated, extended,
supplemented or modified, together with all rights, privileges and entitlements
thereunder.

Patriot Act: The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56,
as the same may be amended, modified or restated from time to time.

Permitted Exceptions: The matters set forth in Exhibit B-1 et seq.

Person: An individual, a corporation, a limited liability company, a general or
limited partnership, an unincorporated association, a joint venture, a
Governmental Body or another entity or group.

Personal Property: With respect to a Facility Borrower, all of such Facility
Borrower’s consumable inventory and supplies, machinery, equipment, furniture,
furnishings, trailers, movable walls or partitions, computers, trade fixtures
and other tangible or intangible personal property (including all such items not
permanently affixed to the applicable Property), currently owned and acquired
after the execution of this Agreement, and necessary, used, or useful in the
operation of the applicable Facility, but excluding any items within the
definition of Fixtures.

 

18



--------------------------------------------------------------------------------

Plan: Any employee pension benefit plan (other than a Multiemployer Plan as
defined in Section 4001(a)(3) of ERISA) subject to the provisions of Title IV of
ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which any Borrower or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

Pledge Agreement: That certain Pledge Agreement, dated as of the date hereof, by
and among the “Pledgors” (as defined therein), the other “Pledged Obligors” (as
defined therein), Lender and certain of its Affiliates, as the same may be
modified, amended or restated from time to time.

Portfolio Sale: Any (i) sale, transfer, assignment or conveyance by Medical
Properties Trust, Inc., MPT, any Facility Lender or any of their respective
Affiliates of a group or portfolio of healthcare facilities that includes
certain Steward Assets that are proposed to be included in such sale, transfer,
assignment, or conveyance and other healthcare facilities (the “Proposed
Portfolio Transaction”); provided, that, the aggregate lease or loan amounts
allocated under the Real Estate Contract (or similar future agreement) to such
Steward Assets that are proposed to be included in such sale, transfer,
assignment or conveyance are (a) greater than $100,000,000, and (b) less than
twenty percent (20%) of the aggregate purchase price of such Proposed Portfolio
Transaction, or (ii) as applicable, sale of equity, merger, combination, sale of
all or substantially all of the assets of or similar transaction involving
Medical Properties Trust, Inc., MPT, or their respective Affiliates and any
other Person.

Proposed Portfolio Transaction: As defined in the definition of “Portfolio
Sale.”

Primary Intended Use: As defined in Section 4.2.

Properties; Property: Individually and collectively, the Carney Property, the
Holy Family Property, the Nashoba Property and the Norwood Property.

Purchaser: As defined in Section 15.1.

Qualified Public Offering: A public offering by Steward Health or any entity
into which Steward Health is merged, converted or consolidated into or to which
the Equity Interests of Steward Health are contributed, as determined by Steward
Health’s board as being advisable or convenient to create a suitable vehicle for
a public offering (the resulting entity, the “Public Corporation”), of the
Equity Interests in Steward Health or any Public Corporation, which public
offering is registered with the United States Securities and Exchange
Commission.

Qualified Transferee: A Person that, at the date of determination:

 

  (a) is a Person, or an Affiliate of a Person, that owns or operates, or has
owned and/or operated, procures the services of a Person that has owned or
operated, (i) at least six (6) hospitals or (ii) one (1) or more hospitals
having an aggregated annual net revenue of $500,000,000 or more;

 

19



--------------------------------------------------------------------------------

  (b) has not, and neither have any of such Person’s senior officers or
directors: (A) had any license or certification to operate any healthcare
facility or any other similar business irrevocably revoked by any Governmental
Authority, or caused any such revocation, due to any actual fault, (B) been
found to have been grossly negligent or to have committed willful or intentional
misconduct in any lawsuit alleging any wrongdoing by such Person or any of such
senior officers, directors, shareholders or members relating to patient care,
(C) been permanently excluded from providing services in connection with the
operation of any healthcare facility or any other similar business by any
applicable state healthcare licensing authority, or (D) been permanently
excluded or restricted from participation in Medicare, Medicaid or any other
governmental payor program; and (ii) has not, and neither have any of such
Person’s senior officers or directors, been the subject of a pending
investigation or proceeding within the past 5 years that is reasonably likely to
result in any of the foregoing; and

 

  (c) has not: (i) made an assignment of all or substantially all of its
property for the benefit of creditors, (ii) had a receiver, trustee or
liquidator appointed for any of its property (unless such appointment was
discharged within 60 days after the date of such appointment), (iii) filed a
voluntary petition under any federal bankruptcy law or state Legal Requirements
to be adjudicated as bankrupt or for any arrangement or other debtor’s relief,
or (iv) had an involuntary filing of such a petition against any such Person by
any other Person (unless such petition was dismissed within 90 days after
filing).

RCRA: As defined in the definition of “Hazardous Materials Laws.”

Real Estate Contract: That certain Real Property Asset Purchase Agreement, dated
as of September 26, 2016, by and among Steward Health and certain of its
Affiliates, Borrower, MPT, Lender and the MPT Lessors, as the same may be
amended, modified and/or restated from time to time.

Real Estate Taxes: All taxes, assessments and special assessments, and dues
which are levied or imposed upon the Real Property.

Real Property: The Land and the Improvements.

Realty Payments: For any period, the sum of the payment obligations of Steward
Health and its Subsidiaries under (a) the Note, (b) the Master Lease, and
(c) under any other hospital real estate lease or mortgage loan with any other
Person.

SARA: As defined in the definition of “Hazardous Materials Law.”

Scheduled Monthly Payment: As defined in the Note.

Security Agreement: That certain Security Agreement, dated as of the date
hereof, among Borrower, the Master Lessee Affiliates, Lender and certain of its
Affiliates, as the same may be modified, amended, restated or supplemented from
time to time.

 

20



--------------------------------------------------------------------------------

Specified Equity Contribution: As defined in Section 14.1.

State Regulatory Authorities: As applicable to each Facility, the state
licensing and certification agencies, together with all applicable statutes and
regulations, related to the licensure and operation of healthcare facilities in
each respective state.

Steward Assets: Those properties leased which are leased by MPT or any of its
Affiliates to Steward Health or any of its Subsidiaries, and those properties
which are subject to a mortgage loan from MPT or any of its Affiliates to
Steward Health or any of its Subsidiaries.

Steward Guarantee: With respect to any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term Steward Guarantee shall not
include endorsements for collection or deposit in the ordinary course of
business or indemnity obligations entered into in connection with any
acquisition or disposition of assets permitted under this Agreement. The amount
of any Steward Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Steward Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.

Steward Health: Steward Health Care System LLC, a Delaware limited liability
company.

Strategic Agreement: That certain Strategic Agreement, dated as of the date
hereof, between Steward Health and MPT, as the same may be modified, amended or
restated from time to time.

Subsidiary or Subsidiaries: With respect to any Person, any other Person, of
which an amount of the voting securities, voting ownership or voting partnership
interests of which is sufficient to elect at least a majority of its board of
directors or other governing body (or, if there are no such voting interests,
50% or more of the Equity Interests of which), is owned directly or indirectly
by such first Person. For the purposes hereof, the term Subsidiary shall include
all Subsidiaries of such Subsidiary.

Swap Agreement: Any agreement with respect to any swap, forward, spot, future,
credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or

 

21



--------------------------------------------------------------------------------

economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of Steward Health or its Subsidiaries shall
be a Swap Agreement.

Taking: A taking or voluntary conveyance during the Loan Term of all or part of
any Property, or any interest therein or right accruing thereto or use thereof,
as the result of, or in settlement of, any Condemnation or other eminent domain
proceeding threatened or affecting such portion of the Real Property.

Tenant(s): The lessees, tenants, licensees, sublessees or subtenants under the
Tenant Leases, if any.

Tenant Leases: All written leases, subleases, licenses and other rental
agreements (now or hereafter in effect) with annual rental payments in excess of
One Million and No/100 Dollars ($1,000,000), if any, including any Existing
Leases, pursuant to which any Facility Borrower has granted a possessory
interest in and to any space in or any part of the Real Property or that
otherwise provide possessory rights with respect to the Real Property, and all
Credit Enhancements, if any, held in connection therewith.

Terminated Property: As defined in Section 14.2(f).

Termination Date: The date on which the Loan Obligations (including principal,
interest, fees and other charges (including any such interest, fees and other
charges accruing during or that would have accrued but for the commencement of
any bankruptcy or other insolvency proceeding, whether or not allowed or
allowable in such proceeding)), but excluding unasserted contingent
indemnification obligations, have been paid in full in cash to Lender
(including, for the avoidance of doubt, in connection with a payment pursuant to
Section 15.3).

Third Party Contractor: As defined on Schedule 6.3.

Traco: As defined in Section 9.1(a).

Transfer Requirements: As defined in Section 14.3(d).

Unsuitable for Its Use or Unsuitable for Its Primary Intended Use: As used
anywhere in this Agreement, the terms “Unsuitable for Its Use” or “Unsuitable
for Its Primary Intended Use” shall mean that, with respect to any Property or
part thereof, by reason of damage or destruction or a partial Taking by
Condemnation, such Property cannot be operated on a commercially practicable
basis for its Primary Intended Use, taking into account, all relevant factors
(including, without limitation, anticipated repairs and/or restorations), and
the effect of such damage or destruction or partial Taking.

USPAP: The Uniform Standards of Professional Appraisal Practice, as amended from
time to time.

 

22



--------------------------------------------------------------------------------

Section 1.2.    Interpretation; Terms Generally. The definitions set forth in
Section 1.1 and elsewhere in this Agreement shall apply equally to both the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. Unless otherwise indicated, the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
The words “herein”, “hereof” and “hereunder” and words of similar import shall
be deemed to refer to this Agreement (including the Schedules and Exhibits) in
its entirety and not to any part hereof, unless the context shall otherwise
require. All references herein to Articles, Sections, Schedules and Exhibits
shall be deemed to refer to Articles, Sections and Schedules of, and Exhibits
to, this Agreement, unless the context shall otherwise require. Unless the
context shall otherwise require, any references to any agreement or other
instrument or statute or regulation are to it as amended and supplemented from
time to time (and, in the case of a statute or regulation, to any corresponding
provisions of successor statutes or regulations). Any reference in this
Agreement to a “day” or number of “days” that does not refer explicitly to a
“Business Day” or “Business Days” shall be interpreted as a reference to a
calendar day or number of calendar days. If any action or notice is to be taken
or given on or by a particular calendar day, and such calendar day is not a
Business Day, then such action or notice shall be deferred until, or may be
taken or given on, the next Business Day. For all purposes hereunder and under
any other Loan Document, whenever reference is made to “continuance” or
“continuation” of an Event of Default (or words of similar import), such
reference shall mean that the relevant Event of Default has not been waived in
writing by the Lender (or Affiliate of Lender) or (as to any Event of Default
that is subject to cure) cured within the applicable cure period.

Section 1.3.    Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP. Defined terms and
calculations in connection with the covenants and other provisions of this
Agreement, including Section 14.1(k) and (l), shall be based upon and utilize
GAAP applied in a manner consistent with that used in preparing the financial
statements referred to in Section 13.1(c)(i)-(iii). If at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in this Agreement, Lender and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP; provided, that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) Borrower shall provide to Lender financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, operating leases in effect on the date of this Agreement
shall continue to be classified and accounted for as such for all purposes of
this Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes.

Section 1.4.    Certain Matters Relating to References to Real Property.
References herein to “a portion” of the Real Property (or words or phrases of
similar import) shall mean, unless the context clearly indicates otherwise, a
specific Property.

 

23



--------------------------------------------------------------------------------

ARTICLE II

THE LOAN

Section 2.1.    The Loan. Based upon the representations, warranties and
covenants of Borrower as set forth herein, and subject to the terms and
conditions hereinafter set forth, as of the Closing Date, Lender has loaned and
advanced to Borrower, on a joint and several basis, the principal amount of Six
Hundred Million and No/100 Dollars ($600,000,000.00) and, at the instruction of
Borrower, such proceeds have been distributed between the Facility Borrowers as
set forth on Schedule 2.1 (the “Allocation Schedule”).

Section 2.2.    The Note. In addition to being subject to all the terms and
conditions of this Agreement, the Loan is evidenced by, and shall bear interest,
be repaid and be subject to such other terms and conditions as are set forth in
the Note. All payments to be made by Borrower under the Note shall be made in
lawful money of the United States of America by wire transfer in immediately
available and freely transferable funds, and any such payments received by
Lender prior to 2:00 p.m. local time on a Business Day in Birmingham, Alabama
shall be credited prior to close of business, while other payments may, at the
option of Lender, not be credited until immediately available to the Lender
prior to 2:00 p.m. local time at said place of payment on a day on which Lender
is open for business.

Section 2.3.    Security and Credit Enhancement. The Loan Obligations are fully
guaranteed by the Guaranty and secured pursuant to the Loan Documents and
certain of the other Obligation Documents.

ARTICLE III

ADDITIONAL CHARGES AND IMPOSITIONS

Section 3.1.    Additional Charges. In addition to the payments owed under the
Note, Borrower shall pay and discharge as and when due and payable (a) all other
amounts, liabilities, obligations and Impositions which such Facility Borrower
assumes or agrees to pay under the Loan Documents, and all other amounts,
liabilities, obligations and Impositions related to the ownership, use,
possession and operation of the Real Property, including, without limitation,
all costs of owning and operating each Facility, all Real Estate Taxes,
Insurance Premiums, maintenance and capital improvements, all violations of and
defaults under any of the Permitted Exceptions, and all licensure violations,
civil monetary penalties and fines (except to the extent such violations,
defaults, penalties or fines are caused by the gross negligence or willful
misconduct of Lender), and (b) in the event of any failure on the part of
Borrower to pay any of those items referred to in clause (a) above, Borrower
will also promptly pay and reimburse Lender and/or its Affiliates for all such
amounts paid by Lender and/or its Affiliates and promptly pay and discharge
every fine, penalty, interest and cost which may be added for non-payment or
late payment of such items (the items referred to in clauses (a) and (b) above
being referred to herein collectively as the “Additional Charges”), and Lender
shall have all legal, equitable and contractual rights, powers and remedies
provided in the Loan Documents, by statute or otherwise, in the case of
non-payment of the Additional Charges, as in the case of the Scheduled Monthly
Payments. If any Scheduled Monthly Payment or Additional Charges shall not be
paid within ten (10) days after the applicable due date, Borrower, in addition
to all other obligations hereunder, shall pay to Lender on demand as Additional
Charges, a late charge computed at the Overdue Rate on the amount of such
installment from the due date of such installment to the date of payment
thereof, and a Late Payment Penalty with respect to such installment. To the
extent that Borrower pays any Additional Charges to Lender pursuant to

 

24



--------------------------------------------------------------------------------

clause (b) above or pursuant to any other requirement of the Loan Documents,
Borrower shall be relieved of its obligation to pay such Additional Charges to
the Person to which they would otherwise be due. If required by Lender following
the occurrence and continuance of an Event of Default, then, upon written
request to Borrower, Borrower shall make monthly payments to Lender in such
amounts as Lender shall estimate to be necessary to pay any Real Estate Taxes
and/or some or all Insurance Premiums. If Lender exercises this option, it shall
include in its written request an invoice in reasonable detail (the “Escrow
Invoice”) specifying the amount to be paid on account of Real Estate Taxes
and/or Insurance Premiums (the “Monthly Escrow Amount”). Borrower shall pay to
Lender the Monthly Escrow Amount on the first (1st) day of each month after
receipt of the initial Escrow Invoice. At any time, with at least five
(5) Business Days’ notice prior to the end of any month during the Term, Lender
may deliver to Borrower a substituted, adjusted or amended Escrow Invoice
providing for a new Monthly Escrow Amount, and thereafter Borrower shall pay the
revised Monthly Escrow Amount on the first (1st) day of the each succeeding
month (subject to further adjustment as provided for in this sentence). Any sums
paid to Lender pursuant to this Section 3.1 shall bear interest and may not be
commingled with Lender’s books and accounts, and upon the occurrence and
continuance of an Event of Default hereunder, may be applied by Lender to all
sums owed by Borrower or any Affiliate of Borrower to Lender or any Affiliate of
Lender relating to the Loan Obligations (provided, that prior to an Event of
Default, Lender shall use any amounts so paid to pay the relevant Real Estate
Taxes and Insurance Premiums, as applicable, in each case prior to delinquency).
Lender shall refund to Borrower at the end of the Loan Term, provided that no
Event of Default then exists, any such remaining amounts collected in excess of
the amounts ultimately required to pay the relevant Real Estate Taxes or
Insurance Premiums. Nothing in this Section 3.1 limits the provisions of Article
XIX.

Section 3.2.    Payment of Impositions. Subject to and without limiting Article
VIII relating to permitted contests, Borrower will pay, or cause to be paid, all
Impositions before any fine, penalty, interest or cost may be added for
non-payment, such payments to be made directly to the taxing or assessing
authorities, unless, in the case of escrows and deposits, such Impositions are
required to be paid to Lender or a Facility Lender as provided in Section 3.1,
and Borrower will promptly furnish to Lender copies of official receipts or
other satisfactory proof evidencing such payments. Borrower’s obligation to pay
such Impositions shall be deemed absolutely fixed upon the date that any such
Imposition becomes a Lien upon the Real Property or any part thereof. If any
such Imposition may lawfully be paid in installments (whether or not interest
shall accrue on the unpaid balance of such Imposition), Borrower may, without
Lender’s consent, exercise the option to pay the same (and any accrued interest
on the unpaid balance of such Imposition) in installments and, in such event,
shall pay such installments during the Loan Term (subject to and without
limiting Borrower’s right of contest pursuant to Article VIII and subject to the
requirement to pay escrows and deposits as required in Section 3.1) as the same
respectively become due. Lender, at its expense, shall, to the extent permitted
by applicable law, prepare and file all tax returns and reports as may be
required by governmental authorities in respect of Lender’s net income, gross
receipts, franchise taxes and taxes on its capital stock, and Borrower, at its
sole expense, shall, to the extent permitted by applicable laws and regulations,
prepare and file all other tax returns and reports in respect of any Imposition
as may be required by governmental authorities. If any refund shall be due from
any taxing authority in respect of any Imposition paid by Borrower, the same
shall be paid over to or retained by Borrower provided no Event of Default shall
have occurred and be continuing. Any such funds retained by Lender due

 

25



--------------------------------------------------------------------------------

to an Event of Default shall be applied as provided in Article XIV. Lender and
Borrower shall, upon request of the other, provide any data (i) that is
maintained by the party to whom the request is made and (ii) that pertains to
the Real Property, as may be necessary to prepare any required returns and
reports. In the event that any Governmental Body classifies any of the Real
Property as personal property, Borrower shall file all personal property tax
returns in such jurisdictions where it may legally so file and is required to
file. Lender, to the extent it possesses the same, and Borrower, to the extent
it possesses the same, will provide the other party, upon request, with cost and
depreciation records necessary for filing returns for any property so classified
as personal property. In the event Lender is legally required to file personal
property tax returns, Borrower will be provided with copies of assessment
notices indicating a value in excess of the reported value in sufficient time
for Borrower to file a protest. So long as no Event of Default exists, Borrower
may, at Borrower’s sole cost and expense, protest, appeal, or institute such
other proceedings as Borrower may deem appropriate to effect a reduction of real
estate or personal property assessments and Lender, at Borrower’s expense as
aforesaid, shall fully cooperate with Borrower in such protest, appeal, or other
action. Billings for reimbursement by Borrower to Lender of personal property
Taxes shall be accompanied by copies of a bill therefor and payments thereof
which identify the personal property with respect to which such payments are
made.

Section 3.3.    Utility Charges. Borrower will contract for, in its own name,
and will pay or cause to be paid all charges for electricity, power, gas, oil,
sewer, water and other utilities used in connection with the Real Property
during the Loan Term, including, without limitation, all impact and tap fees
necessary for the operation of the Facilities.

Section 3.4.    Insurance Premiums. Subject to Section 6.1(a), Borrower shall
contract for, in its own name, and shall pay or cause to be paid all premiums
for the insurance coverage required to be maintained pursuant to Article VI
during the Loan Term (the “Insurance Premiums”); provided, however, if required
by Lender pursuant to Section 3.1, such Insurance Premiums shall be paid as
required under Section 3.1.

ARTICLE IV

GENERAL COVENANTS

From and after the Closing until the Termination Date, Borrower shall observe
and perform the following covenants:

Section 4.1.    Borrower’s Personal Property. Borrower, at its expense, shall
install, affix, assemble and place on the Real Property the Borrower’s Personal
Property. Borrower shall not, without the prior written consent of Lender (such
consent not to be unreasonably withheld, conditioned or delayed provided that no
Event of Default then exists), remove any of Borrower’s Personal Property from
the Real Property except for removal (a) of inventory, (b) because of damage,
obsolescence, upgrade or replacement or (c) in the ordinary course of Borrower’s
Business. Borrower shall provide and maintain during the Loan Term all such
Borrower’s Personal Property as shall be necessary to operate each Property in
material compliance with all licensure and certification requirements, in
material compliance with all applicable Legal Requirements and Insurance
Requirements, and otherwise in accordance with customary practice in the
industry for the Primary Intended Use. Following either (a) Lender’s foreclosure
of the

 

26



--------------------------------------------------------------------------------

Mortgages applicable to any one or more of the Properties or (b) Lender’s
purchase of any one or more of the Properties in accordance with Article XV,
Borrower agrees that all of Borrower’s Personal Property relating to such one or
more Properties (for which Lender has authorized removal as provided above) that
is not foreclosed or purchased and which is not removed by Borrower within
fifteen (15) days following such foreclosure or purchase shall be considered
abandoned by Borrower and may be appropriated, sold, destroyed or otherwise
disposed of by Lender (at Borrower’s cost) with prior written notice thereof to
Borrower, without any payment to Borrower and without any obligation to Borrower
to account therefor. Borrower will, at its expense, restore the Real Property
and repair all damage to the Real Property caused by the installation or removal
of Borrower’s Personal Property, whether affected by Borrower, Lender, any other
lender to Borrower, or any Facility Lender.

Section 4.2.    Primary Intended Use. Each Property shall be operated as a
healthcare facility and for such other legal ancillary uses as may be necessary
in connection with or incidental to such uses and, in each case, subject to all
covenants, restrictions, easements and all other matters of record (including
those set forth in the Permitted Exceptions) relating to the applicable Property
(collectively, the “Primary Intended Use”). Borrower shall be in material
compliance with all Legal Requirements and Healthcare Laws and shall maintain
all material Licenses and Participation Agreements, including, but not limited
to, Medicare and/or Medicaid certifications, provider numbers and agreements,
certificates of need, governmental approvals, and full accreditation from all
applicable governmental authorities, if any, that are necessary for the
operation of the Business with respect to the applicable Property consistent
with the Primary Intended Use; provided, however, that the foregoing shall not
restrict a Facility Borrower from terminating, amending, restating, extending,
supplementing, or modifying any Participation Agreement in the ordinary course
or as may be required by any Legal Requirement (other than any termination of
any Participation Agreement relating to rights to payment or reimbursement from
Medicare, which termination is hereby expressly prohibited).

Section 4.3.    No Changes. Except as expressly authorized herein, Borrower
shall not use any Property for any use other than as provided herein, to the
extent such change in use or decrease has a material adverse effect on the
Primary Intended Use or the ability of the Borrower to meet its obligations
under the Note and this Agreement, without the prior written consent of Lender,
not to be unreasonably withheld, conditioned or delayed.

Section 4.4.    No Interference with Insurance. No use shall be made or
permitted to be made of the Real Property and no acts shall be done which will
cause the cancellation of any insurance policy covering the Real Property or any
part thereof, nor shall Borrower sell or otherwise provide to residents or
patients therein, or permit to be kept, used or sold in or about the Real
Property any article which is prohibited by law or by the standard form of fire
insurance policies, any other insurance policies required to be carried
hereunder, or fire underwriters regulations. Borrower shall, at its sole cost,
comply, in all material respects, with all of the requirements, covenants and
restrictions pertaining to the Real Property, including, without limitation, all
of the Permitted Exceptions, and other requirements of any insurance board,
association, organization or company necessary for the maintenance of the
insurance, as herein provided, covering the Real Property and Borrower’s
Personal Property.

 

27



--------------------------------------------------------------------------------

Section 4.5.    Operation. Borrower shall operate the Real Property only in
accordance with the Primary Intended Use and as a provider of goods and services
incidental thereto.

Section 4.6.    Waste; Nuisance. Borrower shall not commit or suffer to be
committed any material waste on the Real Property, or in any of the Facilities,
nor shall Borrower cause or permit any nuisance thereon.

Section 4.7.    Maintenance of Security Interests. Borrower shall neither suffer
nor permit the Real Property or the other Collateral, or any portion thereof,
including any Capital Addition whether or not financed by Lender, or Borrower’s
Personal Property, to be used in such a manner as (i) could reasonably tend to
impair Lender’s (or Borrower’s, as the case may be) title thereto or to any
portion thereof, or (ii) may reasonably make possible a claim or claims of
adverse usage or adverse possession by the public, as such, or of implied
dedication of the Real Property or the Collateral, or any portion thereof.

Section 4.8.    Publicity Signs. With respect to each Property, Lender shall,
subject to applicable laws (including but not limited to the Healthcare Laws),
have the right and option to erect a sign on such Property stating that such
Property is financed by Lender. Such sign shall be in a size, and shall be
erected in a location and contain content acceptable to Lender and approved by
Borrower, which approval shall not be unreasonably withheld, conditioned or
delayed. Lender shall be responsible for all costs related to such signage and
complying with all Legal Requirements with respect to such signage.

Section 4.9.    [Intentionally Omitted]

Section 4.10.    No Conveyance of Real Property. Except for Permitted
Exceptions, and as otherwise permitted under this Loan Agreement, Borrower shall
not directly or indirectly encumber (by lien, junior mortgage or otherwise),
pledge, convey, sell, transfer or assign all or any portion of the Real Property
or any particular Property, other than such liens and encumbrances created by
the Loan Documents or as contemplated in the Intercreditor Agreement.

Section 4.11.    Granting of Easements, Restrictions, Etc. From time to time
during the Loan Term, upon the request of Borrower, and so long as no Event of
Default then exists, and no event has then occurred which with the giving of
notice or the passage of time or both would constitute such an Event of Default,
Borrower may, and at Borrower’s cost and expense: (a) grant easements and other
rights in the nature of easements, (b) release existing easements or other
rights in the nature of easements which are for the benefit of the Real Property
or any portion thereof; (c) dedicate or transfer unimproved portions of the Real
Property for road, highway or other public purposes; (d) execute petitions to
have the Real Property or any portion thereof annexed to any municipal
corporation or utility district; (e) execute amendments to any covenants and
restrictions affecting the Real Property or any portion thereof; and (f) execute
and deliver to any Person any instrument appropriate to confirm or effect such
grants, releases, dedications and transfers (to the extent of its interest in
the Real Property), but only upon delivery to Lender of such information as
Lender may reasonably require confirming that such grant, release, dedication,
transfer, petition or amendment is (i) required for, and not materially
detrimental to, the proper conduct of the Primary Intended Use on the Real
Property and (ii) does not materially reduce the value of the Real Property or
any portion thereof.

 

28



--------------------------------------------------------------------------------

ARTICLE V

LEGAL COMPLIANCE

Section 5.1.    Compliance with Legal and Insurance Requirements. Subject to
Article VIII relating to permitted contests, Borrower, at its expense, (a) shall
comply, in all material respects with all Legal Requirements and Insurance
Requirements applicable to Borrower and the use, operation, maintenance, repair
and restoration of the Facilities and the Real Property, whether or not
compliance therewith shall require structural change in any of the Leased
Improvements or interfere with the use and enjoyment of the Real Property;
(b) shall not use the Real Property and Borrower’s Personal Property for any
unlawful purpose; (c) shall procure, maintain and comply with all material
Licenses and any other licenses, certificates, certifications, consents,
permits, governmental approvals, and authorizations required under the Legal
Requirements for any use of the Real Property and Borrower’s Personal Property
then being made, and for the proper erection, installation, operation and
maintenance of the Real Property or any part thereof, including, without
limitation, any Capital Additions; and (d) shall use its commercially reasonable
efforts to require under the Tenant Leases that all Tenants acquire and maintain
all material Licenses necessary to operate any portion of the Real Property
subleased to them for any appropriate and permitted uses conducted on the Real
Property as may be permitted from time to time hereunder, it being acknowledged
by Lender that any failure by any Tenant under this clause (d) shall not cause
(or be deemed to cause) a breach by Borrower of this Section 5.1 unless Borrower
has so failed to use commercially reasonable efforts. Borrower’s use of the Real
Property, the use of all Borrower’s Personal Property used in connection with
the Real Property, and the maintenance, alteration, and operation of the same,
and all parts thereof, shall at all times conform in all material respects to
all Legal Requirements. Upon Lender’s request, Borrower shall deliver to Lender
copies of all such Licenses that are currently held by Borrower or its
Affiliates to the extent applicable to the Real Property. Borrower shall
indemnify and defend, at Borrower’s sole cost and expense, and hold Lender, its
Affiliates and their respective successors and assigns harmless from and against
and agrees to reimburse Lender, its Affiliates and their respective successors
and assigns with respect to any and all claims, demands, actions, causes of
action, losses, damages, liabilities, reasonable, out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ fees and court
costs) of any and every kind or character, known or unknown, fixed or
contingent, asserted against or incurred by Lender, its Affiliates and their
respective successors and assigns, at any time and from time to time by reason
or arising out of any breach by Borrower of any of the provisions of this
Article V or any breach or violation by Borrower of any Legal Requirements,
including any and all such claims, demands, liabilities, damages, costs and
expenses relating to immaterial violations or breaches of the Legal
Requirements, except to the extent arising solely as a result of the gross
negligence or willful misconduct of Lender or its Affiliates. All such damages
and reasonable out-of-pocket costs and expenses payable to Lender under this
Section 5.1 shall be due and payable by Borrower within thirty (30) days after
delivery of written demand from Lender, its Affiliates or their respective
successors and assigns.

 

29



--------------------------------------------------------------------------------

Section 5.2.    Maintenance of Licenses; Compliance with Healthcare Laws.

(a)    With respect to each Facility, each Facility Borrower (a) shall maintain
at all times during the Loan Term, (i) the Operating Agreements, (ii) the
Participation Agreements and (iii) all material federal, state and local
governmental licenses, approvals, qualifications, variances, certificates of
need, franchises, accreditations, certificates, certifications, consents,
permits and other authorizations and contracts, which may be necessary for the
operation of the Facility operated by such Facility Borrower for the Primary
Intended Use, or required for certification and participation under Medicare and
Medicaid legislation and regulations, the provider programs of the State
Regulatory Authorities for each particular Facility (“DHS”), the United States
Department of Health and Human Services (“DHHS”), and the Centers for Medicare
and Medicaid Services (“CMS”), and/or state or federal Title XVIII and/or Title
XIX provider programs applicable for each such Facility (the items described in
this subsection (iii), collectively, the “Licenses”) (provided, however, that no
Facility Borrower shall be required to maintain any Operating Agreements or
Participation Agreements unless such agreements are required for participation
in Medicare and Medicaid programs and/or required for the maintenance of
federal, state, and local licenses) and (b) shall remain in compliance, in all
material respects, with all state and federal laws, rules, regulations and
procedures with regard to the operation of the Facility operated by such
Facility Borrower, including, without limitation, HIPAA and the regulations
promulgated by the State Regulatory Authorities, as applicable for each such
Facility, as they may from time to time exist.

(b)    Except in connection with a permitted assignment of this Agreement,
Borrower covenants and agrees that during the Loan Term it shall not, without
the prior written consent of Lender, which consent shall not be unreasonably
withheld, conditioned or delayed, (i) sell, move, modify, cancel, surrender,
transfer, assign, sell, relocate, pledge, secure, convey or in any manner
encumber any material Licenses (including, without limitation, any Medicare
provider number or agreement), or (ii) effect or attempt to effect any change in
the license category or status of any Facility or any part thereof to the extent
such change (as described in (i) or (ii) above) has a material adverse effect on
the Primary Intended Use or the ability of the Borrower to meet its obligations
under this Agreement.

(c)    Each Facility Borrower shall notify Lender in writing within five
(5) Business Days after such Facility Borrower’s receipt of any written notice,
action, proceeding or inquiry of any governmental agency, bureau or other
authority, whether federal, state or local, of any kind, nature or description,
which could adversely affect any material License for the Facility operated by
such Facility Borrower, or the ability of such Facility Borrower to maintain its
status as the licensed and accredited operator of such Facility, or which
alleges any material noncompliance with any law. At the time of delivery of such
notification to Lender, such Facility Borrower shall furnish Lender with a copy
of any and all such notices or inquiries. Each Facility Borrower shall act
diligently to correct any deficiency or deal effectively with any material
“adverse action” or other proceedings, inquiries or other governmental actions,
so as to maintain the material Licenses and Medicare and/or Medicaid
certification, status for the Facility operated by such Facility Borrower in
good standing at all times. No Facility Borrower shall agree to any settlement
exceeding Five Million and No/100 Dollars ($5,000,000.00) or other action with
respect to such proceedings or inquiries which affects the use of all or any
portion of the Real Property or any part thereof for the Primary Intended Use
without the prior written consent of Lender, which consent shall not be
unreasonably conditioned or delayed.

 

30



--------------------------------------------------------------------------------

(d)    Lender and Borrower acknowledge and agree that all compensation paid
hereunder between the parties has been determined by the parties through
good-faith and arm’s length bargaining and is believed to represent fair market
value for the Loan. No payment or advance made under this Agreement is
contingent on the referral of any patient or any other business. Neither Lender
nor Borrower intends any portion of the payments made under this Agreement or
the Note to influence or reward the referral of any patients or other business
that will be paid for from any state or federal health care insurance programs,
including Medicare, Medicaid or any state provider program.

(e)    Borrower hereby covenants, warrants and represents to Lender that
throughout the Loan Term, each Facility Borrower shall: (a) be validly licensed,
Medicare and/or Medicaid certified, and, if required, accredited to operate the
Facilities in material compliance with the applicable rules and regulations of
the State in which the applicable Facility is located, federal governmental
authorities, and accrediting bodies, including, but not limited to, DHHS and
CMS; (b) be certified by and the holder of valid provider agreements with
Medicare and/or Medicaid issued by DHHS, DHS and/or CMS and shall remain so
certified and shall remain such a holder of such licenses and Medicare and/or
Medicaid certifications for it to operate in accordance with the Primary
Intended Use; (c) shall comply, in all material respects, with all Healthcare
Laws; and (d) not abandon, terminate, vacate or fail to renew any material
License or in any way commit any act which will or could reasonably be expected
to cause any such material License to be revoked by any federal, state or local
governmental authority or accrediting body having jurisdiction thereof.

(f)    Borrower represents, warrants and covenants that Borrower, this Agreement
and all Tenant Leases are, and at all times during the Loan Term will be, in
material compliance with all Healthcare Laws. In the event it is determined that
any provision of this Agreement is in material violation of the Healthcare Laws,
the parties in good faith shall renegotiate such provision so that same is in
compliance with all Healthcare Laws. Borrower shall take commercially reasonable
steps to add to all of its written third party agreements with Physicians or
Physician groups relating to any portion of the Real Property, including,
without limitation, all Tenant Leases, that in the event it is determined that
such agreement and/or Tenant Lease is in material violation of the Healthcare
Laws, such agreement and/or Tenant Lease shall be renegotiated so that same are
in material compliance with all Healthcare Laws or terminated. Borrower shall
indemnify and defend, at Borrower’s sole cost and expense, and hold Lender, its
Affiliates and their respective successors and assigns, harmless from and
against, and shall reimburse Lender, its Affiliates and their successors and
assigns with respect to, any and all claims, demands, actions, causes of action,
losses, damages, liabilities, reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable out-of-pocket attorneys’ fees and
court costs) of any and every kind or character, known or unknown, fixed or
contingent, asserted against or incurred by Lender, its Affiliates and their
respective successors and assigns, at any time and from time to time by reason,
or arising out, of any breach by Borrower of any of the provisions set forth in
this Section 5.2(f) or any violation of any Healthcare Laws, including any and
all such claims, demands, liabilities, damages, costs and expenses relating to
immaterial violations or breaches of any Healthcare Laws. All such damages and
reasonable out-of-pocket costs and expenses payable to Lender under this Section
5.2(f) shall be due and payable by Borrower within thirty (30) days after
delivery of written demand from Lender, its Affiliates or their respective
successors and assigns.

 

31



--------------------------------------------------------------------------------

Section 5.3.    [Intentionally Omitted]

Section 5.4.    Hazardous Materials and Medical Waste.

(a)    Borrower shall ensure that the Real Property and the operation of the
Business thereon complies in all material respects with all Hazardous Materials
Laws. Except for Hazardous Materials generated, used, installed, manufactured,
treated, handled, refined, produced, processed, stored or disposed of in the
normal course of business regarding the Primary Intended Use or the conduct of
the Business or operation and maintenance of the Real Property (which Hazardous
Materials shall be handled and disposed of in material compliance with all
Hazardous Materials Laws), Borrower shall not cause any Hazardous Materials to
be installed, used, generated, manufactured, treated, handled, refined,
produced, processed, stored or disposed of, or otherwise present in, on or under
any Property or in connection with the conduct of the Business thereon in a
manner that reasonably could be expected result in a material violation of any
Hazardous Materials Laws. No activity shall be undertaken by Borrower on any
Property or in connection with the operation of the Business thereon which would
cause (i) any Property to become a RCRA Part B treatment, storage or disposal
facility of hazardous waste, infectious waste, biomedical or medical waste,
(ii) a release of Hazardous Materials from any Property that is reportable
within the meaning of CERCLA or SARA or any similar Hazardous Materials Laws,
(iii) the discharge of Hazardous Materials into any watercourse, surface or
subsurface of body of water or wetland, or the discharge into the atmosphere of
any Hazardous Materials, except as authorized under a permit under any Hazardous
Materials Laws or at quantities or concentrations below the standard regulated
by Hazardous Materials Laws, in a manner that would give rise to a material
liability under Hazardous Materials Laws, or (iv) a material violation under
RCRA, CERCLA, SARA or any Hazardous Materials Laws with respect to the Property.
Borrower shall, at its sole cost, expense, risk and liability, remove or cause
to be removed from any Property all Hazardous Materials generated in connection
with the Primary Intended Use and as found in hospital and healthcare
facilities, including, without limitation, all infectious waste materials,
syringes, needles and any materials contaminated with bodily fluids of any type,
character or description of whatsoever nature to the extent required to comply
with all Hazardous Materials Laws. Borrower shall not dispose of any such
infectious waste and Hazardous Materials in any receptacles used for the
disposal of normal refuse to the extent such disposal is not in compliance in
all material respects with any Hazardous Materials Laws.

(b)    Borrower shall ensure that the Real Property and the operation of the
Business thereon complies in all material respects with all Medical Waste Laws.
Except for Medical Waste generated, used, installed, treated, handled, refined,
produced, processed, stored or disposed of in the normal course of business
regarding the Primary Intended Use or the conduct of the Business (which Medical
Waste shall be handled and disposed of in compliance in all material respects
with all Medical Waste Laws), Borrower shall not cause any Medical Waste to be
installed, used, generated, treated, handled, refined, produced, processed,
stored or disposed of, or otherwise present in, on or under any Property or in
connection with the conduct of the Business thereon in a manner that could
result in a material violation of any Medical Waste Laws. Borrower shall
undertake no activity on any Property or in connection with the operation of the
Business thereon which would reasonably be expected to cause a material
violation of any Medical Waste Laws. Borrower shall, at its sole cost, expense,
risk and liability, remove or cause

 

32



--------------------------------------------------------------------------------

to be removed from any Property all Medical Waste generated, used, installed,
treated, handled, refined, produced, processed, stored or disposed of by or on
behalf of Borrower on such Property to the extent required to comply in all
material respects with all Medical Waste Laws. Borrower shall not dispose of any
such Medical Waste in any receptacles used for the disposal of normal refuse to
the extent such disposal is not in material compliance with any Medical Waste
Laws.

(c)    Borrower shall indemnify and defend, at its sole cost and expense, and
hold harmless and reimburse the Lender, its Affiliates and their respective
officers, directors, members, (general and limited) partners, shareholders,
employees, agents, representatives, successors and assigns (collectively, the
“MPT Indemnified Parties”) from and against any and all claims, demands,
actions, causes of action, losses, damages, liabilities, penalties, taxes,
reasonable out-of-pocket costs and expenses (including, without limitation,
reasonable out-of-pocket attorneys’ and accountants’ fees, settlement costs,
arbitration costs and any reasonable other expenses for investigating or
defending any action or threatened action) (each, a “Claim”) of any and every
kind or character, known or unknown, fixed or contingent, asserted against or
incurred by any of the MPT Indemnified Parties at any time and from time to time
by reason of, arising out of or resulting from (i) events, conditions or
circumstances which occurred or existed on, under, in, about, to or from the
Property prior to execution of this Agreement and that give rise to a liability
under Hazardous Materials Laws or Medical Waste Laws, (ii) any liability under
Hazardous Materials Laws or Medical Waste Laws arising out of the Borrower’s
operation of the Property, or (iii) any Claim arising out of or, in connection
with or resulting from any breach by Borrower of Section 5.4(a) or 5.4(b) or any
other violation of Sections 5.4(a) or 5.4(b) or any Hazardous Materials Laws or
Medical Waste Laws by any Person other than the MPT Indemnified Parties,
including any and all such claims, demands, liabilities, damages, costs and
expenses relating to immaterial violations or breaches of this Section 5.4 or
any Hazardous Materials Laws or Medical Waste Laws (collectively, “MPT
Damages”), except to the extent any such Claim or MPT Damages is found to have
resulted from the, bad faith, gross negligence or willful misconduct of any MPT
Indemnified Party. All such MPT Damages shall be due and payable by Borrower
within thirty (30) days after any MPT Indemnified Party’s demand therefor.

(d)    In the event of any of a Claim related to Hazardous Materials or Medical
Waste on the Property resulting from the assertion of liability by a third party
against any MPT Indemnified Party, the applicable MPT Lender will give Borrower
notice of any such third-party claim, and Borrower shall be jointly and
severally obligated to undertake the defense thereof by counsel of its own
choosing, except to the extent any such Claim is found to have resulted from
the, gross negligence or willful misconduct of any MPT Indemnified Party.
Borrower shall not settle any such third-party claim related to Hazardous
Materials or Medical Waste on the Property that is asserted against any MPT
Indemnified Party without the consent of the MPT Indemnified Parties, which
consent shall not be unreasonably withheld, conditioned or delayed. Any of the
MPT Indemnified Parties may, by counsel, participate in such proceedings,
negotiations or defense, at their own expense. The MPT Indemnified Parties shall
furnish to Borrower in reasonable detail such information as the MPT Indemnified
Parties may have with respect to such claim, including all records and materials
that are reasonably required in the defense of such third-party claim. In the
event that Borrower does not collectively defend the third-party claim in a
diligent manner, any MPT Indemnified Party will have the right (at Borrower’s
sole expense) to undertake the defense, compromise or settlement of such claim
and Borrower may elect to participate in such proceedings, negotiations or
defense at any time at their own expense. No MPT Indemnified Party shall settle
any such third-party claim without the consent of Borrower, which consent shall
not be unreasonably withheld, conditioned or delayed.

 

33



--------------------------------------------------------------------------------

(e)    Lender and Borrower acknowledge that, based upon recent environmental
reports relating to the Real Property, the potential for environmental liability
for conditions occurring prior to (or existing as of) the date of this Agreement
for all Facilities is remote; provided, that, such acknowledgment shall not
limit or preclude any Claim by the MPT Indemnified Parties.

Section 5.5.    Organizational Covenants. Borrower shall not permit or suffer,
without the prior written consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed, (a) any material amendment or
modification of any Facility Borrower’s Organizational Documents that modifies,
adjusts or otherwise eliminates any of the MPT Required Provisions; (b) any
dissolution or termination of any Facility Borrower’s existence or sale of
substantially all of any Facility Borrower’s assets, whether by sale, transfer,
merger, consolidation or otherwise; or (c) a change in any Facility Borrower’s
state of formation or any Facility Borrower’s name. Borrower has, simultaneously
with the execution of this Agreement, delivered to Lender a true and complete
copy of each Facility Borrower’s Organizational Documents. Borrower represents
and warrants that the Organizational Documents (i) were duly executed and
delivered; and (ii) are in full force and effect, binding upon the applicable
Facility Borrower, and enforceable in accordance with their terms.

ARTICLE VI

REPAIRS; CAPITAL ADDITIONS

Section 6.1.    Maintenance; Repair and Remodel.

(a)    Borrower, at its expense, will keep the Real Property and all private
roadways, sidewalks and curbs appurtenant thereto (and Borrower’s Personal
Property) in good order and repair (whether or not the need for such repairs
occurs as a result of Borrower’s use, any prior use, the elements, the age of
the Real Property or any portion thereof) and, except as otherwise provided in
Article X and Article XI, with reasonable promptness, will make all necessary
and appropriate repairs thereto of every kind and nature whether interior or
exterior, structural or non-structural, ordinary or extraordinary, foreseen or
unforeseen, or arising by reason of a condition existing prior to the
commencement of the Loan Term (concealed or otherwise). All repairs shall, to
the extent reasonably achievable, be at least equivalent in quality to the
original work. Borrower will not take or omit to take any action the taking or
omission of which is reasonably likely to materially impair the value or the
usefulness of the Real Property or any part thereof for the Primary Intended
Use.

(b)    Notwithstanding anything contained in this Agreement to the contrary,
from time to time Borrower may remodel, modify and make additions to the Real
Property, or any portion thereof, which remodeling, modifications and additions
are not Capital Additions (it being understood that Capital Additions are
subject to the requirements of Section 6.3 hereof) but which are necessary or
advisable for the Primary Intended Use and which permit Borrower to fully comply
with its obligations as set forth in this Agreement. Borrower shall undertake
any such actions expeditiously and in a workmanlike manner and will not
significantly alter the

 

34



--------------------------------------------------------------------------------

character or purpose, or detract from the value or operating efficiency of, the
Real Property nor significantly impair the revenue producing capability of the
Real Property nor adversely affect the ability of Borrower to comply with the
provisions of this Agreement, unless such changes are required by applicable
law.

(c)    Borrower shall notify Lender of any and all repairs, improvements,
additions, modifications and remodeling made to any portion of a particular
Property in excess of Ten Million Dollars ($10,000,000) during any consecutive
twelve (12) month period for the applicable Property and obtain consent from
Lender (which consent shall not be unreasonably withheld, conditioned or
delayed) prior to making such repairs, improvements, additions, modifications or
remodeling.

(d)    Except as otherwise expressly provided in this Agreement, Lender shall
not under any circumstances be required to build or rebuild any improvements on
the Real Property, or to make any repairs, replacements, alterations,
restorations, or renewals of any nature or description to the Real Property,
whether ordinary or extraordinary or capital in nature, structural or
non-structural, foreseen or unforeseen, or to make any expenditure whatsoever
with respect thereto in connection with this Agreement, or to maintain the Real
Property in any way.

(e)    Nothing contained in this Agreement and no action or inaction by Lender
shall be construed as (i) constituting the consent or request of Lender,
expressed or implied, to any contractor, subcontractor, laborer, materialman or
vendor for the provision or performance of any labor or services or the
furnishing of any materials or other property for the construction, alteration,
addition, repair or demolition of or to the Real Property or any part thereof,
or (ii) giving Borrower any right, power or permission to contract for, or
permit the performance of, any labor or services or the furnishing of any
materials or other property in such fashion as would permit the making of any
claim against Lender in respect thereof or to make any agreement that may
create, or in any way be the basis for, any right, title, interest, lien, claim
or other encumbrance upon the estate of Lender in the Real Property or any
portion thereof.

Section 6.2.    [Intentionally Omitted]

Section 6.3.    Capital Additions.

(a)    If no Event of Default has occurred, and no event has then occurred which
with the giving of notice or passage of time or both would constitute an Event
of Default hereunder, and be continuing, Borrower shall have the right (but not
the obligation), upon and subject to the terms and conditions set forth below,
to construct or install Capital Additions on any Property with the prior written
consent of Lender, not to be unreasonably withheld, conditioned or delayed
(provided that such consent is not required with respect to any Capital Addition
that will cost less than Ten Million Dollars ($10,000,000)). Borrower shall not
be permitted to create any Lien on such Property in connection with such Capital
Addition, except as provided in Section 6.3(b). In order to obtain Lender’s
prior written consent, Borrower shall submit to Lender in writing a proposal
setting forth in reasonable detail any such proposed Capital Addition. In
addition, Borrower shall promptly furnish to Lender such additional information
relating to such proposed Capital Addition as Lender may reasonably request.
Lender shall have ten (10) days following receipt of the last information so
requested relating to the proposed Capital Addition to respond

 

35



--------------------------------------------------------------------------------

whether Lender has approved of such proposed Capital Addition, it being agreed
that failure to timely respond shall be deemed a rejection of the proposed
Capital Addition. Borrower acknowledges and agrees that Lender shall have the
sole and exclusive right to finance all Capital Additions to the Real Property
during the first five (5) years of the Loan Term in accordance with Section
6.3(d).

(b)    Prior to commencing construction of any Capital Addition, Borrower shall
first request Lender to provide financing for such Capital Addition in
accordance with the provisions of Section 6.3(d). If Lender declines or is
unable to provide such financing, Borrower’s lender for such Capital Addition
shall have the right to secure its loan by a junior mortgage upon such Capital
Addition, provided the form and substance of such mortgage is approved by
Lender, which approval shall not be unreasonably withheld, conditioned or
delayed; it being acknowledged and agreed that Lender shall have the sole and
exclusive right to finance all Capital Additions to the Real Property during the
first five (5) years of the Loan Term on terms consistent with the Loan
Documents. Notwithstanding any other provision of this Article VI to the
contrary, unless required by applicable law, no Capital Addition shall be made
which would tie-in or connect any portion of a particular Property and/or any
Improvements thereon with any other improvements on property adjacent to such
Property (and not part of the Real Property covered by this Agreement)
including, without limitation, tie-ins of buildings or other structures or
utilities, unless Borrower shall have obtained the prior written approval of
Lender, which approval may be granted or withheld in Lender’s reasonable
discretion. All proposed Capital Additions shall be architecturally integrated
and consistent with the applicable Property as determined in the reasonable
discretion of the Lender.

(c)    At the request of Borrower, from time to time, Lender and its Affiliates
shall finance (or cause the financing of) a cumulative amount of up to
Thirty-Five Million Dollars ($35,000,000) of Capital Additions per year under
this Agreement and the Master Lease until the third (3rd) anniversary of the
Closing Date in accordance with Section 6.3(d). Any such Capital Additions to
the Real Property shall be subject to the terms of this Section 6.3 and shall be
deemed a Capital Addition financed by Lender for all purposes of this Agreement.

(d)    In connection with any Capital Addition financed by Lender, the terms and
conditions set forth on Schedule 6.3 shall apply. The costs of any such Capital
Addition financed by Lender hereunder shall be added to the Mortgage Loan Amount
allocable to the applicable Property pursuant to the Allocation Schedule.

ARTICLE VII

LIENS

Section 7.1.    General Restrictions; Acknowledgment of Intercreditor.

(a)    Subject to the provisions of Article VIII relating to permitted contests,
Borrower will not directly or indirectly create or allow to remain and will
promptly discharge at its expense any lien, encumbrance, attachment, title
retention agreement or claim upon any Property or any attachment, levy, claim or
encumbrance in respect of the Loan Obligations, or any funds or amounts that are
or will be provided by Lender or its Affiliates to Borrower at any time during
the Loan Term in accordance with this Agreement; excluding, however, (a) the
Mortgages; (b)

 

36



--------------------------------------------------------------------------------

the Permitted Exceptions; (c) restrictions, liens and other encumbrances which
are consented to in writing by Lender, or any easements granted pursuant to the
provisions of Section 4.11; (d) liens for those taxes of Lender which Borrower
is not required to pay hereunder; (e) liens for Impositions or for sums
resulting from noncompliance with Legal Requirements so long as (1) the same are
not yet payable or are payable without the addition of any fine or penalty or
(2) such liens are in the process of being contested as permitted by Article
VIII; (f) liens of mechanics, laborers, materialmen, suppliers or vendors for
sums either disputed or not yet due, provided that (i) the payment of such sums
shall not be postponed for more than sixty (60) days after the completion of the
action giving rise to such lien and such reserve or other appropriate provisions
as shall be required by law or GAAP shall be been made therefore, or (ii) any
such liens are in the process of being contested as permitted by Article VIII;
(g) the Tenant Leases; and (h) liens which are permitted in accordance with
Section 6.3(b) hereof. Except as otherwise permitted under Section 6.3(b),
Borrower shall not mortgage or grant any interest or security interest in, or
otherwise assign, any part of Borrower’s rights and interests in this Agreement
or any Property during the Loan Term.

(b)    Lender acknowledges and consents (i) to Steward Health, its Subsidiaries
and applicable Affiliates entering into the ABL Credit Agreement, (ii) to the
incurrence of the obligations thereunder and (iii) to the granting of liens and
security interests in favor of the lenders as contemplated under the ABL Credit
Agreement, in each case, subject to the terms and conditions of the
Intercreditor Agreement.

(c)    Borrower acknowledges that Lender and certain of its Affiliates, and the
ABL Representative (as defined in the ABL Credit Agreement) have entered into
the Intercreditor Agreement relating to certain rights, obligations and
priorities with respect to Steward Health and its Subsidiaries. Borrower shall
cooperate with Lender and its Affiliates in connection with the exercise and
performance of their rights and obligations under the Intercreditor Agreement.
Borrower further acknowledges and agrees that: (i) except as provided in
subsection (ii), if any ABL Secured Party (as defined in the ABL Credit
Agreement) or Lender or any of Lender’s Affiliates shall enforce its rights or
remedies in violation of the terms of the Intercreditor Agreement, neither
Borrower nor any of its Affiliates shall be entitled to use such violation as a
defense to any action by any ABL Secured Party or Lender or any of Lender’s
Affiliates, nor to assert such violation as a counterclaim or basis for set off
or recoupment against any ABL Secured Party or Lender or any of Lender’s
Affiliates; (ii) if any ABL Secured Party or Lender or any of Lender’s
Affiliates, contrary to the Intercreditor Agreement, commences or participates
in any action or proceeding against Steward Health or any of its Subsidiaries,
Borrower and its Affiliates may interpose as a defense or dilatory plea the
making of the Intercreditor Agreement, and any ABL Secured Party or Lender or
any of Lender’s Affiliates, as applicable, may intervene and interpose such
defense or plea in its or their name or in the name of Borrower or such Borrower
Affiliate; and (iii) the Intercreditor Agreement, which the parties hereto
expressly acknowledge is a “subordination agreement” under section 510(a) of the
Bankruptcy Code, shall be effective before, during and after the commencement of
any proceeding under the Bankruptcy Code.

 

37



--------------------------------------------------------------------------------

ARTICLE VIII

PERMITTED CONTESTS

Borrower, at Borrower’s expense, may contest, by appropriate legal proceedings
conducted in good faith and with due diligence, the amount, validity or
application, in whole or in part, of any Imposition, Legal Requirement,
Insurance Requirement, lien, attachment, levy, encumbrance, charge or claim not
otherwise permitted by Article VII, provided that (a) in the case of an unpaid
Imposition, lien, attachment, levy, encumbrance, charge or claim, the
commencement and continuation of such proceedings shall suspend the collection
thereof from Lender and from the Real Property (or if not so suspended, clause
(b) shall be true); (b) neither the Real Property nor any part thereof or
interest therein would, as determined in Lender’s reasonable discretion, be in
any immediate danger of being sold, forfeited, attached or lost; (c) in the case
of a Legal Requirement, Lender would not be in any immediate danger of civil or
criminal liability for failure to comply therewith pending the outcome of such
proceedings; (d) in the event that any such contest shall involve a sum of money
or potential loss in excess of One Million and No/100 Dollars ($1,000,000.00),
then, in any such event, the applicable Facility Borrower shall deliver to
Lender an Officer’s Certificate from a duly authorized officer of the applicable
Facility Borrower regarding the matters set forth in clauses (a), (b) and (c),
to the extent applicable (it being understood if the relevant amount involved in
such contest (or the potential loss) is less than such amount, no such
certification is required); (e) in the case of a Legal Requirement and/or an
Imposition, lien, encumbrance or charge involving potential loss in excess of
One Million and No/100 Dollars ($1,000,000.00), Borrower shall deposit with
Lender an amount equal to the contested amount as security to ensure the
ultimate payment of the Imposition, lien, attachment, levy, encumbrance, charge
or claim and to prevent any sale or forfeiture of the affected Property by
reason of such non-payment or non-compliance; provided, however, the provisions
of this Article VIII shall not be construed to permit Borrower to contest the
payment of Rent (except as to contests concerning the method of computation or
the basis of levy of any Imposition or the basis for the assertion of any other
claim) or any other sums payable by Borrower to Lender hereunder; (f) in the
case of an Insurance Requirement, the coverage required by Article IX shall be
maintained; and (g) if such contest be finally resolved against Lender or
Borrower, Borrower shall, as Additional Charges due hereunder, promptly pay the
amount required to be paid, together with all interest and penalties accrued
thereon, or comply with the applicable Legal Requirement or Insurance
Requirement. Lender, at Borrower’s expense, shall execute and deliver to
Borrower such authorizations and other documents as may reasonably be required
in any such contest and, if reasonably requested by Borrower or if Lender so
desires, Lender shall join as a party therein. Borrower shall indemnify and hold
Lender harmless against any liability, cost or expense of any kind that may be
imposed upon Lender in connection with any such contest and any loss resulting
therefrom.

ARTICLE IX

INSURANCE

Section 9.1.    General Insurance Requirements.

(a)    During the Loan Term, Borrower shall at all times keep the Real Property
and Borrower’s Personal Property, insured against loss or damage from such
causes as are customarily insured against, by prudent owners of similar
facilities. Without limiting the generality of the foregoing, throughout the
Loan Term, Borrower shall maintain at its sole cost and expense (except as
otherwise provided in this Article IX), at a minimum, the insurance coverages
required herein. This insurance shall be written in form reasonably satisfactory
to Lender and by insurance companies (i) reasonably acceptable to Lender (Lender
acknowledging that Tailored Risk Assurance Company, Ltd. (“Traco”) is acceptable
to Lender for the provision

 

38



--------------------------------------------------------------------------------

of the coverages described in subsections (ii), (iv) and (vi) below), (ii) that
are rated at least an “A-VIII” or better by Best’s Insurance Guide (except for
Traco, for which no rating is required), and (iii) unless otherwise approved by
Lender, authorized, licensed and qualified to do insurance business in the state
in which the Real Property is located. The aggregate amount of coverage by a
single company must not exceed Five Percent (5%) of the insurance company’s
policyholders’ surplus. The minimum limits required herein may be met through a
combination of underlying and excess policies. With respect to each Property,
the policies required hereunder relating to such Property shall insure against
the following:

(i)    Commercial Property insurance written on a broad “all risk” or special
cause of loss policy form covering physical loss or damage to the Real Property
including building and improvements and betterments on a replacement cost basis
as herein defined. This coverage shall be placed by the Borrower. Insured perils
shall include, but not be limited to, fire, lightning, windstorm (named or non),
water damage from plumbing systems, sprinkler leakage, back-up of sewers and
drains, hail, aircraft, riot, vehicle collision, explosion, smoke, vandalism,
malicious mischief, flood, earth movement (including earthquake), theft,
collapse, subsidence, terrorism (only if such portion of the Real Property
located inside metropolitan city limits with population exceeding 5,000,000),
equipment breakdown/boiler and machinery, plate glass breakage. The policy
exclusion applicable to faulty or defective design, workmanship or materials
shall not apply to resultant damage to otherwise sound property. The policy must
provide a sublimit of at least One Hundred Thousand and No/100 Dollars
($100,000.00) to cover reasonable expenses incurred by the insured or loss payee
for professional services necessary to measure, quantify or determine the amount
of any loss covered by this subparagraph (i), such as appraisers, auditors,
accountants, architects, and engineers (such expenses shall not include the
insured’s or loss payee’s own employees or public adjusters). Any deductible or
retention shall not exceed Three percent (3%) of the insurable value of the Real
Property, to the extent that such a deductible is commercially available. In the
event of a loss, Borrower shall abide by all provisions of the insurance
contract, including proper and timely notice of the loss to the insurer.
Borrower further agree that they will notify Lender of any loss in the amount of
Twenty-Five Thousand and No/100 Dollars ($25,000.00) or greater and that no
claim at or in excess of Twenty-Five Thousand and No/100 Dollars ($25,000.00)
shall be settled without the prior written consent of Lender, which consent
shall not be unreasonably withheld, conditioned or delayed. The policy shall
also include the following coverages: (A) Flood and earthquake insurance shall
be required only in the event that a Property is located in a 100 or 500 year
flood plain or high hazard seismic zone with limits in accordance with standard
industry practice; and (B) Business interruption insurance covering rents and
other impositions otherwise payable to Lender for a period of not less than
twelve (12) months. Coverage shall be written on an “actual loss sustained”
form.

(ii)    Commercial General Liability insurance in a minimum amount of One
Million and No/100 Dollars ($1,000,000.00) per claim and Two Million Dollars
($2,000,000) in the aggregate for bodily injury or death of any one person and
for Property Damage for damage to or loss of the property of others, subject to
a Two Million ($2,000,000.00) annual aggregate policy limit for all bodily
injury and property damage claims, occurring on or about such Property or in any
way related to such Property, including but not limited to, any swimming pools
or other rehabilitation and recreational facilities or areas that are located on
such Property or otherwise related to such Property.

 

39



--------------------------------------------------------------------------------

(iii)    Automobile and vehicle liability insurance coverage for all owned,
non-owned, leased or hired automobiles and vehicles with a limit of One Million
($1,000,000.00) per accident for bodily injury and property damage.

(iv)    Professional liability insurance for Borrower and all employed
professionals (including any physicians) in an amount of not less than One
Million and No/100 Dollars ($1,000,000.00) per individual claim and Three
Million and No/100 Dollars ($3,000,000.00) annual aggregate. All contractors,
agents and other persons (including physicians) who perform professional
services for Borrower shall meet such required minimum insurance requirements of
One Million and No/100 Dollars ($1,000,000.00) per individual claim and Three
Million and No/100 Dollars ($3,000,000.00) annual aggregate.

(v)    Worker’s Compensation insurance for all persons employed by Borrower on
such Property with statutory limits in accordance with the requirements of the
particular state(s) in which they are operating and Employer’s Liability
insurance with minimum limits of One Million and No/100 ($1,000,000) each
accident and disease.

(vi)    Umbrella/Excess Liability insurance in the minimum amount of Twenty
Million and No/100 Dollars ($20,000,000.00) for each claim and in the aggregate.
The Umbrella Liability policy shall name in its underlying schedule the
Commercial General Liability, Automobile liability, Professional liability and
Employer’s Liability insurance policies. The Umbrella policy shall provide
follow form coverage for each of the underlying policies.

(vii)    Pollution Liability/Environmental Impairment Liability with minimum
limits of Two Million Dollars ($2,000,000) per claim, covering bodily injury or
death of any one person and for property damage to, loss of use of, or clean-up
costs of the property of others, as well as first party clean-up costs, subject
to an aggregate of Four Million Dollars ($4,000,000). These limits shall be
applicable collectively to all Properties, with coverage including, but not
limited to, liability from storage tanks, healthcare medical waste (including at
non-owned disposal sites), mold, fungi and/or Legionella Pneumophilia
conditions, or other exposures typical to healthcare facilities. Deductible
amounts shall be reasonably acceptable to Lender.

(viii)    Cyber Liability insurance with minimum limits of Ten Million Dollars
($10,000,000) per claim and in the aggregate covering Borrower and its
employees. Such policy shall include coverage for claims, demands and regulatory
investigations resulting from Borrower’s or its subcontractor’s wrongful acts in
the performance of or failure to perform all services or support for services
including but not limited to claims, demands, fines, penalties and other
payments Lender may be legally or contractually obligated to pay for
infringement of intellectual property, failures in systems and information
security, breach of confidentiality and invasion of or breach of privacy.
Reasonable sublimits for

 

40



--------------------------------------------------------------------------------

ancillary coverages shall be allowed as commercially available subject to
further review on an annual basis. To the extent that independent contractors or
other subcontractors are hired or retained by Borrower to perform or contribute
to any part of the services or support of services, Borrower shall require that
such contractors shall maintain insurance with limits in accordance with
standard industry practice. Lender reserves the right to review and accept the
evidence of such insurance for Borrower, its independent contractors and
subcontractors.

(ix)    Crime/Employee Dishonesty insurance covering all employees with a
minimum limit of not less than Two Hundred Fifty Thousand and No/100 Dollars
($250,000.00) per claim.

(x)    Non-Owned Aviation and Premises Liability insurance including coverage
for the helipad and any other aviation exposures at the premises with minimum
limits of Five Million Dollars ($5,000,000) per occurrence.

Section 9.2.    Additional Insurance. Notwithstanding anything contained herein
to the contrary, Lender shall not be prohibited, at its sole cost and expense,
from purchasing and maintaining such additional insurance as it may reasonably
determine to be necessary to protect its interest in all or any portion of the
Real Property.

Section 9.3.    Endorsements and Other Requirements. The insurance as required
in this Article IX shall comply with the following:

(a)    Except for Worker’s Compensation/Employer’s Liability and crime insurance
policies, all other insurance policies required herein shall name Lender(and any
other entity that Lender may deem reasonably necessary) as Additional Insureds
with respect to any liability arising from Borrower’s use, occupancy or
maintenance of the Real Property.

(b)    All policies of insurance required herein (i) shall include clauses
providing that each underwriter shall waive its rights of recovery, under
subrogation or otherwise, against Lender or any of Lender’s affiliates or
subsidiary companies; and (ii) shall be primary and non-contributory to the
extent commercially available, (except for Worker’s Compensation/Employer’s
Liability, crime and cyber insurance ) to any other insurance available to
Lender.

(c)    Borrower shall, prior to any cancellation, non-renewal or material change
to reduce limits or coverage terms provide at least thirty (30) days’ prior
written notice or ten (10) days prior written notice for non-payment of premium
at Lender’s notice address as specified in this Agreement (the “Lender’s Notice
Address”), with a simultaneous copy to (A) MPT Operating Partnership, L.P.,
Attention: Chrissy McCreary, Risk Manager, 1000 Urban Center Drive, Suite 501,
Birmingham, Alabama 35242, and (B) McGriff, Seibels & Williams, Inc., Attention:
John F. Carter, 2211 7th Avenue South, Birmingham, Alabama 35233.

(d)    Borrower shall be responsible for funding all deductibles and retentions,
including those which may be applicable to Lender as an additional insured or
named insured thereunder.

(e)    Any policy required herein that is written on a claims-made form shall
include coverage retroactive to at least the Commencement Date with respect to
each Property.

 

41



--------------------------------------------------------------------------------

Section 9.4.    Evidence of Insurance. Borrower shall deliver “verification” of
insurance to Lender as set forth below.

(a)    At least five (5) Business Days prior to the applicable Commencement
Date, Borrower shall provide verification of required insurance coverage which
shall include the following:

(i)    True and certified copies of the insurance policies, including evidence
of all specific coverage requirements and endorsements, as required herein.

(ii)    A statement of values for all property locations if Borrower maintain
blanket insurance covering facilities other than the Real Property; and

(iii)    A summary of insurance program showing significant coverage limits,
sublimits, deductibles and retentions.

(b)    At least ten (10) Business Days prior to any insurance policy expiration
date, Borrower shall provide verification of the renewal for the required
insurance coverage for the following year which shall include the following:

(i)    Insurance certificates acceptable to Lender evidencing coverage for the
renewed insurance policies, including evidence of specific coverage requirements
and endorsements as required herein.

(ii)    No later than ninety (90) days, after the renewal date of such policies,
or such other reasonable timeframce as mutually agreed upon by Lender and
Borrower, Borrower shall provide true and certified copies of all required
insurance policies, including evidence of specific coverage requirements and
endorsements as stated herein.

(c)    In the event Borrower do not provide timely or proper verification, or
does not maintain the insurance required hereunder or pay the premiums as
required hereunder, Lender shall be entitled after notice to Borrower, but shall
have no obligation, to obtain such insurance and pay the premiums therefor,
which premiums shall be repayable to Lender promptly following request by Lender
(but in no event later than fifteen (15) days after delivery of such request).

Section 9.5.    Increase in Limits. In the event that Lender shall at any time
in its reasonable discretion deem the limits of the personal injury, property
damage or general public liability insurance then carried to be insufficient,
the parties shall endeavor to agree on the proper and reasonable limits for such
insurance to be carried and such insurance shall thereafter be carried with the
limits thus agreed on until further change pursuant to the provisions of this
Section 9.5. If the parties shall be unable to agree thereon, the proper and
reasonable limits for such insurance to be carried shall be determined by an
impartial third party selected by the parties.

Section 9.6.    Blanket Policy. Notwithstanding anything to the contrary
contained in this Article IX, Borrower’s obligations to carry the insurance
provided for herein may be brought within the coverage of a so-called blanket
policy or policies of insurance carried and maintained by Borrower provided
that:

(a)    Any such blanket policy or policies are acceptable to and have been
approved by Lender, which approval shall not be unreasonably withheld,
conditioned or delayed;

 

42



--------------------------------------------------------------------------------

(b)    Any such blanket policy or policies shall not be changed, altered or
modified without the prior written consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed; and

(c)    Any such blanket policy or policies shall otherwise satisfy the insurance
requirements of this Article IX.

Section 9.7.    No Separate Insurance. Borrower shall not, on Borrower’s own
initiative or pursuant to the request or requirement of any third party, take
out separate insurance concurrent in form or contributing in the event of loss
with that required in this Article IX to be furnished by, or which may
reasonably be required to be furnished by, Borrower, or increase the amounts of
any then existing insurance by securing an additional policy or additional
policies, unless all parties having an insurable interest in the subject matter
of the insurance, including in all cases Lender and all Facility Lenders, are
included therein as additional insureds and the loss is payable under said
insurance in the same manner as losses are required to be payable under this
Agreement. Borrower shall promptly notify Lender of the taking out of any such
separate insurance or of the increasing of any of the amounts of the then
existing insurance by securing an additional policy or policies.

ARTICLE X

FIRE AND CASUALTY

Section 10.1.    Fire and Casualty.

(a)    Insurance Proceeds. Except for the proceeds from Borrower’s business
interuption insurance policy which shall be paid to Borrower so long as Borrower
continues to make payments to Lender in accordance with the terms of this
Agreement and the Note, all proceeds payable by reason of any loss or damage to
the Real Property, or any portion thereof, and insured under any policy of
insurance required by Article IX shall be paid to Lender and held by Lender in
trust (subject to the provisions of Section 10.1(d) below) and shall be made
available for reconstruction or repair, as the case may be, of any damage to or
destruction of the Real Property, or any portion thereof, and shall be paid out
by Lender from time to time for the reasonable cost of such reconstruction or
repair. Any excess proceeds of insurance remaining after the completion of the
restoration or reconstruction of the Real Property, or any portion thereof (or
in the event neither Lender nor Borrower is required or elects to repair and
restore), all such insurance proceeds shall be paid by Lender to Borrower free
and clear upon completion of any such repair and restoration except as otherwise
specifically provided below in this Article X. All salvage resulting from any
risk covered by insurance shall belong to Borrower and any salvage relating to
Capital Additions paid for by Borrower as described in Section 6.3 or to
Borrower’s Personal Property shall belong to Borrower.

(b)    Insured Event of Damage or Destruction.

(i)    Except as provided in Section 10.1(d), with respect to any Property, if
during the Loan Term such Property is totally or partially destroyed from a risk
covered

 

43



--------------------------------------------------------------------------------

by the insurance described in Article IX and such Property is thereby rendered
Unsuitable for its Primary Intended Use (the “Casualty Impacted Property”),
Borrower shall elect, by giving written notice to Lender within sixty (60) days
following the date of such destruction, one of the following: (A) to restore
such Casualty Impacted Property to substantially the same condition as existed
immediately before the damage or destruction, in which case, Lender shall
disburse from time to time to Borrower the insurance proceeds to be used to pay
for the reasonable costs of such reconstruction or repair, or (B) so long as no
Major Event of Default then exists, to instruct Lender to retain all such
insurance proceeds and to apply the same to the repayment of the Loan
Obligations allocable to such Casualty Impacted Property in accordance with the
Allocation Schedule, whether or not then due, and Borrower shall pay to Lender
on demand the amount of any deductible or uninsured loss arising in connection
therewith and any other unpaid Loan Obligations allocable to such Casualty
Impacted Property.

(ii)    Except as provided in Section 10.1(d) below, with respect to any
Property, if, during the Loan Term, such Property is totally or partially
destroyed from a risk covered by the insurance described in Article IX but such
Property is not thereby rendered Unsuitable for its Primary Intended Use,
Borrower shall restore such Property to substantially the same condition as
existed immediately before the damage or destruction, and Lender shall disburse
from time to time to Borrower the insurance proceeds to be used pay for the
reasonable costs of such reconstruction or repair.

(iii)    Except as provided in Section 10.1(d) below, with respect to any
Property, if, within sixty (60) days after the event causing any such loss or
damage to the applicable Property, a Major Event of Default has occurred, or
Borrower fails to notify Lender that, in Borrower’s reasonable opinion, such
Property can be restored to substantially the same operating utility that it had
prior to such event and to a condition suitable for its Primary Intended Use,
then such insurance proceeds, at Lender’s option, may be retained by Lender and
applied toward repayment of the Loan Obligations allocable to such Casualty
Impacted Property in accordance with the Allocation Schedule, whether or not
then due, and Borrower shall pay to Lender on demand the amount of any
deductible or uninsured loss arising in connection therewith and any other
unpaid Loan Obligations allocable to such Casualty Impacted Property.

(iv)    Any excess proceeds of insurance remaining after the completion of the
restoration or reconstruction of a Casualty Impacted Property shall be paid over
to Borrower.

(v)    With respect to each Property, if the cost and expense of the repair or
restoration of such Property exceeds the amount of insurance proceeds received
by Lender, and Borrower is obligated hereunder to reconstruct or restore such
Property, Borrower shall be obligated to pay any excess amount needed to
reconstruct or restore such Property prior to use of the insurance proceeds.
Such amount shall be paid by Borrower to Lender (or a Facility Lender if
required) to be held in trust together with any other insurance proceeds for
application to the cost of repair and restoration.

 

44



--------------------------------------------------------------------------------

(c)    Uninsured Event of Damage or Destruction. Except as provided in clause
(d) and without limiting clause (b), if during the Loan Term, any Property is
totally or partially damaged or destroyed from a risk not covered by the
insurance described in Article IX but that would have been covered if Borrower
carried the insurance required to be maintained by Borrower hereunder, then,
whether or not such damage or destruction renders such Property Unsuitable for
its Primary Intended Use, Borrower shall, at its sole cost and expense, restore
such Property to substantially the same condition it was in immediately before
such damage or destruction, or shall repay the Loan Obligations allocable to
such Casualty Impacted Property in accordance with the Allocation Schedule to
Lender in full, and such damage or destruction shall not terminate this
Agreement.

(d)    Damage Near End of Loan Term. Notwithstanding any provisions of this
Section 10.1 (but without limiting Borrower’s rights under clause (b)(i) or (c))
to the contrary, if damage to or destruction of any Property occurs during the
last twenty-four (24) months of the Loan Term, and if such damage or destruction
cannot be fully repaired and restored within six (6) months immediately
following the date of such loss as determined in Lender’s reasonable discretion,
and Lender shall be entitled to retain the insurance proceeds relating thereto
and apply the same toward prepayment of the Loan Obligations, in any order,
whether or not then due, in which case Borrower shall pay to Lender on demand
the amount of any deductible or uninsured loss arising in connection therewith
and any unpaid Loan Obligations. Any insurance proceeds in excess of the then
current principal balance of the Loan shall be paid to Borrower.

ARTICLE XI

CONDEMNATION

Section 11.1.    Condemnation.

(a)    Parties’ Rights and Obligations. If during the Loan Term there is any
Taking of all or any part of a Property by Condemnation, the rights and
obligations of the parties shall be determined by this Article XI.

(b)    Total Taking. If there is a Taking of all of a Property by Condemnation,
the provisions of Section 11.1(d)(i) shall apply.

(c)    Partial Taking.

(i)    If there is a Taking of a part, but not all, of a Property by
Condemnation, this Agreement shall remain in effect with respect to such
Property if such Property is not thereby rendered Unsuitable for its Primary
Intended Use.

(ii)    If, however, there is a Taking of a part, but not all, of a Property by
Condemnation which renders such Property Unsuitable for its Primary Intended
Use, Borrower shall elect, by giving written notice to Lender within sixty
(60) days following the date of such Taking, either: (A) to restore such
Property to substantially the same condition as existed immediately before such
Taking, in which case, the provisions of Section 11.1(d)(ii) shall apply; (B) so
long as no Major Event of Default then exists, to instruct Lender to retain the
Award and to apply the same to the repayment of the Loan Obligations allocable
to such Property in accordance with the Allocation Schedule, in

 

45



--------------------------------------------------------------------------------

which case, the provisions of Section 11.1(d)(i) shall apply; or (C) to continue
using the remaining portion of such Property despite the Taking, in which case
the Loan Obligations allocable to such Property in accordance with the
Allocation Schedule Property shall be reduced proportionately based on the
amount of any Award received by Lender.

(d)    Award. If there is a Taking with respect to a Property, the Award shall
be paid to Lender and held by Lender in trust, subject to the provisions of this
Agreement, and shall be applied as follows:

(i)    If there is a Taking of all the Property, or if there is a Taking of a
part but not all of a Property that renders such Property Unsuitable for its
Primary Intended Use and Borrower does not exercise its option to restore such
Property, then, in either such case, the Award shall be paid to Lender and
applied toward prepayment of the Loan Obligations allocable to such Property in
accordance with the Allocation Schedule, whether or not then due and, if
Borrower has made the election under Section 11.1€(i)(B) above, Borrower shall
pay to Lender on demand any other unpaid Loan Obligations allocable to such
Property. Any remainder of the Award in excess of such allocable Loan
Obligations shall be paid to Borrower.

(ii)    In the event there is a Taking of a part, but not all of a Property and
Borrower exercises its option to restore such Property, Lender shall disburse
the Award to Borrower from time to time to be used to pay for the reasonable
costs of such restoration or repair.

(e)    Temporary Taking. The Taking of a Property, or any part thereof, by
military or other public authority shall constitute a Taking by Condemnation
only when the use and occupancy by the Taking authority has continued for longer
than six (6) months. During any such six (6) month period all the provisions of
this Agreement shall remain in full force and effect and the Loan Obligations
shall remain payable as provided in this Agreement and the other Loan Documents.

ARTICLE XII

LEASING AND SUBLEASING

Section 12.1.    Lease Subordination.

(a)    Leasing or Subleasing. Borrower shall not lease or sublease any portion
of a particular Property if such Tenant Lease would exceed One Million and
No/100 Dollars ($1,000,000.00) in annual rent without Lender’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed. Borrower agrees that (i) each such Tenant Lease executed after the
Closing Date shall comply with the provisions of this Article XII, (ii) subject
to Section 12.1(b), a copy of each such Tenant Lease, duly executed by Borrower
and such Tenant in form and substance reasonably satisfactory to Lender, shall
be delivered promptly to Lender and (iii) Borrower shall remain primarily
liable, as principal rather than as surety, for the prompt payment of the Rent
and for the performance and observance of all of the obligations, covenants and
conditions to be performed by Borrower hereunder and under all of the other

 

46



--------------------------------------------------------------------------------

documents executed in connection herewith. Any modifications, amendments and
restatements of any Tenant Leases (but excluding renewals and extensions)
hereafter entered into (other than those having less than One Million and No/100
Dollars ($1,000,000.00) in annual rent) must be approved by Lender in accordance
with this Article XII. In no event shall Borrower sublease all or substantially
all of any Property without Lender’s prior written consent, which may be
withheld in Lender’s sole discretion.

(b)    Agreement Limitations. In addition to the sublease limitations as set
forth in Section 12.1(a), above, and notwithstanding anything contained in this
Agreement to the contrary, Borrower shall not lease or sublease the Real
Property on any basis such that the rental to be paid by the Tenant thereunder
would be based, in whole or in part, on either (a) the income or profits derived
by the business activities of the Tenant, or (b) any other formula such that any
portion of the Tenant Lease rental received by Lender would fail to qualify as
“rents from real property” within the meaning of Section 856(d) of the Code, or
any similar or successor provision thereto. Moreover, Borrower shall not lease
or sublease any portion of the Real Property for a term extending beyond the
Fixed Term without the express consent of Lender. In addition, all Tenant Leases
shall comply in all material respects with the Healthcare Laws. Lender and
Borrower acknowledge and agree that all Tenant Leases entered into relating to
the Real Property, whether or not approved by Lender, shall not, without the
prior written consent of Lender, be deemed to be a direct lease between Lender
and any Tenant. Borrower agrees that all Tenant Leases executed after the
Closing Date must include provisions to the effect that (i) such lease and
sublease is subject and subordinate to all of the terms and provisions of this
Agreement, to the rights of Lender hereunder, and to all financing documents
relating to any Facility Loan in connection with the Real Property, (ii) in the
event Lender forecloses the Mortgages applicable to such Property or purchases
such Property in accordance with Article XV, the Tenant will, at Lender’s
option, exercisable at any time in Lender’s discretion, attorn to Lender and
waive any right the Tenant may have to terminate such lease or sublease or to
surrender possession thereunder as a result of the termination of this
Agreement, (iii) in the event of a foreclosure with respect to the applicable
Property or Lender purchases such Property in accordance with Article XV, at
Lender’s option, exercisable at any time in Lender’s discretion, such lease or
sublease may be terminated or left in place by Lender, (iv) Tenant shall from
time to time upon request of Borrower or Lender furnish within twenty (20) days
from request an estoppel certificate in form and content reasonably acceptable
to Lender or any Facility Lender relating to the Tenant Lease, (v) in the event
the Tenant receives a written notice from Lender or Lender’s assignees, if any,
stating that an Event of Default under this Agreement has occurred, the Tenant
shall, to the extent specified in such notice, thereafter be obligated to pay
all rentals accruing under said Tenant Lease directly to the Person giving such
notice, or as such Person may direct, and such Tenant shall be entitled to
conclusively rely on such notice (all rentals received from the Tenant by Lender
or Lender’s assignees, if any, as the case may be, shall be credited against the
amounts owing by Borrower under the Loan Documents), and (vi) such Tenant Lease
shall at all times be subject to the obligations and requirements as set forth
in this Article XII. Borrower acknowledges and agrees that the provisions of
this Section 12.1 shall be applicable to all tenants, subtenants or licensees of
any material portion of the Real Property, whether under a Tenant Lease or any
other written lease, sublease, license or rental agreement.

 

47



--------------------------------------------------------------------------------

Section 12.2.    Lease Subordination and Non-Disturbance.

(a)    With respect to the Existing Leases, and within twenty (20) days after
the Closing Date, Borrower shall use commercially reasonable efforts to cause
such Tenant to execute and deliver to Lender a subordination, non-disturbance
and attornment agreement relating to each such Existing Lease, which
subordination, non-disturbance and attornment agreement shall be in reasonable
form mutually satisfactory to Lender and Borrower.

(b)    At any time during the Loan Term, within twenty (20) days following
written request by Lender with respect to any Tenant, Borrower shall use
commercially reasonable efforts to cause any applicable Tenant to execute and
deliver to Lender from each Tenant (a) an estoppel certifying such matters as
Lender may reasonably request, including, without limitation, that such Tenant
Lease is unmodified and in full force and effect (or setting forth the
modifications), the term and expiration thereof and the dates to which the rent
has been paid; and/or (b) a subordination, non-disturbance and attornment
agreement relating to the applicable Tenant Lease, which subordination,
non-disturbance and attornment agreement shall be in reasonable form mutually
satisfactory to Lender and Borrower.

(c)    Within twenty (20) days from the date of request of Lender, a Facility
Lender or Borrower, with respect to any Tenant, Borrower shall use commercially
reasonable efforts to cause such Tenant and Lender shall cause such Facility
Lender to enter into a written agreement in a form reasonably acceptable to such
Facility Lender and such Tenant whereby (i) such Tenant subordinates the Tenant
Lease and all of its rights and estate thereunder to the lien of each such
mortgage or deed of trust that encumbers the Real Property or any part thereof
and agrees with each such Facility Lender that such Tenant will attorn to and
recognize such Facility Lender or the purchaser at any foreclosure sale or any
sale under a power of sale contained in the applicable Mortgage, as the case may
be, as Lender under this Agreement for the balance of the Loan Term then
remaining, subject to all of the terms and provisions of the Tenant Lease and
(ii) such Facility Lender shall agree that Tenant shall not be disturbed in
peaceful enjoyment of the applicable portion of the Real Property nor shall the
applicable Tenant Lease be terminated or canceled at any time, except as
specified in the applicable Tenant Lease.

Section 12.3.    Existing Leases. Notwithstanding anything contained herein to
the contrary, Lender and Borrower acknowledge that there currently exist certain
leases, subleases, or licenses on the Real Property, with annual rental payments
in excess of One Million and No/100 Dollars ($1,000,000) as described on Exhibit
C (collectively the “Existing Leases”). Any material modifications, amendments
and restatements of the Existing Leases or any Tenant Lease hereafter entered
into (but excluding renewals and extensions that do not otherwise materially
modify or amend the relevant Existing Lease or Tenant Lease) must be approved by
Lender in accordance with this Article XII.

 

48



--------------------------------------------------------------------------------

ARTICLE XIII

ADDITIONAL COVENANTS OF BORROWER

From and after the Closing and until the Termination Date (or as otherwise
provided), Borrower shall observe and perform the following covenants:

Section 13.1.    Affirmative Covenants.

(a)    Payment and Performance. Borrower shall duly and promptly pay and perform
all of Borrower’s liabilities and obligations to Lender in accordance with the
terms and conditions of this Agreement and the other Loan Documents.

(b)    Certification. At any time and from time to time, but not more than once
per calendar quarter, within twenty (20) days following reasonable written
request by Lender, each Facility Borrower shall furnish to Lender an Officer’s
Certificate certifying that this Agreement and the other Loan Documents are
unmodified and in full force and effect (or that this Agreement and the other
Loan Documents are in full force and effect as modified and setting forth the
modifications) and the dates to which the Scheduled Monthly Payments and other
payments relating to the Loan have been paid. Any such Officer’s Certificate
furnished pursuant to this Section may be relied upon by Lender and any
prospective purchaser of or participant in the Loan.

(c)    Notifications. Each Facility Borrower shall furnish, or cause to be
furnished, to Lender the following statements, notices and certificates in such
form and detail as Lender may reasonably require:

(i)    within one hundred twenty (120) days after the end of each year, audited
Financial Statements of such Facility Borrower and Steward Health (which
Financial Statements may be provided on a consolidated basis so long as such
consolidated Financial Statements provide a supplementary schedule of such
Facility Borrower’s statements of operations and, if such Facility Borrower owns
any assets or conducts any other operations other than the Business, then of the
Facility separately, prepared by a nationally recognized accounting firm or an
independent certified public accounting firm reasonably acceptable to Lender,
all in accordance with GAAP for the year then ended; and

(ii)    within (x) one hundred twenty (120) days after the end of the fourth
quarter of each year and (y) forty-five (45) days after the end of each other
quarter, (A) current quarterly income statements of Steward Health and a written
calculation of the then current EBITDAR (as determined utilizing the trailing
twelve (12) month operating and financial results of Steward Health and its
Subsidiaries and measured on a calendar quarterly basis), and (B) quarterly
income statements of such Facility Borrower, and, if such Facility Borrower owns
any assets or conducts any other operations other than the Business, then of its
Facility separately, certified to be true and correct by an officer of such
Facility Borrower; and

(iii)    within thirty (30) days after the end of each month, monthly income
statements (if available or produced in the ordinary course of business) of such
Facility Borrower and statistics of its Facility, including, but not limited to,
the number of patient discharges, the number of inpatient days, the case mix
index, the payor sources for inpatient days (by inpatient days) and outpatient
utilization by service (ER, non-ER); and

(iv)    within ten (10) days after receipt, any and all material written notices
from any and all licensing and/or certifying agencies that any license or
certification, including, without limitation, the Medicare and/or Medicaid
certification and/or material

 

49



--------------------------------------------------------------------------------

managed care contract necessary for the operation of the Facility for the
Primary Intended Use is being revoked, or suspended, or that action is pending
or being considered to revoke or suspend such Facility’s license or
certification; and

(v)    with reasonable promptness, such other information respecting the
financial condition of such Facility Borrower, Steward Health and their
respective Subsidiaries as Lender may reasonably request from time to time.

(d)    Upon Lender’s reasonable request and not with unreasonable frequency,
each Facility Borrower and Steward Health shall furnish to Lender a certificate
in form reasonably acceptable to Lender certifying that no Event of Default then
exists and to Borrower’s knowledge no event has occurred (that has not been
cured) and no condition currently exists that would, but for the giving of any
required notice or expiration of any applicable cure period, constitute an Event
of Default, or disclosing that such an event or condition, if any, exists.

(e)    Within five (5) Business Days after receipt, each Facility Borrower shall
furnish to Lender copies of all written notices and demands from any third-party
payor, including, without limitation, Medicare and/or Medicaid, concerning any
overpayment which will or could reasonably be expected to require a repayment or
a refund in excess of Ten Million and No/100 Dollars ($10,000,000.00) with
respect to such Facility Borrower.

(f)    Each Facility Borrower shall furnish to Lender within ten (10) Business
Days written notice of, and any written information related to, any governmental
investigations of such Facility Borrower or the Guarantor (or any of their
respective Affiliates), or any inspections or investigations of the Facility
operated by such Facility Borrower which are conducted by the United States
Attorney, State Attorney General, the Office of the Inspector General of the
Department of Health and Human Services (the “OIG”), the United States
Department of Justice or any other Governmental Body (except for such
inspections or investigations that are being conducted by a Governmental Body
other than the United States Attorney, State Attorney General, OIG or the
Department of Justice, unless such inspections or investigations by such other
Governmental Body is reasonably expected to have a material adverse effect on
such Facility Borrower or the Guarantor, in which event such Facility Borrower
shall furnish all such information as contemplated herein), and provide to
Lender, on a monthly basis, ongoing status reports (in form and content
acceptable to Lender) of any such government investigations; provided that no
Facility Borrower shall be required to furnish any such information to the
extent attorney-client privileged information or disclosure thereof would
violate any applicable law (including without limitation HIPAA).

(g)    Each Facility Borrower shall furnish to Lender within five (5) Business
Days after receipt thereof copies of all written pre-termination notices from
Medicare and/or Medicaid, all written notices of material adverse events or
material deficiencies as defined by the regulations and standards of the state
Medicare and/or Medicaid certification agency, the Joint Commission (formerly
known as the Joint Commission on the Accreditation of Healthcare Organizations)
(the “Joint Commission”) or the equivalent accrediting body relied upon by such
Facility Borrower in the operation of the Facility operated by such Facility
Borrower or any part thereof.

 

50



--------------------------------------------------------------------------------

(h)    Each Facility Borrower shall provide to Lender prompt written notice of
any monetary or material non-monetary default or event of default with respect
to any Material Obligation of such Facility Borrower or the Guarantor and, upon
Lender’s request, such Facility Borrower or the Guarantor shall furnish to
Lender a certificate in form reasonably acceptable to Lender certifying that,
with respect to each Material Obligation, no monetary or material non-monetary
event of default, to such Facility Borrower or such Guarantor’s knowledge, then
exists thereunder.

(i)    Lender reserves the right to require such other financial information
from Borrower at such other times as it shall deem reasonably necessary. All
financial statements and information must be in such form and detail as Lender
shall from time to time, but not unreasonably, request.

Section 13.2.    Inspection. Upon reasonable prior written notice, Borrower
shall permit Lender, or its designated Affiliate, and their respective
authorized representatives to inspect the Real Property during usual business
hours subject to any security, health, safety or confidentiality requirements of
Borrower (including Borrower’s reasonable policies with respect to facility
security and/or HIPAA compliance), any governmental agency, any Insurance
Requirements relating to the Real Property, or imposed by law or applicable
regulations, except that, in the event of an emergency, Lender shall have the
right to inspect the Real Property upon reasonable notice (which in this
circumstance may be verbal) under the circumstances to Borrower.

Section 13.3.    Management Agreements. Borrower shall not engage, terminate,
remove or replace any Management Company, without providing Lender with fifteen
(15) days’ prior written notice and an opportunity to provide consultation as to
any successor manager. Borrower shall require any Management Company to execute
and deliver to Lender within ten (10) Business Days from Lender’s request an
estoppel certificate, as required by Lender and/or any Facility Lender, in such
form and content as is reasonably acceptable to Lender and/or such Facility
Lender.

Section 13.4.    Non-competition. Each Facility Borrower hereby acknowledges the
Non-Competition Agreement and, as an inducement to Lender to enter into this
Agreement and as a condition precedent to this Agreement, each Facility Borrower
agrees that the terms, covenants and conditions of the Non-Competition Agreement
are binding on it and incorporated herein by reference.

ARTICLE XIV

DEFAULT

Section 14.1.    Events of Default. The occurrence of any one or more of the
following events (individually, an “Event of Default”) shall constitute Events
of Default hereunder:

(a)    if Borrower shall fail to make a payment of the Loan Obligations or any
other monetary obligation when the same becomes due and payable by Borrower
under this Agreement, the Note or the other Loan Documents (including, but not
limited to the failure to pay Insurance Premiums or Impositions) and the same
shall remain unpaid for more than ten (10) days following receipt by Borrower of
written notice thereof from Lender; provided, however, in no event shall Lender
be required to give more than two (2) such written notices hereunder during any
consecutive twelve (12) month period; or

 

51



--------------------------------------------------------------------------------

(b)    if Borrower shall fail to observe or perform any other term, covenant or
condition of this Agreement and such failure is not cured by Borrower within a
period of thirty (30) days after receipt by Borrower of written notice thereof
from Lender (except that in the event Borrower shall fail to comply with any
request pursuant to Sections 5.2(c) and 14.3(b) hereof, and such failure shall
continue for ten (10) days after receipt by Borrower of such request from
Lender), unless such failure cannot, in Lender’s reasonable determination, with
due diligence be cured within a period of thirty (30) days, in which case such
failure shall not be deemed to continue if, in Lender’s reasonable
determination, Borrower commences to cure such failure within the thirty
(30) day period and proceeds with due diligence to complete the curing thereof;
provided, however, in no event shall Lender be required to give more than two
(2) such written notices hereunder for Borrower’s failure to observe or perform
the same (or repetitive) covenant or condition in any consecutive twelve
(12) month period; or

(c)    if (i) any Facility Borrower or the Guarantor shall admit in writing its
inability to pay its debts as they become due; or (ii) any Facility Borrower or
the Guarantor shall file a petition in bankruptcy as a petition to take
advantage of any insolvency act; or (iii) any Facility Borrower or the Guarantor
shall be declared insolvent according to any law; or (iv) any Facility Borrower
or the Guarantor shall make any general assignment for the benefit of its
creditors; or (v) if the estate or interest of any Facility Borrower in the Real
Property or any part thereof shall be levied upon or attached in any proceeding
and the same shall not be vacated or discharged within the later of ninety
(90) days after commencement thereof or sixty (60) days after receipt by such
Facility Borrower of written notice thereof from Lender (unless such Facility
Borrower shall be contesting such lien or attachment in good faith in accordance
with Article VIII); or (vi) any petition shall be filed against any Facility
Borrower or the Guarantor to declare such Facility Borrower or the Guarantor
bankrupt, to take advantage of any insolvency act, or to delay, reduce or modify
such Facility Borrower’s or the Guarantor’s capital structure and the same shall
not be removed or vacated within ninety (90) days from the date of its creation,
service or attachment; or (vii) any Facility Borrower or the Guarantor shall,
after a petition in bankruptcy is filed against it, be adjudicated a bankrupt,
or a court of competent jurisdiction shall enter an order or decree, with or
without the consent of such Facility Borrower or the Guarantor, as the case may
be, appointing a trustee, examiner or receiver of such Facility Borrower or the
Guarantor or the whole or substantially all of its property, or approving a
petition filed against such Facility Borrower or the Guarantor seeking
reorganization or arrangement of such Facility Borrower or the Guarantor under
the federal bankruptcy laws or any other applicable law or statute of the United
States of America or any state thereof, and such judgment, order or decree shall
not be vacated or set aside or stayed within ninety (90) days from the date of
the entry thereof; or

(d)    if any Facility Borrower shall have any of its material Licenses,
material Participation Agreements (including participation or certification in
Medicare or Medicaid or any material other third-party payor program) terminated
by the applicable government program for fraud or willful violation of the terms
of such program; or

(e)    a Change of Control Transaction shall occur with respect to any Facility
Borrower or Guarantor which is not approved by Lender in advance; or

 

52



--------------------------------------------------------------------------------

(f)    if, with respect to any Property, the applicable Facility Borrower that
operates the Business at such Property abandons or vacates the same (such
Facility Borrower’s absence therefrom for thirty (30) consecutive days shall
constitute abandonment) and thereafter fails to comply with any other covenants
or conditions set forth in this Agreement with respect to such Facility Borrower
or such Property (subject to any other applicable notice and cure periods set
forth herein), it being understood that such Facility Borrower may cease
operations of the Business at such Property so long as such Facility Borrower
complies with all other non-operational covenants and conditions set forth in
this Agreement; or

(g)    if any Facility Borrower or the Guarantor shall be liquidated or
dissolved, or shall begin proceedings toward such liquidation or dissolution, or
shall, in any manner, permit the sale or divestiture of substantially all of its
assets, or any such Facility Borrower or the Guarantor shall enter into an
agreement respecting same; or

(h)    if an “Event of Default” shall occur under and as defined in the Master
Lease, or a monetary default or a material non-monetary default shall occur
under any other Obligation Document (other than this Agreement) which is not
waived in writing or cured within the cure period as provided therein (it being
understood that a violation of the LLC Agreement with respect to any MPT
Required Provision is a material non-monetary default and shall not be subject
to any notice or cure period); or

(i)    if any Facility Borrower shall breach the covenants in Section 4.10; or

(j)    if any monetary or material non-monetary default or event of default
occurs with respect to any Material Obligation of any Facility Borrower or
Guarantor which is not waived in writing or cured within the applicable notice
and cure period provided by the document evidencing the Material Obligation; or

(k)    if, at any time during the Term, for two (2) consecutive calendar
quarters:

(i)    commencing the quarter ending December 31, 2017 and continuing for the
first three calendar quarters in 2018, EBITDAR of Steward Health and its
Subsidiaries shall be less than Two Hundred and Five Percent (205%) of the
Realty Payments (as determined utilizing the trailing twelve (12) month
operating and financial results of Steward Health and its Subsidiaries and
measured on a calendar quarterly basis);

(ii)    commencing the quarter ending December 31, 2018 and continuing for the
first three calendar quarters in 2019, EBITDAR of Steward Health and its
Subsidiaries shall be less than Two Hundred and Fifteen Percent (215%) of the
Realty Payments (as determined utilizing the trailing twelve (12) month
operating and financial results of Steward Health and its Subsidiaries and
measured on a calendar quarterly basis);

(iii)    commencing the quarter ending December 31, 2019 and continuing for
first three calendar quarters in 2019, EBITDAR of Steward Health and its
Subsidiaries shall be less than Two Hundred and Twenty Percent (220%) of the
Realty Payments (as determined utilizing the trailing twelve (12) month
operating and financial results of Steward Health and its Subsidiaries and
measured on a calendar quarterly basis);

 

53



--------------------------------------------------------------------------------

(iv)    commencing the quarter ending December 31, 2020 and continuing for each
calendar quarter thereafter, EBITDAR of Steward Health and its Subsidiaries
shall be less than Two Hundred and Twenty-Five Percent (225%) of the Realty
Payments (as determined utilizing the trailing twelve (12) month operating and
financial results of Steward Health and its Subsidiaries and measured on a
calendar quarterly basis);

(l)    if, at any time during the Loan Term, for two (2) consecutive calendar
quarters:

(i)    commencing the quarter ending December 31, 2017 and continuing for the
first three calendar quarters in 2018, EBITDAR of Steward Health and its
Subsidiaries shall be less than One Hundred and Five Percent (105%) of
Consolidated Fixed Charges (as determined utilizing the trailing twelve
(12) month operating and financial results of Steward Health and its
Subsidiaries and measured on a calendar quarterly basis);

(ii)    commencing the quarter ending December 31, 2018 and continuing for the
first three calendar quarters in 2019, EBITDAR of Steward Health and its
Subsidiaries shall be less than One Hundred and Fifteen Percent (115%) of
Consolidated Fixed Charges (as determined utilizing the trailing twelve
(12) month operating and financial results of Steward Health and its
Subsidiaries and measured on a calendar quarterly basis);

(iii)    commencing the quarter ending December 31, 2019 and continuing for
first three calendar quarters in 2020, EBITDAR of Steward Health and its
Subsidiaries shall be less than One Hundred and Twenty Percent (120%) of
Consolidated Fixed Charges (as determined utilizing the trailing twelve
(12) month operating and financial results of Steward Health and its
Subsidiaries and measured on a calendar quarterly basis);

(iv)    commencing the quarter ending December 31, 2020 and continuing for each
calendar quarter thereafter, EBITDAR of Steward Health and its Subsidiaries
shall be less than One Hundred and Twenty-Five Percent (125%) of Consolidated
Fixed Charges (as determined utilizing the trailing twelve (12) month operating
and financial results of Steward Health and its Subsidiaries and measured on a
calendar quarterly basis);

(m)    Notwithstanding the foregoing, in the event that Borrower fails (or, but
for the operation of this paragraph, would fail) to comply with the requirements
of Sections 14.1(k) and (1), until the thirtieth (30th) day subsequent to the
earlier of (1) the date Borrower becomes aware of such noncompliance or (2) the
date of delivery of written notice from Lender relating to such failure (the
“Equity Cure Expiration Date”), Steward Health shall have the right to issue its
equity interests for cash or to receive an equity contribution in respect of its
equity interests (the “Equity Cure Right”), and upon the receipt by Steward
Health of such cash (the “Specified Equity Contribution”), EBITDAR shall be
recalculated giving effect to the following pro forma adjustments:

(i)    EBITDAR for the applicable calendar quarter (and any four-quarter period
that contains such quarter) shall be increased, solely for the purpose of
determining compliance with Sections 14.1(k) and (l), by an amount equal to the
Specified Equity Contribution; and

 

54



--------------------------------------------------------------------------------

(ii)    if, after giving effect to the foregoing recalculations, Borrower shall
then be in compliance with the requirements of Section 14.1(k) and (l), Borrower
shall be deemed to have satisfied the requirements of such section as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable Event of Default
that had occurred shall be deemed cured for purposes of this Agreement.

(n)    Notwithstanding anything herein to the contrary, after the failure to
comply with the requirements of Sections 14.1(k) and (l), if Borrower has given
Lender notice that Borrower intends to cure such failure with the proceeds of a
Specified Equity Contribution, Lender shall not exercise any rights or remedies
under this Article XIV available during the continuance of any Event of Default
on the basis of any actual or purported failure to comply with Sections 14.1(k)
and (l) until such failure is not cured on or prior to the Equity Cure
Expiration Date.

Section 14.2.    Remedies. If an Event of Default has occurred which has not
been waived in writing by Lender, Lender shall have the right at its election,
then or at any time thereafter, to pursue any one or more of the following
remedies (subject to applicable law), in addition to any remedies which may be
permitted by law, equity, by other provisions of this Agreement or otherwise,
without notice or demand, except as hereinafter provided:

(a)    Lender may declare all or any portion of the Loan Obligations allocable
to the Defaulted Property under the Allocation Schedule immediately due and
payable to Lender, without presentment, demand, protest, or further notice of
any kind, all of which are expressly waived by Borrower;

(b)    Lender may foreclose under any one or more of the Mortgages securing the
Loan. Lender may either (i) foreclose under the applicable Mortgage relating to
the Property from which such Event of Default emanated or to which such Event of
Default related primarily; or (ii) if there has occurred a Major Event of
Default, foreclose under any one or more (including all, if so elected by
Lender) of the Mortgages securing the Loan, regardless of whether such Event of
Default emanated from or related primarily to a single Property (whether one or
more, and whether pursuant to clause (i) or (ii), the “Defaulted Property”);

(c)    Lender may, upon written notice to Borrower, proceed with all remedies
Lender deems necessary, including, without limitation, terminating this
Agreement, accelerating and calling due and payable all outstanding or any
portion of the Loan Obligations allocable to the Defaulted Property, foreclosing
under any one or more of the Mortgages allocable to the Defaulted Property and
exercising any other remedy available to Lender hereunder or under any of the
other Loan Documents, the Obligation Documents, at law or in equity;

(d)    Lender, at its option, may (i) institute and prosecute proceedings in any
court of competent jurisdiction to pursue any remedies available in law or in
equity, including, without limitation, the recovery of damages, the enforcement
of specific performance or to obtain an injunction, or (ii) pursue any and all
rights or remedies available to Lender under any Loan

 

55



--------------------------------------------------------------------------------

Document. No such termination and/or subsequent election by Lender hereunder
shall in any way limit, qualify or otherwise affect the obligations of Borrower
with respect to the Loan Obligations of their indemnification obligations
hereunder.

(e)    Lender, at its option, may effect a sale, transfer or assignment of the
Collateral or any portion thereof. Notwithstanding anything contained herein to
the contrary, for the purpose of effecting the sale, transfer or assignment
described herein, Borrower hereby nominates and irrevocably designates and
appoints Lender its true and lawful agent and attorney-in-fact, in the name of
each Facility Borrower, as applicable, or in the name of Lender, or in the name
of a designee of Lender to do all acts and things and execute all documents
which Lender may deem necessary or desirable to effect the sale, transfer or
assignment as set forth herein, including, without limitation, preparing,
signing and filing any and all agreements, documents and applications necessary
to effect such sale, transfer or assignment. This power is coupled with Lender’s
ownership of the security interest in the Collateral and all incidental rights
attendant to any and all of the rights set forth herein.

(f)    Terminate this Agreement and any of the other Loan Documents relating to
a particular Property (whether one or more, the “Terminated Property”) and all
future liability or obligation of Lender relating to such Terminated Property,
but without affecting Lender’s liens on the Collateral and without affecting the
Loan Obligations.

(g)    In addition to any other available remedies, Lender may take such actions
as Lender reasonably considers necessary or appropriate to protect the priority,
validity and enforceability of the Lien of any one or more of the Mortgages,
such as appearing and participating in any action or proceeding affecting or
which may affect the security or priority thereof or the rights or powers of
Lender, or paying, purchasing, contesting or compromising any other Lien or
alleged Lien, whether superior or junior to the applicable Mortgage.

Section 14.3.    Remedies with Respect to Licenses.

(a)    Following an Event of Default resulting in the foreclosure of any one or
more of the Properties or Lender’s purchase of any one or more Properties in
accordance with Article XV, Borrower shall not move or attempt to move the
Licenses or Participation Agreements to any other location. To the extent that
Borrower has any right, title, or claim of right whatsoever in and to the
Licenses or the right to operate any such Facilities, all such right, title, or
claim of right shall automatically revert to Lender or to Lender’s designee upon
such foreclosure or purchase, to the extent permitted by law.

(b)    SUBJECT TO SECTION 14.3(D), FOLLOWING AN EVENT OF DEFAULT RESULTING IN
THE FORECLOSURE OF ANY ONE OR MORE OF THE PROPERTIES OR LENDER’S PURCHASE OF ANY
ONE OR MORE PROPERTIES IN ACCORDANCE WITH ARTICLE XV, WITHOUT ANY ADDITIONAL
CONSIDERATION TO ANY FACILITY BORROWER, THE APPLICABLE FACILITY BORROWER SHALL,
FOR REASONABLE PERIODS OF TIME AFTER SUCH FORECLOSURE OR PURCHASE, USE ITS
COMMERCIALLY REASONABLE EFFORTS TO FACILITATE AN ORDERLY TRANSFER OF THE
OPERATION AND OCCUPANCY OF SUCH PROPERTY TO LENDER OR ITS DESIGNEE, AND SUCH
COOPERATION SHALL INCLUDE, WITHOUT

 

56



--------------------------------------------------------------------------------

LIMITATION, (i) SUCH FACILITY BORROWER’S EXECUTION AND SUBMISSION TO THE
APPROPRIATE AUTHORITY OF ANY AND ALL DOCUMENTS REQUIRED TO EFFECT THE TRANSFER,
ISSUANCE OR ASSIGNMENT TO LENDER OR ITS DESIGNEE OF ANY AND ALL LICENSES AND
PARTICIPATION AGREEMENTS, (ii) SUCH FACILITY BORROWER’S MAINTENANCE OF THE
EFFECTIVENESS OF ANY AND ALL SUCH LICENSES AND PARTICIPATION AGREEMENTS UNTIL
SUCH TIME AS ANY NEW LICENSES NECESSARY FOR ANY NEW BORROWER OR OPERATOR TO
OPERATE THE FACILITY OPERATED BY SUCH FACILITY BORROWER HAVE BEEN ISSUED, AND
(iii) THE TAKING OF SUCH OTHER ACTIONS AS REASONABLY REQUESTED BY LENDER OR
REQUIRED BY APPLICABLE LAW; IT BEING UNDERSTOOD AND AGREED THAT THE PERFORMANCE
OR EXERCISE OF ANY OF THE FOREGOING RIGHTS, REMEDIES, DUTIES AND OBLIGATIONS
SHALL BE WITHOUT ANY ADDITIONAL CONSIDERATION TO SUCH FACILITY BORROWER.

(c)    IT IS AN INTEGRAL CONDITION OF THIS AGREEMENT, AND A MATERIAL INDUCEMENT
TO LENDER’S AGREEMENT TO MAKE THE LOAN TO BORROWER, THAT EACH FACILITY BORROWER
ACKNOWLEDGES AND AGREES TO COOPERATE WITH AND ASSIST LENDER AND/OR ITS DESIGNEE
IN CONNECTION WITH ANY TRANSFER OF THE LICENSES OR THE OPERATIONS OF THE
FACILITIES IN ACCORDANCE WITH THIS SECTION 14.3 IN CONNECTION WITH A FORECLOSURE
OF ANY PROPERTY, LENDER’S PURCHASE OF ANY PROPERTY IN ACCORDANCE WITH ARTICLE
XV, OR REMOVAL OF BORROWER FROM POSSESSION OF ONE OR MORE OF THE PROPERTIES IN
THE MANNER SET FORTH HEREIN, WHICH COOPERATION AND ASSISTANCE SHALL BE WITHOUT
ANY ADDITIONAL CONSIDERATION TO BORROWER.

(d)    The obligations of each Facility Borrower set forth in this Section 14.3
shall include, without limitation, such Facility Borrower using its commercially
reasonable efforts to assist and cooperate with Lender (or its designee) in
(i) obtaining any new material Licenses and Participation Agreements or
(ii) transferring or assigning any existing material Licenses and Participation
Agreement, which shall include, without limitation, each Facility Borrower using
its commercially reasonable efforts to execute and deliver such change of
ownership documentation required to transfer any material Licenses and
Participation Agreements (including, without limitation, any Form CMS 855 to
assign any Medicare provider agreements) to Lender or its designee. Lender
acknowledges that the obligations of each Facility Borrower set forth in this
Sections 14.3 shall be subject to all applicable notice, review, or approval
requirements of any Governmental Body including, without limitation, any
requirements of the Massachusetts Department of Health and Human Services or
other State Regulatory Authority (collectively, the “Transfer Requirements”);
provided, however, that until such time as all applicable Transfer Requirements
have been satisfied, each Facility Borrower shall continue to use its
commercially reasonable efforts to satisfy the obligations set forth in this
Section 14.3.

Section 14.4.    Cumulative. The remedies of Lender in this Agreement or in any
other Loan Document, or at law or in equity, shall be cumulative and concurrent
and may be pursued singly, successively or together in Lender’s discretion.
Notwithstanding any statement contained in this Agreement to the contrary,
termination of this Agreement shall not relieve Borrower from liability for any
breach or violation of this Agreement that arose prior to such termination.

 

57



--------------------------------------------------------------------------------

Section 14.5.    Waivers.

(a)    Borrower waives, to the extent permitted by applicable law, (i) any right
of redemption, re-entry or repossession; (ii) any right to a trial by jury; and
(iii) the benefit of any laws now or hereafter in force exempting property from
liability for rent or for debt.

(b)    Borrower waives, to the extent permitted by applicable law, any and all
rights or defenses arising by reason of: (i) any “one action” or
“anti-deficiency” law or any other law which may prevent Lender from bringing
any action, including a claim for deficiency, against Borrower or any one or
more Facility Borrowers or the Guarantor, before or after Lender’s commencement
or completion of any foreclosure or similar action or actions, either judicially
or by exercise of a power of sale; (ii) any election of remedies by Lender which
destroys or otherwise adversely affects Borrower or any one or more Facility
Borrower’s or the Guarantor’s subrogation rights or rights to proceed against
any Person for reimbursement, including, without limitation, any loss of rights
such Facility Borrowers or such Guarantor may suffer by reason of any law
limiting, qualifying, or discharging the Loan Obligations, if any, (iii) any
right to claim discharge of the Loan Obligations on the basis of unjustified
impairment of any collateral for the Loan Obligations; (iv) any defenses given
to guarantors, sureties, and/or co-makers at law or in equity other than actual
payment and performance of the Loan Obligations;

Section 14.6.    Application of Funds. Any payments otherwise payable by or to
Borrower which are received by Lender under any of the provisions of this
Agreement during the existence or continuance of any Event of Default shall be
applied to the Loan Obligations in the order which Lender may reasonably
determine.

Section 14.7.    Notices by Lender. The provisions of this Article concerning
notices shall be liberally construed insofar as the contents of such notices are
concerned, and any such notice shall be sufficient if reasonably designed to
apprise Borrower of the nature and approximate extent of any default, it being
agreed that Borrower is in good or better position than Lender to ascertain the
exact extent of any default by Borrower hereunder.

Section 14.8.    Additional Expenses. It is further agreed that, in addition to
payments required pursuant to Section 14.2 above and the provisions of
Section 21.3, Borrower shall compensate Lender and its Affiliates for (a) all
reasonable, out-of-pocket expenses incurred by Lender and its Affiliates in
enforcing the provisions of this Agreement and the other Loan Documents in
foreclosing or repossessing the Real Property or any portion thereof (including
among other expenses, any increase in insurance premiums caused by the vacancy
of all or any portion of the Real Property); (b) all reasonable, out-of-pocket
expenses incurred by Lender and its Affiliates in selling or reletting
(including among other expenses, repairs, remodeling, replacements,
advertisements and brokerage fees); (c) all concessions granted to buyers or new
Tenants upon selling or reletting (including among other concessions, renewal
options); (d) Lender’s and its Affiliates’ reasonable, out-of-pocket attorneys’
fees and expenses arising from or related to an Event of Default; and € all
losses incurred by Lender and its Affiliates as a direct or indirect result of
such Event of Default (including, among other losses, any adverse action by
Facility Lenders).

 

58



--------------------------------------------------------------------------------

Section 14.9.    Lender’s Contractual Security Interest. In order to secure the
payment of all Loan Obligations due and to become due hereunder and the faithful
performance of this Agreement by Borrower and to secure all other obligations,
indebtedness and liabilities of Borrower to Lender, now existing or hereafter
incurred, contemporaneously with the execution of this Agreement, Borrower has
executed the Security Agreement and the Mortgages, among others, granting Lender
and certain of its Affiliates certain liens and security interests as therein
described. Upon the occurrence and continuance of an Event of Default by
Borrower, Lender shall have the remedies set forth in the Security Agreement and
the Mortgages, among others, in addition to all remedies available at law or in
equity and the remedies set forth in this Agreement, the other Loan Documents
and the other Obligation Documents.

ARTICLE XV

OPTIONS TO PURCHASE

Section 15.1.    Options to Purchase Real Property. Upon (a) the occurrence and
continuance of a Major Event of Default, unless waived in writing by Lender, or
(b) the expiration of the Initial Term (as defined in the Note), (each, an
“Option Event”), in addition to other rights and remedies Lender may have in
this Agreement and at law and in equity, Lender and any designee or assignee of
Lender (collectively, the “Purchaser”), shall have the right and option (the
“Option”), but not the obligation, for a period of thirty (30) days following
the date of the occurrence of an Option Event (the “Option Period”), to purchase
the Real Property or any one or more of the Properties from the applicable
Facility Borrower in accordance with this Article XV. If the Purchaser
determines to exercise its option to purchase the Real Property or any one or
more of the Properties pursuant hereto (the “Option Property”), the Purchaser
shall, within the Option Period, deliver a written notice of such determination
(the “Option Notice”) to Borrower. Upon Borrower’s timely receipt of such Option
Notice, Borrower shall be obligated to sell, assign, transfer and convey all of
the Option Property to the Purchaser for a purchase price equal to either:
(i) if such sale is the result of the occurrence of a Major Event of Default,
then for the outstanding principal amount of the Loan Obligations allocated to
the Option Property as of the Option Closing Date in accordance with the
Allocation Schedule; or (ii) if such sale is the result of the expiration of the
Initial Term, then for an amount equal to one hundred ten percent (110%) of the
fair market value of the subject Option Property as of the date hereof (which
the parties agree is the amount of the Loan Obligations allocated to such Option
Property on the Allocation Schedule). In the event that Lender purchases less
than all of the Real Property as provided herein, Borrower shall be released
from all obligations and liabilities arising under this Agreement and the other
Loan Documents relating to such purchased Property in accordance with the
Allocation Schedule, but the Loan Obligations allocated to any Property not
purchased by Lender shall remain outstanding and due and payable in accordance
with the Loan Documents. If the Purchaser determines to exercise its option
pursuant hereto, Borrower shall be obligated to sell, assign, transfer and
convey to the Purchaser on an AS IS, WHERE IS BASIS, and without representation
or warranty of any kind or nature whatsoever, express or implied, all such
Borrower’s Property and Borrower’s rights, title, and interest therein subject
to the terms and conditions set forth herein.

Section 15.2.    Option to Purchase Personal Property. Upon the occurrence and
continuance of an Major Event of Default, continuing for thirty (30) days beyond
any applicable notice and cure period, in addition to other rights and remedies
Lender may have in the Loan Documents

 

59



--------------------------------------------------------------------------------

and at law and in equity, Lender shall have the right and option, but not the
obligation, to purchase from Borrower, all (but not less than all) of the
applicable Facility Borrower’s Personal Property with respect to such Facility
and all rights title, and interest of the applicable Facility Borrower therein
for an amount equal to the then fair market value of the Facility Borrower’s
Personal Property with respect to such Facility as determined by independent,
third party appraisal reasonably acceptable to Lender and Borrower, subject in
all cases to, and with appropriate price adjustments for, all equipment leases,
conditional sale contracts, security interests and other encumbrances to which
such Personal Property is subject. If the Lender determines to exercise its
option pursuant hereto, then Lender shall provide Borrower with written notice
of its intent to exercise such option and Borrower shall be obligated to sell,
assign, transfer and convey to Lender, its designee or assignee, on an AS IS,
WHERE IS BASIS, and without representation or warranty of any kind or nature
whatsoever, express or implied, all such Facility Borrower’s Personal Property
with respect to such Facility and all rights, title and interest of such
Facility Borrower therein subject to the terms and conditions set forth herein.
Notwithstanding anything contained in this Section 15.2 to the contrary, the
options to purchase granted under this Section 15.2 do not pertain to any of the
Licenses, it being understood and agreed that all matters relating to the
transfer of the Licenses are addressed in Section 14.3.

Section 15.3.    Payment of Purchase Price. In the event a purchase and sale
transaction contemplated by this Article XV is consummated, on the Option
Closing Date the applicable purchase price shall be paid into escrow and
applied, first, towards payment of the outstanding Loan Obligations and, then,
the balance of the purchase price, if any, shall be paid through escrow to
Borrower. The original Note shall be canceled or amended at closing as necessary
to reflect the payment of the Loan Obligations. Notwithstanding any provision
herein to the contrary, in the event that the purchase transactions contemplated
by this Article XV are consummated, Borrower shall pay all Scheduled Monthly
Payments and other charges and amounts accruing under the Note but unpaid
through the Option Closing Date at the closing of such transaction and, if
Borrower shall fail to do so, Lender may offset the amount of such accrued and
unpaid Scheduled Monthly Payments and other charges against the amount of the
aggregate purchase price payable to Borrower pursuant to this Article XV.

Section 15.4.    Closing of Purchase. Any purchase and sale pursuant to this
Article XV shall be handled through deliveries into escrow on a mutually
agreeable date (the “Option Closing Date”) which shall not be later than sixty
(60) days following the expiration of the Option Period. Borrower shall, upon
receipt from Lender (which may be through escrow) of the applicable Option Price
or Put Price (as applicable) and the other closing documents to which Lender is
a party, deliver to the Purchaser, which may be through escrow, a special
warranty deed, or other appropriate instrument of conveyance conveying the
entire interest of Borrower in and to the Option Property or Put Property (as
applicable) to the Purchaser free and clear of all liens other than (a) those
that Borrower has agreed hereunder to pay or discharge; (b) those liens, if any,
which the Purchaser has agreed in writing to accept and to take title subject
to; and (c) the Permitted Exceptions applicable to such Property. All expenses
of the conveyance, including, without limitation, the cost of title examination
or standard coverage title insurance, survey, attorneys’ fees incurred by Lender
in connection with such conveyance, transfer taxes, prepayment penalties,
recording fees and similar charges shall be paid by Borrower. Time shall be of
the essence in the performance of the Parties’ obligations under this Article
XV.

 

60



--------------------------------------------------------------------------------

Section 15.5.    Proration. All rent, income, expenses, utility charges and real
and personal property taxes relating to the ownership and operation of the Real
Property, the Personal Property and the Facilities purchased by the Purchaser
pursuant to this Article XV shall be equitably prorated and paid as of the
Option Closing Date, with Borrower responsible therefor to the extent such items
relate to the time period prior to and including the Option Closing Date.

ARTICLE XVI

INTENTIONALLY OMITTED

ARTICLE XVII

INTENTIONALLY OMITTED

ARTICLE XVIII

LENDER’S RIGHT TO CURE

(a)    Subject to the provisions of Article VIII relating to permitted contests,
if Borrower shall fail to make any payment, or to perform any act required to be
made or performed under this Agreement and to cure the same within the relevant
time periods provided in Section 14.1, after reasonable written notice to
Borrower, Lender, without waiving or releasing any obligation or Event of
Default, may (but shall be under no obligation to) at any time thereafter make
such reasonable payment or perform such reasonable act for the account and at
the expense of Borrower, and may, to the extent permitted by law, enter upon any
portion of the Real Property, but only in accordance with Borrower’s reasonable
security procedures and all applicable laws, including, but not limited to all
Information Privacy and Security Laws, for such purpose and take all such action
thereon as, in Lender’s opinion, may be necessary or appropriate therefor. No
such entry shall be deemed an eviction of Borrower.

(b)    All sums so paid by Lender and all reasonable, out-of-pocket costs and
expenses (including, without limitation, reasonable, documented, out-of-pocket
attorneys’ fees and expenses, in each case, to the extent permitted by law) so
incurred, together with a late charge thereon (to the extent permitted by law)
at the Overdue Rate from the date on which such sums or expenses are paid or
incurred by Lender until reimbursed, shall be paid by Borrower to Lender on
demand.

ARTICLE XIX

INDEMNIFICATION

NOTWITHSTANDING THE EXISTENCE OF ANY INSURANCE OR SELF INSURANCE PROVIDED FOR IN
ARTICLE IX, AND WITHOUT REGARD TO THE POLICY LIMITS OF ANY SUCH INSURANCE OR
SELF INSURANCE, IN ADDITION TO ANY OTHER INDEMNIFICATION OBLIGATIONS OF BORROWER
AND GUARANTORS AS PROVIDED IN THIS AGREEMENT, BORROWER WILL PROTECT, INDEMNIFY,
SAVE HARMLESS AND DEFEND LENDER AND MPT REAL ESTATE OWNER FROM AND AGAINST ALL
LIABILITIES, OBLIGATIONS, CLAIMS, DAMAGES, PENALTIES, CAUSES OF ACTION,
REASONABLE, OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION,

 

61



--------------------------------------------------------------------------------

REASONABLE ATTORNEYS’ FEES AND EXPENSES) TO THE EXTENT PERMITTED BY LAW),
IMPOSED UPON OR INCURRED BY OR ASSERTED AGAINST LENDER OR ITS AFFILIATES BY
REASON OF: (A) ANY ACCIDENT, INJURY TO OR DEATH OF PERSONS OR LOSS OF PERSONAL
PROPERTY OCCURRING ON OR ABOUT THE REAL PROPERTY OR ADJOINING SIDEWALKS,
INCLUDING WITHOUT LIMITATION ANY CLAIMS OF MALPRACTICE, (B) ANY USE, MISUSE, NO
USE, CONDITION, MAINTENANCE OR REPAIR BY BORROWER OF THE REAL PROPERTY, (C) ANY
IMPOSITIONS (WHICH ARE THE OBLIGATIONS OF BORROWER TO PAY PURSUANT TO THE
APPLICABLE PROVISIONS OF THIS AGREEMENT), (D) ANY FAILURE ON THE PART OF
BORROWER TO PERFORM OR COMPLY WITH ANY OF THE TERMS OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS, € THE NON-PERFORMANCE OF ANY OF THE TERMS AND PROVISIONS
OF ANY AND ALL EXISTING AND FUTURE SUBLEASES OF THE REAL PROPERTY TO BE
PERFORMED BY THE LANDLORD (THE APPLICABLE FACILITY BORROWER) THEREUNDER, AND
(F) ANY AND ALL LAWFUL ACTION THAT MAY BE TAKEN BY LENDER OR ITS AFFILIATES IN
CONNECTION WITH THE ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS, WHETHER OR NOT SUIT IS FILED IN CONNECTION WITH SAME, OR
IN CONNECTION WITH BORROWER OR A GUARANTOR AND/OR ANY PARTNER, JOINT VENTURER,
MEMBER OR SHAREHOLDER THEREOF BECOMING A PARTY TO A VOLUNTARY OR INVOLUNTARY
FEDERAL OR STATE BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING. ANY AMOUNTS WHICH
BECOME PAYABLE BY BORROWER UNDER THIS ARTICLE XIX SHALL BE PAID WITHIN FIFTEEN
(15) DAYS AFTER DEMAND THEREFOR BY LENDER AND, IF NOT TIMELY PAID, SHALL BEAR A
LATE CHARGE (TO THE EXTENT PERMITTED BY LAW) AT THE OVERDUE RATE UNTIL THE DATE
OF PAYMENT AND A LATE PAYMENT PENALTY ON SUCH AMOUNT. BORROWER, AT ITS SOLE
EXPENSE, SHALL CONTEST, RESIST AND DEFEND ANY SUCH CLAIM, ACTION OR PROCEEDING
ASSERTED OR INSTITUTED AGAINST LENDER AND MAY COMPROMISE OR OTHERWISE DISPOSE OF
THE SAME, SUBJECT TO THE APPROVAL OF LENDER. NOTHING HEREIN SHALL BE CONSTRUED
AS INDEMNIFYING LENDER OR MPT REAL ESTATE OWNER AGAINST ITS OWN BAD FAITH,
GROSSLY NEGLIGENT ACTS OR OMISSIONS OR WILLFUL MISCONDUCT, OR ANY WILLFUL BREACH
OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER OBLIGATION DOCUMENT.

ARTICLE XX

NOTICES

All notices, demands and other communications to be given or delivered under or
by reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given (a) when personally delivered, (b) when transmitted
via telecopy (or other facsimile device) to the number set out below if the
sender on the same day sends a confirming copy of such notice by a recognized
overnight delivery service (charges prepaid), (c) the day following the day
(except if not a Business Day then the next Business Day) on which the same has
been delivered prepaid to a reputable national overnight air courier service or
(d) the third Business

 

62



--------------------------------------------------------------------------------

Day following the day on which the same is sent by certified or registered mail,
postage prepaid. Notices, demands and communications, in each case to the
respective parties, shall be sent to the applicable address set forth below,
unless another address has been previously specified in writing:

 

if to Borrower:   c/o Steward Health Care System LLC   500 Boylston Street,
Fifth Floor   Boston, MA 02116   Attn: Joseph C. Maher, Jr.   Fax: (617)
419-4800 with a copy to:   McDermott Will & Emery LLP   227 West Monroe Street  
Chicago, Illinois 60606-5096   Attn: Ankur Gupta, Esq.   Fax: (312) 984-7700 if
to Lender:   c/o MPT Operating Partnership, L.P.   1000 Urban Center Drive,
Suite 501   Birmingham, Alabama 35242   Attn: Legal Department   Fax:    (205)
969-3756 with a copy to:   Baker, Donelson, Bearman, Caldwell & Berkowitz, PC  
420 20th Street North   1400 Wells Fargo Tower   Birmingham, Alabama 35203  
Attn: Thomas O. Kolb, Esq.   Fax:    (205) 322-8007

or to such other address as either party may hereafter designate in writing, and
shall be effective upon receipt. A notice, demand, consent, approval, request
and other communication shall be deemed to be duly received if delivered in
person or by a recognized delivery service, when left at the address of the
recipient and if sent by facsimile, upon receipt by the sender of an
acknowledgment or transmission report generated by the machine from which the
facsimile was sent indicating that the facsimile was sent in its entirety to the
recipient’s facsimile number; provided that if a notice, demand, consent,
approval, request or other communication is served by hand or is received by
facsimile on a day which is not a Business Day, or after 5:00 p.m. on any
Business Day (based upon Birmingham, Alabama time), such notice or communication
shall be deemed to be duly received by the recipient at 9:00 a.m. (based upon
Birmingham, Alabama time) on the first Business Day thereafter.

ARTICLE XXI

MISCELLANEOUS

Section 21.1.    General. The parties agree that each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision

 

63



--------------------------------------------------------------------------------

of this Agreement or any application of this Agreement to any party or
otherwise) is held to be prohibited by or invalid under applicable law, such
provision or application shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement or any other applications of this
Agreement. If any late charges provided for in any provision of this Agreement
are based upon a rate in excess of the maximum rate permitted by applicable law,
the parties agree that such charges shall be fixed at the maximum permissible
rate. All the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns
(subject to Section 21.17); provided, however, that (a) this Agreement shall not
inure to the benefit of any assignee pursuant to an assignment which violates
the terms of this Agreement and (b) neither this Agreement nor any other
agreement contemplated in this Agreement shall be deemed to confer upon any
Person (other than any Non-Recourse Party with respect to Section 21.7 herein)
not a party to this Agreement any rights or remedies contained in this
Agreement. The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect its meaning.

Section 21.2.    Bankruptcy Waivers.

(a)    Relief from Stay. Borrower acknowledges and agrees that in the event any
Facility Borrower or any Property shall become the subject of any bankruptcy or
insolvency estate, then (i) Borrower shall not oppose any request by Lender to
obtain an order from the court granting relief from the automatic stay pursuant
to Section 362 of the Bankruptcy Code so as to permit the exercise of all rights
and remedies pursuant to this Agreement; and (ii) the occurrence or existence of
any Event of Default under this Agreement shall, in and of itself, constitute
“cause” for relief from the automatic stay pursuant to the provisions of Section
362(d)(1) of the Bankruptcy Code, based on the fact that the non-existence of a
bankruptcy proceeding was a material inducement for the entry by Lender into
this Agreement.

(b)    Automatic Stay. Borrower hereby waives the stay imposed by 11 U.S.C.
Section 362(a) as to actions by Lender against each Property. Borrower
acknowledges and agrees that in the event of the filing of any voluntary or
involuntary petition in bankruptcy by or against any Facility Borrower, such
Facility Borrower shall not assert or request that any other party assert that
the automatic stay provided by Section 362 of the Bankruptcy Code shall operate
or be interpreted to stay, interdict, condition, reduce or inhibit the ability
of Lender to enforce any rights or remedies held by virtue of this Agreement or
applicable law.

(c)    Patient Care Ombudsman. Borrower hereby agrees (i) to use its best
efforts to contest the necessity of the appointment of a Patient Care Ombudsman
for such Facility as that term is defined in 11 U.S.C. Section 333, and/or
(ii) to join with Lender in requesting a waiver of or contesting the appointment
of such a Patient Care Ombudsman.

Section 21.3.    Lender’s Expenses. In addition to the other provisions of this
Agreement, including, without limitation, Section 14.8, Borrower agrees and
shall pay and/or reimburse Lenders and its Affiliates’ reasonable and documented
out-of-pocket costs and expenses, including, without limitation, the reasonable
and documented costs and expenses of reports and investigations and reasonable
and documented legal fees and expenses attributable to an Event of Default and
Lender’s pursuing the rights and remedies provided herein and under applicable
law,

 

64



--------------------------------------------------------------------------------

incurred or resulting from or relating to (a) requests by Borrower for approval
or consent under this Agreement or any other Obligation Document (including any
consents relating to management, the placing of liens on Borrower’s Personal
Property and any ntercreditor issues which arise in connection with any Material
Obligation); (b) any circumstances or developments which give rise to Lender or
its Affiliates’ right of consent or approval under this Agreement or any other
Obligation Documents; (c) a request for changes, including, but not limited to,
(i) the permitted use of the Real Property; (ii) alterations and improvements to
the Improvements; (iii) subletting or assignment; and (iv) any other changes in
the terms, conditions or provisions of this Agreement or any other Obligation
Document; and (d) enforcement by Lender or its Affiliates of any of the
provisions of this Agreement, the other Loan Documents or the Obligation
Documents. Such expenses and fees shall be paid by Borrower within thirty
(30) days of the submission of a statement in reasonable detail for the same or
such amount(s) shall be subject to interest at the Overdue Rate from the
expiration of said thirty (30)-day period to the date of payment, plus a Late
Payment Penalty with respect to such unpaid amount.

Section 21.4.    Prevailing Party Expenses. In addition to the other provisions
of this Agreement but subject to the provisions of Section 21.3, if Borrower on
the one hand or Lender on the other hand brings any action, suit, or other legal
action or proceeding to enforce or establish any right of such party under this
Agreement, the party prevailing in such action, suit, or proceeding shall be
entitled to recover all reasonable and documented out-of-pocket costs and
expenses incurred by the prevailing party in connection therewith, including,
without limitation, court costs and documented out-of-pocket attorneys’ fees.

Section 21.5.    Entire Agreement; Modifications. This Agreement, together with
all exhibits, schedules and the other documents referred to herein, embody and
constitute the entire understanding between the parties with respect to the
transactions contemplated herein, and all prior or contemporaneous agreements,
understandings, representations and statements (oral or written) are merged into
this Agreement. No waiver of any provision hereunder or any breach or default
hereof shall extend to or affect in any way any other provision or prior or
subsequent breach or default. Neither this Agreement, any exhibit or schedule
attached hereto, nor any provision hereof or thereof may be modified or amended
except by an instrument in writing signed by Lender and Borrower.

Section 21.6.    MPT Securities Offering and Filings. Notwithstanding anything
contained herein to the contrary, Borrower shall, at Lender’s sole cost and
expense, cooperate with Lender in connection with any securities offerings and
filings, or Lender’s efforts to procure or maintain financing for, or related
to, the Real Property, or any portion thereof and, in connection therewith,
Borrower shall furnish Lender, in a timely fashion, with such financial and
other information (including audited financial statements and consents of
auditors) as Lender shall reasonably request, provided that the disclosure of
such information is not prohibited under any Information Privacy and Security
Laws. In accordance with all Information Privacy and Security Laws, Lender may
disclose that Lender has entered into this Agreement with Borrower and may
provide and disclose information regarding this Agreement, Borrower, the
Guarantor, the Real Property and each Facility, and such additional information
which Lender may reasonably deem necessary, to its proposed investors in such
public offering or private offering of securities, or any current or prospective
lenders with respect to such financing, and to investors, analysts and other
parties in connection with earnings calls and other normal communications with
investors,

 

65



--------------------------------------------------------------------------------

analysts, and other parties. In accordance with all Information Privacy and
Security Laws, upon reasonable advance notice, Lender, its legal and financial
representatives, and any lender providing financing for all or any portion of
the Real Property shall have the right to access, examine and copy all
agreements, records, documentation and information relating to Borrower, the
Guarantor, and such Real Property, and to discuss such affairs and information
with the officers, employees and independent public accountants of Borrower as
often as reasonably necessary. The additional costs of Borrower in complying
with the foregoing shall be reimbursed to Borrower by Lender.

Section 21.7.    Non-Recourse as to Parties.

(a)    Anything contained herein to the contrary notwithstanding, any claim
based on, or in respect of, any liability of Lender under this Agreement shall
be enforced only against the Lender’s interest in the Real Property and any
proceeds therefrom and not against any other assets, properties or funds of
(i) Lender, (ii) any director, officer, general partner, member, shareholder,
limited partner, beneficiary, employee, representative, contractor or agent of
Lender or any of its Affiliates (collectively, the “Lender Parties”) (or any
legal representative, heir, estate, successor or assign of Lender or any of the
Lender Parties), (iii) any predecessor or successor partnership or corporation
(or other entity) of Lender or any of the Lender Parties, either directly or
through Lender or the Lender Parties, or (iv) any person or entity affiliated
with any of the foregoing.

(b)    Notwithstanding anything that may be expressed or implied in this
Agreement, or in any document or instrument delivered in connection herewith,
the Lender Parties by their execution hereof and by their acceptance, directly
or indirectly, of the benefits of this Agreement, expressly covenants,
acknowledges and agrees that no Person other than the Borrower or Guarantor
shall have any obligation hereunder (and with respect thereto, only to the
extent expressly provided herein) and that no recourse hereunder shall be had
against, and no personal liability whatsoever shall attach to, be imposed on or
otherwise be incurred by any of such Obligors’ former, current and future direct
or indirect equity holders, controlling persons, directors, officers, employees,
agents, advisors, members, managers, general or limited partners, assignees, or
representatives or any of their respective former, current or future direct or
indirect equity holders, controlling persons, directors, officers, employees,
agents, advisors, members, managers, general or limited partners or assignees,
or representatives (each being referred to as a “Non-Recourse Party”, and
together with the Borrower and Guarantor, collectively, the “Borrower Parties”),
for any obligations of the Borrower or Guarantor under this Agreement, or for
any claim based on, in respect of, or by reason of any such obligations or their
creation, through Borrower, Guarantor or otherwise, whether by or through
attempted piercing of the corporate veil, by or through a claim by or on behalf
of any Lender Party against Borrower or Guarantor, by the enforcement of any
judgment or assessment or by any legal or equitable proceeding, by virtue of any
law, statute, or regulation, or otherwise. Lender Parties hereby covenant and
agree that they shall not institute, and shall cause each of their Affiliates
and their equity holders and representatives not to attempt to assign or
institute, directly or indirectly, any claim, suit or proceeding or bring, or
attempt to assign, any other claim arising under, or in connection with, this
Agreement, against any Non-Recourse Party.

 

66



--------------------------------------------------------------------------------

Section 21.8.    Covenants, Restrictions and Reciprocal Easements. Except as
expressly permitted by Section 4.11 above, Borrower shall not place of record
any covenants, restrictions or reciprocal easements on all or any portion of the
Land (collectively, the “Declarations”) without Lender’s prior written consent,
not to be unreasonably withheld, conditioned or delayed.

Section 21.9.    Force Majeure. Except for the payment of all monetary
obligations payable pursuant to the terms of this Agreement, the Note and other
Loan Documents (which shall not be extended or excused), in the event that
Lender or Borrower shall be delayed, hindered in or prevented from the
performance of any act required under this Agreement by reason of strikes,
lockouts, labor troubles, or other industrial disturbances, inability to procure
materials, failure of power, unavailability of any utility service, restrictive
governmental laws or regulations, acts of public enemies, war, blockades, riots,
insurrections, earthquakes, fires, storms, floods, civil disturbances,
weather-related acts of God, failure to act, or default of another party, or
other reason beyond Lender’s or Borrower’s control (individually “Force
Majeure”), then performance of such act shall be excused for the period of the
delay, and the period of the performance of any such act shall be extended for a
period equivalent to the period of such delay. Within ten (10) Business Days
following the occurrence of Force Majeure, the party claiming a delay due to
such event shall give written notice to the other setting forth a reasonable
estimate of such delay.

Section 21.10.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
CONTRACTS EXECUTED AND PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO
CONFLICTS OF LAW PRINCIPLES. NOTWITHSTANDING THE FOREGOING, THE PARTIES FURTHER
AGREE THAT ALL ACTIONS AND PROCEEDINGS RELATING TO THE FORECLOSURE UNDER ANY ONE
OR MORE OF THE MORTGAGES AND ALL REMEDIES RELATING TO THE RECOVERY OF POSSESSION
OF ALL OR ANY PORTION OF THE REAL PROPERTY SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE THE REAL PROPERTY IS
LOCATED.

Section 21.11.    Jurisdiction and Venue. LENDER AND BORROWER CONSENT TO
PERSONAL JURISDICTION IN THE STATE OF DELAWARE. EXCEPT AS OTHERWISE PROVIDED IN
THIS SECTION 21.11, LENDER AND BORROWER AGREE THAT ANY ACTION OR PROCEEDING
ARISING FROM OR RELATED TO THIS AGREEMENT SHALL BE BROUGHT AND TRIED EXCLUSIVELY
IN THE STATE OR FEDERAL COURTS OF DELAWARE. EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT. LENDER AND BORROWER EXPRESSLY
ACKNOWLEDGE THAT DELAWARE IS A FAIR, JUST AND REASONABLE FORUM AND AGREE NOT TO
SEEK REMOVAL OR TRANSFER OF ANY ACTION FILED BY THE OTHER PARTY IN SAID COURTS.
FURTHER, LENDER AND BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY CLAIM
THAT SUCH SUIT, ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY CERTIFIED MAIL ADDRESSED
TO A PARTY AT THE ADDRESS DESIGNATED PURSUANT TO ARTICLE XX SHALL BE EFFECTIVE
SERVICE OF PROCESS AGAINST SUCH PARTY FOR ANY ACTION OR PROCEEDING BROUGHT IN

 

67



--------------------------------------------------------------------------------

ANY SUCH COURT. A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT MAY BE ENFORCED IN ANY OTHER COURT TO WHOSE JURISDICTION ANY OF THE
PARTIES IS OR MAY BE SUBJECT. NOTWITHSTANDING THE FOREGOING, THE PARTIES FURTHER
AGREE THAT ALL ACTIONS AND PROCEEDINGS RELATING TO THE FORECLOSURE UNDER ANY ONE
OR MORE OF THE MORTGAGES AND ALL REMEDIES RELATING TO THE RECOVERY OF POSSESSION
OF ALL OR ANY PORTION OF THE REAL PROPERTY MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF THE STATE WHERE THE APPLICABLE PROPERTY IS LOCATED.

Section 21.12.    Compliance with Anti-Terrorism Laws. Lender hereby notifies
Borrower that pursuant to the requirements of certain Anti-Terrorism Laws
(including, without limitation, the Patriot Act) and Lender’s policies and
practices, Lender is required to obtain, verify and record certain information
and documentation that identifies Borrower, which information includes the name,
address and identification number of Borrower. Borrower will not, directly or
indirectly, knowingly enter into any lease for the operation of any part of a
Facility or any other lease or any material contracts with any person listed on
the OFAC List. Borrower shall promptly notify Lender if Borrower has knowledge
that Borrower or any of its principals or Affiliates or the Guarantor is listed
on the OFAC List or (a) is convicted on, (b) pleads nolo contendere to, (c) is
indicted on, or (d) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering. Borrower will not, directly
or indirectly (i) conduct any business or engage in any transaction or dealing
with any Blocked Person, including, without limitation, the making or receiving
of any contribution of funds, goods or services to or for the benefit of any
Blocked Person, (ii) deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to Executive Order
No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224, or other Anti-Terrorism
Law.

Section 21.13.    Electronically Transmitted Signatures. In order to expedite
the execution of this Agreement, telecopied signatures or signatures sent by
electronic mail may be used in the place of original signatures on this
Agreement. The parties intend to be bound by the signatures of the telecopied or
electronically mailed signatures, and hereby waive any defenses to the
enforcement of the terms of this Agreement based on the form of the signature.
Following any facsimile or electronic mail transmittal, the party shall promptly
deliver the original instrument by reputable overnight courier in accordance
with the notice provisions of this Agreement.

Section 21.14.    Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW,
LENDER AND BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF EITHER PARTY OR
ANY EXERCISE OF ANY PARTY OF THEIR RESPECTIVE RIGHTS HEREUNDER OR IN ANY WAY
RELATING TO THIS AGREEMENT OR THE REAL PROPERTY (INCLUDING ANY CLAIM OR DEFENSE
ASSERTING THAT THIS AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR
VOIDABLE). THIS WAIVER IS A MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO THIS
AGREEMENT.

 

68



--------------------------------------------------------------------------------

Section 21.15.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.

Section 21.16.    Survival. Notwithstanding any provision of this Agreement to
the contrary, the parties acknowledge and agree that, all claims against, and
liabilities of, Borrower or Lender which relate to acts or omissions prior to
the date of expiration or termination of this Agreement, and the covenants and
obligations under this Agreement which expressly relate to periods after the
expiration or earlier termination of this Agreement, including, without
limitation, all indemnification obligations and those covenants and obligations
described in Sections 5.1, 5.4, 5.6, 14.8, 21.3, and 21.4, and Articles VIII,
XVIII, and XIX, shall survive such expiration or earlier termination.

Section 21.17.    Assignment. Neither this Agreement nor any other Loan Document
is assignable by any Facility Borrower without the prior written consent of
Lender. Lender may at any time during the Loan Term and without the consent of
Borrower assign all of its rights and obligations hereunder to any other Person,
so long as such Person is not a Non-Permitted Assignee; provided, however, that
(i) if an Event of Default has occurred and is continuing, Lender may sell,
assign or transfer any such rights and obligations to a Non-Permitted Assignee
without the written consent of Borrower, and (ii) such restrictions to a sale or
assignment shall not apply to or otherwise restrict any actions, negotiations or
agreements in respect of any Portfolio Sale.

Section 21.18.    Continuation of Defaults. Notwithstanding any provision hereof
to the contrary, whenever in this Agreement the phrases “continuing,”
“continuation of” or similar words or phrases are used in connection with Events
of Default, defaults, or events which with notice or passage of time would
constitute Events of Default, such phrases or words shall not be construed to
create any right in Borrower to have additional periods of time to cure such
defaults or Events of Default other than those specific cure periods provided in
this Agreement.

Section 21.19.    Specific Performance. In addition to any rights and remedies
available to the parties hereunder or at law, each party shall be entitled to
bring an action for specific performance and to seek other equitable relief in
connection with any breach or violation, or any attempted breach or violation,
of the provisions of this Agreement, without the necessity of showing actual
damages or furnishing bond or other security.

Section 21.20.    Joint Drafting. The parties hereto and their respective
counsel have participated in the drafting and redrafting of this Agreement and
the general rules of construction which would construe any provisions of this
Agreement in favor of or to the advantage of one party as opposed to the other
as a result of one party drafting this Agreement as opposed to the other or in
resolving any conflict or ambiguity in favor of one party as opposed to the
other on the basis of which party drafted this Agreement are hereby expressly
waived by all parties to this Agreement.

 

69



--------------------------------------------------------------------------------

Section 21.21.    Joint and Several Obligations. Each Facility Borrower shall be
jointly and severally liable for all of the liabilities and obligations of
Borrower under this Agreement. Additionally, each Facility Borrower acknowledges
and agrees that all of the representations, warranties, covenants, obligations,
conditions, agreements and other terms contained in this Agreement shall be
applicable to and shall be binding upon and enforceable against any one or more
of the Facility Borrowers.

Section 21.22.    Agreements and Covenants relating to Certain Properties.
Further representations, agreements and covenants regarding certain of the
Properties are set forth on Schedule 21.22 attached hereto and are hereby
incorporated herein by reference.

Section 21.23.    Termination Date. Without limiting any other provision hereof,
on the Termination Date, (a) Borrower shall have no further obligations
hereunder or under any other Loan Document (other than unasserted
indemnification obligations and the obligations referred to in Section 21.16),
(b) Borrower shall have no further obligations under any other Obligation
Documents, (c) all Collateral owned by Borrower shall be released (except to the
extent it is also owned by another Obligor), (d) the Note shall be returned to
Borrower, and € Lender shall, at Borrower’s sole cost and expense, execute and
deliver all such documents as Borrower shall reasonably request to evidence any
of the foregoing.

Section 21.24.    Necessary Actions. Each party shall perform any further acts
and execute and delivery any documents that may be reasonably necessary to carry
out the provisions of this Agreement.

Section 21.25.     No Waiver. No failure by either party to insist upon the
strict performance of any term of this Agreement or to exercise any right, power
or remedy consequent upon a breach thereof, and no acceptance of full or partial
performance under the terms of this Agreement during the continuance of any such
breach, shall constitute a waiver of any such breach or any such term. To the
extent permitted by law, no waiver of any breach shall affect or alter this
Agreement, which shall continue in full force and effect with respect to any
other then existing or subsequent breach. The parties agree that no waiver shall
be effective hereunder unless it is in writing.

Section 21.26.    Intercreditor Agreement. Notwithstanding anything to the
contrary contained in this Agreement, the liens, security interests and rights
granted pursuant to this Agreement or any other Obligation Document shall be as
set forth in, and subject to the terms and conditions of (and the exercise of
any right or remedy by the Lender hereunder or thereunder shall be subject to
the terms and conditions of), the Intercreditor Agreement. In the event of any
conflict between this Agreement or any other Obligation Document and the
Intercreditor Agreement, the Intercreditor Agreement shall control, and no
right, power, or remedy granted to Lender hereunder or under any other
Obligation Document shall be exercised by Lender, and no direction shall be
given by Lender, in contravention of the Intercreditor Agreement.

[Signatures appear on the following page.]

 

70



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers on the date first written above.

 

BORROWER: STEWARD HOLY FAMILY HOSPITAL, INC., STEWARD CARNEY HOSPITAL, INC.,
STEWARD NORWOOD HOSPITAL, INC. NASHOBA VALLEY MEDICAL CENTER, A STEWARD FAMILY
HOSPITAL, INC.,

 

By:  

/s/ Mark Rich

Name:  

Mark Rich

Title:  

Treasurer

 

[Real Estate Loan Agreement]



--------------------------------------------------------------------------------

LENDER: MPT OF DORCHESTER-STEWARD, LLC MPT OF METHUEN-STEWARD, LLC MPT OF
NORWOOD-STEWARD, LLC MPT OF AYER-STEWARD, LLC

 

By:   MPT Operating Partnership, L.P Its:   Sole Member of each above-referenced
entity By:  

/s/ Emmett E. McLean

Name:  

Emmett E. McLean

Its:  

Executive Vice President, COO, Treasurer and Secretary

 

[Real Estate Loan Agreement]



--------------------------------------------------------------------------------

Exhibit A-1

Carney Land

The land, with the buildings and improvements now or hereafter located thereon,
situated in Boston, Suffolk County, Massachusetts and more particularly bounded
and described as follows:

The land with the buildings and improvements thereon situated at 2100 and 2110
Dorchester Avenue in the City of Boston, County of Suffolk, Commonwealth of
Massachusetts, and being shown as Lot A-1 on a plan of land entitled “Plan of
Land in Boston, MA (Suffolk County) Steward Carney Hospital Scale 1” =40’ Date:
December 11, 2012 by Precision Land Surveying, Inc. and recorded with Suffolk
County Registry of Deeds in Plan Book 2013, Plan 35.

Together with the easements contained in a Reciprocal Easement Agreement between
Steward Carney Hospital and HTA - Carney MOB, LLC dated March 29 2012, recorded
at Book 43909, Page 37.

Also, together with all the easements in favor of the insured and benefitting
the Land.



--------------------------------------------------------------------------------

Exhibit A-2

Holy Family Land (Merrimack Valley)

The land, with the buildings and improvements now or hereafter located thereon,
situated in Haverhill, Essex County, Massachusetts and more particularly bounded
and described as follows:

Parcel I

A certain parcel of land in the City of Haverhill, County of Essex,
Massachusetts shown as Lot A, together with the buildings and improvements
situate thereon, as shown on that certain plan of land entitled “Plan of Land in
Haverhill, MA (Essex County) Merrimack Valley Hospital” dated January 16, 2013
Scale: 1” = 40’ prepared by Precision Land Surveying, Inc., and recorded with
the Essex South District Registry of Deeds in Plan Book 437 Plan 34. Containing
324,869 ± S.F. and being shown as Lot A on said Plan of Land.

Together with the benefit of that certain Easement Deed from the City of
Haverhill to Essent Healthcare of Massachusetts, Inc. dated September 1, 2001
and recorded in Book 17695, Page 87.

Together with the easements contained in a certain Declaration of Covenants,
Restrictions and Reciprocal Easement Agreement by and between Essent Healthcare
of Massachusetts, Inc. and Health Care Property Investors, Inc. dated March 15,
2007 and recorded at Book 26651, Page 532.

Parcel II

A lot of land, together with the buildings thereon, shown as Lot 1B on a plan
entitled “Plan of Land Brown Street & Lincoln Avenue, Haverhill, MA” prepared by
Essent Healthcare of Massachusetts, Inc. by Northpoint Survey Services, Inc.
dated April 4, 2005 and recorded with the Essex South County Registry of Deeds
in Plan Book 387, Page 58, off the northerly side of Savage Street and off the
southerly side of Brown Street, City of Haverhill, County of Essex, Commonwealth
of Massachusetts, bounded and described as follows:

Beginning at a point located at the northwesterly corner of the parcel and at
the southerly side of Brown Street, thence running S 60° 42’ 00” E, a distance
of 72.00’ to a point, thence by a curve to the right, with a radius of 283.00’,
a length of 373.85’ to a point, thence N 77° 03’ 28” W a distance of 323.08’ to
a point, thence N 29° 18’ 00” E a distance 328.99’ to the point of beginning.
Said parcel contains approximately 1.74 acres or 75,729 square feet as shown on
the above mentioned plan.



--------------------------------------------------------------------------------

Exhibit A-3

Nashoba Land

The land, with the buildings and improvements now or hereafter located thereon,
situated in Ayer and Groton, Middlesex County, Massachusetts and more
particularly bounded and described as follows:

A certain parcel of land, with the buildings thereon in Ayer and Groton,
Middlesex County, Massachusetts, situated on the northwesterly side of
Washington Street and shown as Lot A on a plan entitled “Plan of Land in
Ayer/Groton, MA (Middlesex County) Surveyed for the Nashoba Valley Medical
Center,” dated November 2, 2012, by Precision Land Surveying, Inc. and recorded
with Middlesex South District Deeds as Plan 933 of 2012.

Expressly excluding therefrom any unit in the Condominium created by the
Commonwealth of Massachusetts General Laws Chapter 183A, as amended or set forth
in the Master Deed of Nashoba Medical Condominium dated June 18, 1990 and
recorded with Middlesex South County Registry of Deeds at Book 20629, Page 227,
and amended by an Amendment to Master Deed dated January 30, 2013 and recorded
in Book 61197, Page 81.



--------------------------------------------------------------------------------

Exhibit A-4

Norwood Land

The land, with the buildings and improvements now or hereafter located thereon,
situated in Norwood, Norfolk County, Massachusetts and more particularly bounded
and described as follows:

TRACT I – 800 Washington Street

That certain parcel of land on the southerly side of Washington and Central
Streets, northerly side of East Hoyle Street and westerly side of Linden and
Guild Streets, in the Town of Norwood, Norfolk County, Commonwealth of
Massachusetts, shown as Lot A on a plan of land entitled “Plan of Land in
Norwood, MA (Norfolk County)”, dated November 2, 2012 by Precision Land
Surveying, Inc., recorded with the Norfolk County Registry of Deeds as Plan
No. 85 of 2012, in Plan Book 617.

Together with the easements contained in a Reciprocal Easement Agreement by and
between Steward Norwood Hospital Inc. and HTA-St. Anne’s MOB 1 LLC, dated
December 28, 2012, recorded with said Deeds, Book 30881 Page 176.

TRACT II – Linden Street

Three parcels of land on the westerly side of Linden Street, in the Town of
Norwood, Norfolk County, Commonwealth of Massachusetts, bounded and described as
follows:

ONE:

A certain parcel of land situated in Norwood, Norfolk County, Massachusetts, at
the corner of Winter Street and Linden Street and bounded and described as
follows: SOUTHERLY by Winter Street one hundred and four (104) feet; WESTERLY by
Linden Street eighty (80) feet, more or less; NORTHERLY by land formerly of one
Everett, by a line parallel with said Winter Street, one hundred and four
(104) feet; and EASTERLY by other land formerly of said Everett, by a line
parallel with said Linden Street, eighty (80) feet, more or less.

TWO:

A certain parcel of land with the buildings thereon situated on the easterly
side of Linden Street, Norwood, Norfolk County, Massachusetts, being shown as
Lot C on a plan entitled “Plan of Land in Norwood, Mass.” Dated October 7, 1965,
Norwood Engineering Co., Inc., Civil Engineers, which plan is filed with the
Norfolk Registry of Deeds at Book 4305, Page 588.

Bounded and described as follows:

WESTERLY by Linden Street, 145.16 feet; NORTHEASTERLY by land now or formerly of
Berkland, 98.03 feet; EASTERLY by Lot D, 145.01 feet; and SOUTHWESTERLY by land
now or formerly of Murphy, 98.02 feet. Containing 14,188 square feet, according
to said plan.

THREE

A. The land in Norwood, Norfolk County, Massachusetts consisting of two parcels
bounded and described as follows:

EASTERLY by Guild Street, one hundred ninety and 83/100 (190.83) feet;
NORTHWESTERLY by Linden Street, one hundred forty-four (144) feet; SOUTHWESTERLY
by land now or formerly of Winslow Faunce, one hundred sixteen (116) feet; and
SOUTHERLY by land now or formerly of Elia E. Pratt, thirty-six and 87/100
(36.87) feet.

Containing 11,485 square feet, more or less.

Excepting so much of the above described premises as was taken by the Town of
Norwood, by taking dated August 29, 1929, recorded with Norfolk Deeds, Book
1866, Page 7 and by a 1963 taking recorded at Book 4125, Page 708 shown on Plan
1288 of 1963 at Book 4125, Page 708.



--------------------------------------------------------------------------------

B. Lot A on a plan entitled “Plan of Land in Norwood, Mass.” Drawn by Norwood
Engineering Co., Inc. dated October 7, 1965 and recorded with Norfolk Registry
of Deeds as Plan No. 1149 of 1965 at Book 4305, Page 589, bounded and described
as follows:

NORTHWESTERLY by Linden Street, seventy-nine and 18/100 (79.18) feet, as shown
on said plan; NORTHEASTERLY by land now or formerly of Percy O. and Nellie G.
Russell, one hundred sixteen (116.00) feet, as shown on said plan; SOUTHEASTERLY
by land now or formerly of Herbert W. Anderson, Trustees seventy-six and 50/100
(76.50) feet, as shown on said plan; and SOUTHWESTERLY by land now or formerly
of Stanley B. Pierce, Trustee, one hundred nine and 80/100 (109.80) feet, as
shown on said plan.

Containing 8,774 square feet according to said plan.

TRACT III – East Hoyle Street:

A certain parcel of land, situated on the south side of East Hoyle Street in
Norwood, Norfolk County, Massachusetts, designated as Pcl A2 on a plan entitled
“Plan of Land in Norwood, Mass.” Dated April 21, 1988, drawn by Pilling
Engineering Company Inc., and recorded as Plan No. 473 of 1988 at Book 7969,
Page 553, being bounded and described, according to said plan, as follows:

NORTHERLY by East Hoyle Street, fifty and 00/100 (50.00) feet; EASTERLY by Pcl
A1 in two courses, a total distance of one hundred nine and 46/100 (109.46)
feet; NORTHEASTERLY by Pcl A1 eighty five and 71/100 (85.71) feet; EASTERLY by
land formerly of New York, New Haven and Hartford Railroad and now of the
M.B.T.A. four hundred sixty four and 05/100 (464.05) feet; SOUTHERLY by land now
or formerly of Vernard W. Van Ham, one hundred ninety eight and 75/100 (198.75)
feet; WESTERLY by land now or formerly of Sansone Realty Trust, two hundred
twenty eight and 61/100 (228.61) feet; NORTHEASTERLY by land now or formerly of
Sansone Realty Trust, sixty-five and 00/100 (65.00) feet; and WESTERLY by land
now or formerly of Sansone Realty Trust in two courses, a total and
NORTHWESTERLY distance of three hundred fifty eight and 79/100 (358.79) feet.

Containing according to said plan 82,656 square feet of land.

With the appurtenant benefit of rights, easements, and other matters of record
set forth or referred in the deed from Norwood Lumber Company to the Beaver
Coal & Grain Co., Inc, recorded at Book 4437, Page 622.

TRACT IV – 52 Guild Street:

A certain parcel of land in Norwood, Norfolk County, Mass., being shown as Lot
8, Town of Norwood Assessors, Map 2, Sheet 7, a copy of which is duly filed with
the Norfolk Registry of Deeds and being bounded and described as follows:

SOUTHWESTERLY by Guild Street, 6 rods, ninety nine (99) feet; NORTHWESTERLY by
land now or formerly of Talbot, 7 rods, one hundred fifteen and 50/100 (115.50)
feet; NORTHEASTERLY by land now or formerly of Day, 6 rods, ninety nine
(99) feet; and SOUTHEASTERLY by land now or formerly of Day, 7 rods, one hundred
fifteen and 50/100 (115.50) feet; together with the benefit of appurtenant
rights and easements set forth in Easement Agreement between William E. Juslin,
Trustee and Stephen Stone et ux dated September 21, 1972 and recorded at Book
4870, Page 736.

Also together with the benefit of Exclusive Use Easement from the Town of
Norwood to CaritasNorwood Hospital, Inc. dated June 15, 1999 and recorded at
Book 13637, Page 197.

Note: Square footage/acreage is not insured.

Site: 10-0088 MA

RE: 71 Walnut St., Foxborough, MA



--------------------------------------------------------------------------------

Parcel One:

The land with the buildings thereon situated in Foxborough, Norfolk County,
Massachusetts described as follows:

Lot 2 shown on a plan entitled “Plan of Land in Foxborough, Mass.”, dated
May 31, 1977 by Norwood Engineering Co., Inc., recorded with Norfolk County
Registry of Deeds in Plan Book 270, Plan 762.

Note: Square footage/acreage is not insured.

The premises are also described as follows:

SURVEYORS METES & BOUNDS DESCRIPTION

Parcel One, Lot 2

A certain Parcel of land situated in the Town of Foxborough, County of Norfolk,
Commonwealth of Massachusetts bounded and described as follows:

Beginning at a Drill Hole on the southeasterly side of Walnut Street, Said point
being the northwesterly corner of the herein described Parcel.

Thence: N 52° 03’ 23” E along the southeasterly side of Walnut Street for a
distance of 111.41 feet to a point.

Thence: N 54° 32’ 33” E along the southeasterly side of Walnut Street for a
distance of for a distance of 75.88 feet to a point.

Thence: N 51° 54’ 19” E along the southeasterly side of Walnut Street for a
distance of for a distance of 433.96 feet to a point.

Thence: N 56° 39’ 47” E along the southeasterly side of Walnut Street for a
distance of 898.23 northwesterly side of Interstate Route 95 to a point.

Thence: S 24° 15’ 20” W along the northwesterly side of Interstate Route 95 for
a distance of 1764.90 feet to a point. Thence: N 35° 05’ 36” W for a distance of
898.55 feet to the southeasterly side of Walnut Street to the point of
beginning.

Site: 10-0126 MA

Real property at 76 and 80 Pond Street, in the Town of Norfolk, County of
Norfolk, Commonwealth of Massachusetts, described as follows:

Lots 4 and 5 on plan entitled “Plan of Land in Norfolk, Mass.”, dated August 26,
1980 by Norwood Engineering Company, Inc., recorded with said Deeds as Plan
No. 852 of 1980 in Plan Book 284. Said Lot 4 contains 43,600 square feet; and
said Lot 5 contains 43,600 square feet all as shown on the aforesaid plan.

Note: Square footage/acreage is not insured.

The premises are also described as follows:

SURVEYOR’S METES & BOUNDS DESCRIPTION:

LOT 4

A certain Parcel of land situated in the Town of Norfolk, County of Norfolk,
Commonwealth of Massachusetts. Bounded and described as follows;

Beginning at a point on the southwesterly side of Pond Street. Said point being
the southeasterly corner of the herein described parcel, Said point also being S
20° 34’ 00” E of a Massachusetts Highway Bound.

Thence: S 41° 26’ 40” W for a distance of 156.92 feet to a point.

Thence: N 48° 33’ 20” W for a distance of 217.80 feet to a point. Thence: N 41°
26’ 40” E for a distance of 120.81 feet to a point.

Thence: Along a curve to the right having a radius of 125.00 feet and a length
of 61.06 feet to a point.

Thence: N 69° 26’ 00” E for a distance of 55.44 feet to a point.

Thence: Along a curve to the right having a radius of 20.00 feet and a length of
31.42 feet to the southwesterly side of Pond Street to a point. Thence: S 20°
34’ 00” E along the southwesterly side of Pond Street for a distance of 170.00
feet to the point of beginning.

Said Parcel containing 43,600 square feet or 1.001 acres of land, more or less.



--------------------------------------------------------------------------------

LOT 5

A certain Parcel of land situated in the Town of Norfolk, County of Norfolk,
Commonwealth of Massachusetts. Bounded and described as follows;

Beginning at a point on the southwesterly side of Pond Street. Said point being
the northeasterly corner of the herein described parcel, Said point also being
23.42 feet north of a Massachusetts Highway Bound.

Thence: S 20° 34’ 00” E along the southwesterly side of Pond Street for a
distance of 200.00 feet to a point.

Thence: S 69° 26’ 00” W for a distance of 230.87 feet to a point.

Thence: N 20° 34’ 00” W for a distance of 177.70 feet to a point.

Thence: N 63° 54’ 54” E to the southwesterly side of Pond Street for a distance
of 231.95 feet to the point of beginning.

Said Parcel containing 43,600 square feet or 1.001 acres of land, more or less.

Site: 11-0240 MA

Re: 200 Broadway

The land with the buildings thereon shown as Parcel A1 shown on plan entitled
“#200 Broadway, Plan of Land in Norwood, MA”, dated October 15, 2010 by Glossa
Engineering, Inc., recorded with Norfolk County Registry of Deeds at Plan Book
603, Page 10.



--------------------------------------------------------------------------------

Exhibit B-1

Permitted Exceptions - Carney Land

1.    Taking of easements for sewer purposes in Dorchester Avenue by the Board
of Street Commissioners of the City of Boston dated December 15, 1915, recorded
in Book 3929, Page 352; as affected by terms of License to Locate and Maintain a
Structure Over Sewer Easement dated January 22, 1969, recorded in Book 8263,
Page 214; as further affected by Attorney’s Certificate of Relevancy dated
April 23, 1981, recorded in Book 9737, Page 70.

2.    Rights and easements as reserved in a Deed from the City of Boston to the
Carney Hospital dated December 28, 1949, recorded in Book 6572, Page 271 as
affected by terms of License to Locate and Maintain a Structure Over Sewer
Easement dated January 22, 1969, recorded in Book 8263, Page 214; as further
affected by Attorney’s Certificate of Relevancy dated April 23, 1981, recorded
in Book 9737, Page 70.

3.    Rights of the public into Hutchinson Street as shown on a plan entitled
“Subdivision Plan of Land in Boston (Dorchester District), Mass.” dated
January 31, 1966, by J.F. Hennessy, C.E., recorded in Book 8151, Page 276.

4.    Ten (10) foot sewer easement as shown on a Plan entitled “Plan of Land in
Boston, Mass. (Dorchester District) dated January 31, 1966, recorded in Book
8151, Page 276 as affected by terms of License to Locate and Maintain a
Structure Over Sewer Easement dated January 22, 1969, recorded in Book 8263,
Page 214; as further affected by Attorney’s Certificate of Relevancy dated
April 23, 1981, recorded in Book 9737, Page 70.

5.    Reciprocal Easement Agreement between Steward Carney Hospital and HTA -
Carney MOB, LLC dated March 29 2012, recorded at Book 43909, Page 37.

6.    Easements set forth and reserved in a deed from The Carney Hospital, dated
September 3, 1982 and recorded at Book 10058, Page 5.

7.    City of Boston Park Easement shown on a Plan recorded in Plan Book 2013,
Plan 35 on February 4, 2013.

8.    Ground Lease, including a right of first refusal, between Steward Carney
Hospital, Inc. as Landlord and HTA - Carney MOB, LLC as Tenant, dated March 29,
2012 as evidenced by a Notice of Ground Lease dated March 29, 2012 and recorded
at Book 49309, Page 22, as further affected by Subordination of Mortgage by JP
Morgan Chase Bank, N.A., as Administrative Agent dated March 28, 2012 and
recorded on April 3, 2012 at Book 49309, Page 52, as affected by affected by a
Termination of Ground Lease, recorded with said Deeds, Book 51465, Page 169.
(Affects Easement Parcel only)

9.    Master Lease between HTA - Carney MOB, LLC, as Landlord and Steward Carney
Hospital, Inc., as Tenant, dated March 29, 2012 as evidenced by a Notice of
Ground Lease dated March 29, 2012 and recorded at Book 49309, Page 30, as
affected by Subordination of Mortgage by JP Morgan Chase Bank, N.A., as
Administrative Agent dated March 28, 2012 and recorded on April 3, 2012 at Book
49309, Page 52, as affected by Amended and Restated Notice of Lease recorded
with said Deeds Book 51465, Page 203. (Affects Easement Parcel only)



--------------------------------------------------------------------------------

10.    Reciprocal Easement Agreement between Steward Carney Hospital, Inc. and
JP Morgan Chase Bank, 0.A., as Administrative Agent, recorded at Book 49309,
Page 37, as affected by Amended and Restated Reciprocal Easement Agreement,
dated May 15, 2013, recorded with said Deeds, Book 51465, Page 183.

11.    Right of First Refusal Agreement, as to Lot B-1 shown on Plan Book 2013,
Plan 35, recorded with said Deeds, Book 51465, Page 179. (Affects Easement
Parcel only)

12.    The following matters shown on a Plan of Survey entitled “ALTA/NSPS Land
Title Survey in Boston, MA (Suffolk County) Steward Carney Hospital” Scale 1” =
30’ Date: September 28, 2016 Prepared by Precision Land Surveying, Inc. (the
“Survey”):

a. granite retaining wall encroaches onto Dorchester Avenue by up to 5’;

b. possible encroachments of all parking spaces, driveways, pavement and any
other items, party walls and access issues between the Land (Lot A-1) and Lot
B-1;

c. wall and sign from park on land N/F City of Boston “Dorchester Park” encroach
onto Land.



--------------------------------------------------------------------------------

Exhibit B-2

Permitted Exceptions - Holy Family Land (Merrimack Valley)

1.    Easement granted by the City of Haverhill to New England Telephone and
Telegraph Company dated August 27, 1992 and recorded at Book 11455, Page 35.

2.    Order dated May 5, 1998 accepting Katsaros Drive as a public way recorded
at Book 14941, Page 363.

3.    Order dated September 9, 1997 accepting Brown Street and Savage Street as
public ways and recorded at Book 14941, Page 374.

4.    Restrictions set forth in Deed from the City of Haverhill to Essent
Healthcare of Massachusetts, Inc. dated as of September 1, 2001 and recorded at
Book 17695, Page 72.

5.    Failure to comply with the compliance with requirements of M.G.L. Chapter
44, Section 63A in the deed from the City of Haverhill to Essent Healthcare of
Massachusetts, Inc. and the related Reversionary Interest Agreement by and
between Essent Healthcare of Massachusetts, Inc. and The City of Haverhill dated
as of September 1, 2001 and recorded in Book 17695, Page 80.

6.    Easement from Essent Healthcare of Massachusetts, Inc. to Verizon New
England Inc. (formerly known as New England Telephone and Telegraph Company) and
Massachusetts Electric Company dated March 14, 2006 and recorded at Book 25508,
Page 573.

7.    Terms and provisions of Declaration of Covenants, Restrictions and
Reciprocal Easement Agreement by and between Essent Healthcare of Massachusetts,
Inc. and Health Care Property Investors, Inc. dated March 15, 2007 and recorded
at Book 26651, Page 532.

8.    Matters as shown or disclosed on a plan entitled, “ALTA/NSPS Land Title
Survey in Haverhill, MA (Essex County) Merrimack Valley Hospital” Scale 1’ = 40’
dated September 21, 2016 prepared by Precision Land Surveying, Inc. (the
“Survey”) as follows:

a. Light Pole encroaches onto land Now or Formerly of the City of Haverhill by
up to 1’;

b. Pool encroaches onto locus by up to 12’;

c. Fence and yard encroach onto locus by up to 14’;

d. Car port encroaches onto locus by up to 7.8’;

e. Fence encroaches onto Savage Street by up to 7’;

f. Driveway crosses land now or formerly of the City of Haverhill;

g. Roadway pavement encroaches onto locus by up to 7’

9.    Notice of Decision by Haverhill Board of Appeals for Zones recorded at
Book 16861, Page 66.



--------------------------------------------------------------------------------

10.    Notice of Decision by City of Haverhill Board of Appeals, Dated May 18,
2011, recorded with said Deeds, Book 30494, Page 432.



--------------------------------------------------------------------------------

Exhibit B-3

Permitted Exceptions – Nashoba Land

1.    Taking by the County Commissioners for the County of Middlesex of an
easement in Washington Street in Ayer as a public highway dated October 21,
1932, and recorded at Book 5685, Page 277.

2.    Rights and Easements set forth in grant to New England Telephone and
Telegraph Company for the laying, construction and maintenance of underground
cables dated August 26, 1970, and recorded at Book 11890, Page 361.

3.    Rights reserved in a grant of easement from George V. Moore to the Nashoba
Community Hospital of the right to construct over a strip of land twenty feet
(20) wide over the land of said Moore sewerage pipe lines, manholes and other
appurtenances thereto dated October 6, 1970, and recorded at Book 11901, Page
87.

4.    Sewer Easement Agreement between the Nashoba Community Hospital and the
Centre Corporation of Acton, permitting Centre Corporation to hook into the
sewerage line and system of the Hospital and, the sharing of certain expenses
with the Centre Corporation dated February 12, 1972 and recorded at Book 12157,
Page 415.

5.    Zoning decision, Town of Ayer Zoning Board of Appeals, Notice of which is
dated July 1, 1987 and recorded at Book 19294, Page 336.

6.    Easements set forth in grant to Massachusetts Electric Company dated
September 29, 1988 and recorded at Book 19430, Page 236.

7.    Terms and provision of Lease in which the Nashoba Community Hospital, Inc.
is the Landlord and Healthcare Alternatives, Inc. is the Lessee, Notice of which
is dated November 7, 1988 and recorded at Book 19489, Page 428, as affected by
Assignment and Assumption of Leasehold and Release Agreement in favor of Apple
Valley Limited Partnership dated July 31, 1996 and recorded at Book 26553, Page
566, Notice of Second Amended and Restated Ground Lease dated as of July 31,
1996 and recorded at Book 26553, Page 571, and as affected by Assignment and
Assumption Agreement dated as of November 18, 2004 and recorded at Book 44147,
Page 584, and as amended by Notice of Third Amended and Restated Ground Lease
dated as of January 1, 2005 and recorded at Book 44586, Page 420; as assigned by
Essent Healthcare - Ayer, Inc. to Nashoba Valley Medical Center, A Steward
Family Hospital, Inc. by Assignment dated as of April 30, 2011 and recorded at
Book 56806, Page 480.

NOTE: The Tenant’s interest in this Lease is encumbered by the following matters
a – e:

a. Leasehold Mortgage by Health Care Alternatives, Inc. to Sentry Federal
Savings Bank dated November 7, 1988 in the original principal amount of $
5,200,000.00 and recorded at Book 19489, Page 442 as assigned to New Bedford
Institution for Savings by Assignment dated April 27, 1992 and recorded at Book
22011, Page 461.

b. Collateral Assignment of Leases, Permits, Approvals, Construction Contracts,
etc. by Health Care Alternatives, Inc. to Sentry Federal Savings Bank dated
November 7, 1988 and recorded at Book 19489, Page 492.



--------------------------------------------------------------------------------

c. Collateral Assignment of Leases dated November 7, 1988 by Health Care
Alternatives, Inc. to Sentry Federal Savings Bank dated November 7, 1988 and
recorded at Book 19489, Page 501.

d. Leasehold Mortgage and Security Agreement by the Apple Valley Limited
Partnership to BayBank N.A. in the original principal amount of $ 6,850,000.00
and $500,000.00 dated July 31, 1996 and recorded at Book 26554, Page 1.

e. Collateral Assignment of Lease and Rents dated July 31, 1996 by the Apple
Valley Limited Partnership to BayBank NA and recorded at Book 26554, Page 34.

8.    Terms and provisions of Easement Agreement dated November 17, 1988 by and
between the Nashoba Community Hospital, Inc. and Health Care Alternatives, Inc.
and recorded in Book 19489, Page 432, as amended by Amendment of Easement
Agreement dated July 31, 1996 and recorded in Book 26553, Page 575.

9.    Easement Agreement between The Nashoba Community Hospital, Inc. and James
Brook Properties, Inc. dated as of April 13, 1989 and recorded in Book 19822,
Page 436.

10.    Covenants, conditions, restrictions, reservations, easements, liens for
common charges, options, powers of attorney, limitations on title and the fee
interest in the Medical Office Building created by the Commonwealth of
Massachusetts General Laws Chapter 183A, as amended or set forth in the Master
Deed of Nashoba Medical Condominium dated June 18, 1990 and recorded with
Middlesex South County Registry of Deeds at Book 20629, Page 227, in the related
Declaration of Trust, in the related By-Laws, in any instrument creating the
estate or interest insured by this policy, and in any of the instruments
aforesaid; and as amended by an Amendment to Master Deed dated January 30, 2013
in Book 61197, Page 81.

11.    Terms and provisions of Lease in which the Nashoba Community Hospital,
Inc. is the Landlord and Joseph M. Arcidi is the Tenant, dated August 2, 1990,
Notice of which is recorded in Book 20695, Page 490. (Proportional interest
5.93 % in land only on 19,463 square foot parcel).

12.    Terms and provisions of Lease in which Nashoba Community Hospital
Corporation is the Landlord and Dr. Jonathan L. Held is the Tenant dated
June 22, 1994, Notice of which is recorded in Book 24638, Page 395 (encumbers
proportionate interest (4.87%) in land only of the 19,463 square foot parcel.

13.    Terms and provisions of Lease in which the Nashoba Community Hospital,
Inc. is the Landlord and Amin Rathore and Nahid Rathore are the Tenants, dated
August 9, 1990, Notice of which is recorded at Book 20706, Page 256.
(Proportional interest [4.69%] in land only on 19,463 square foot parcel.)

14.    Terms and provisions of Lease in which the Nashoba Community Hospital,
Inc. is the Landlord and Terrance C. Hack and Jocelyn R. Hack are the Tenants
dated August 9, 1990, Notice of which is recorded in Book 20706, Page 291.
(Proportional interest [6.53%] in land only on 19,463 square foot parcel.), as
affected by an attachment recorded at Book 50247 Page 508 against Terrence C.
Hack and Jocelyn R. Hack.

15.    Terms and provisions of Lease in which the Nashoba Community Hospital,
Inc. is the Landlord and Paul L. Gunderson and Lee Ana V. Gunderson are the
Tenants dated August 13, 1990, Notice of which is recorded in Book 20710, Page
519. (Proportional interest [9.05%] in land only in 19,463 square foot parcel.)



--------------------------------------------------------------------------------

16.    Terms and provisions of Lease in which the Nashoba Community Hospital,
Inc. is the Landlord and Sophia K. Bogdasarian is the tenant dated August 14,
1990, Notice of which is recorded in Book 20714, Page 62. (Encumbers
proportionate interest [6.26%] in land only in 19,643 square foot parcel.)

17.    Terms and provisions of Lease in which the Nashoba Community Hospital,
Inc. is the Landlord and Kenneth A. Janes and Sandra M. Janes are the Tenants,
dated August 14, 1990, Notice of which is recorded in Book 20714, Page 89.
(Encumbers Proportionate Interest [5.14%] in land only of the 19,463 square foot
parcel).

18.    Terms and provisions of Lease in which the Nashoba Community Hospital,
Inc. is the Landlord and James L. Barzun and Kathleen A. Barzun, Trustees of J &
K Barzun Realty Trust dated June 6, 1990 recorded with the Middlesex South
Registry of Deeds in Book 20698, Page 505, are the Tenants dated August 8, 1990,
Notice of which is recorded in Book 20704, Page 91. (Proportional interest [5.21
%] in land only on 19,463 square foot parcel.)

19.    Terms and provisions of Lease in which the Nashoba Community Hospital,
Inc. is the Landlord and Gary L. Stanton and Rebecca H. Stanton are the Tenants
dated August 14, 1990, Notice of which is recorded in Book 20714, Page 125.
(Encumbers proportionate interest [4.73%] in land only of the 19,463 square foot
parcel.)

20.    Terms and provisions of Lease in which Nashoba Community Hospital, Inc.
is the Landlord and George D. Sydlar and Anne-Marie Sydlar are the tenants,
dated August 16, 1990, Notice of which is recorded in Book 20719, Page 109.
(Encumbers proportionate interest [4.88%] in land only of 19,463 square foot
parcel.)

Note: The Leases described in items 11 through 20, inclusive, have been assigned
to Essent Healthcare — Ayer, Inc. by Assignment and Assumption Agreement by and
between Essent Healthcare-Ayer, Inc. and Nashoba Community Hospital Corporation
dated as of November 18, 2004 and recorded in Book 44147, Page 584.

21.    Terms and provisions of Assignment and Assumption Agreement by and
between Essent Healthcare-Ayer, Inc. and Nashoba Community Hospital Corporation
dated as of November 18, 2004 and recorded in Book 44147, Page 584, and
Assignment and Assumption Agreement from Essent Healthcare — Ayer, Inc. to
Nashoba Valley Medical Center, A Steward Family Hospital, Inc. dated April 30,
2011 and recorded in Book 56806, Page 480.

22.    Terms and provisions of Option to Repurchase Agreement by and between
Essent Healthcare-Ayer, Inc. and Nashoba Community Hospital Corporation dated
December 31, 2002, recorded in Book 37552, Page 281.

23.    Easement Agreement by and between Essent Healthcare-Ayer, Inc. and
Beverly B. Smith, et al, dated January 5, 2004, recorded in Book 44945, Page
398.

24.    Easement from Essent Health Care—Ayer, Inc. to Massachusetts Electric
Company dated March 9, 2007 recorded in Book 49303, Page 386.

25.    Notice of Ground Lease by and between Nashoba Valley Medical Center, as
Landlord and HTA-Nashoba MOB 2, LLC, as Tenant affecting property at 198 Groton
Road, Ayer, recorded with said Deeds in Book 58821, Page 228, as affecting by
Termination of Ground Lease by and between Nashoba Valley Medical Center, A
Steward Family Hospital, Inc., and HTA-Nashoba MOB 2, LLC, dated May 15, 2013,
recorded with said Deeds, Book 61832, Page 315.



--------------------------------------------------------------------------------

26.    Notice of Lease dated March 29, 2012 by HTA-Nashoba MOB 2 LLC, as
Landlord, and Nashoba Valley Medical Center, as Tenant, affecting property 198
Groton Road, Ayer, recorded with said Deeds, Book 58821, Page 235, as affected
by Amended and Restated Notice of Lease by and between HTA-Nashoba MOB 2, LLC
and Nashoba Valley Medical Center, A Steward Family Hospital, Inc. dated May 15,
2013, recorded with said Deeds, Book 61832, Page 348.

27.    Provisions of a Reciprocal Easement Agreement, dated March 29, 2012,
recorded with said Deeds, Book 58821 Page 242, as affected by Amended and
Restated Reciprocal Easement Agreement, dated May 15, 2013, recorded with said
Deeds, Book 61832, Page 329 , as affected by a Lender’s Consent and
Subordination recorded in Book 61832, Page 341, as affected by a Lender’s
Consent and Subordination recorded in Book 61832, Page 343.

28.    Notice of Ground Lease by and between Nashoba Valley Medical Center, as
Landlord and HTA-Nashoba MOB 1, LLC, as Tenant affecting property at 190 Groton
Road, Ayer, recorded with said Deeds, Book 58821 Page 451, as affected by
Termination of Ground Lease by and between Nashoba Valley Medical Center, A
Steward Family Hospital, Inc. and HTA-Nashoba MOB 1, LLC, dated May 15, 2013,
recorded with said Deeds, Book 61832, Page 151.

29.    Notice of Lease by and between HTA-Nashoba MOB 1 LLC, as Landlord, and
Nashoba Valley Medical Center, as Tenant, recorded with said Deeds in Book
58821, Page 459, as affected by Amended and Restated Notice of Lease by and
between HTA-Nashoba MOB 1, LLC and Nashoba Valley Medical Center, A Steward
Family Hospital, Inc., dated May 15, 2013, recorded in Book 61832, Page 167.

30.    Provisions of an Easement Agreement, dated June 4, 2012, recorded with
said Deeds, Book 59433 Page 359.

31.    Matters as shown or disclosed on a plan entitled, “ALTA/NSPS Land Title
Survey in Ayer, MA (Middlesex County) Nashoba Valley Medical Center” dated
September 26, 2016, prepared by Precision Land Surveying, Inc. (the “Survey”),
as follows:

a. Utility lines enter the Land from Washington Street, also known as Groton
Road;

b. Elevated walkway connects Medical Office Building Condominiums with Medical
Center without benefit of easement;

c. The most recent plan shows town lines between Groton and Ayer running inside
northerly boundary line of Land. Record plan shows all Land within Town of Ayer.
Further, Groton does not have a tax parcel for this strip;

d. Encroachment of Parking Spaces, Detention Basin, Driveways, Hydrant and
Access issues between abutting Lot B and Lot A;

e. Overhead wires cross land N/F HTA- Nashoba MOB 2, LLC from Washington Street
a/k/a Groton Road onto Land; and

f. 1 story building encroaches over Verizon easement shown as Item 36 of
Schedule B II.

32.    Notice of Right of First Refusal Agreement by and between HTA-Nashoba MOB
2, LLC and Nashoba Valley Medical Center, A Steward Family Hospital, Inc., dated
May 15, 2013, recorded with said Deeds, Book 61832, Page 325.



--------------------------------------------------------------------------------

33.    Easement to Massachusetts Electric Company, dated February 20, 2015,
recorded with said Deeds, Book 64989, Page 571.

34.    Notice of Right of First Refusal Agreement by and between HTA-Nashoba MOB
1, LLC and Nashoba Valley Medical Center, A Steward Family Hospital, Inc. dated
May 15, 2013, recorded with said Deeds, Book 61832, Page 163.



--------------------------------------------------------------------------------

Exhibit B-4

Permitted Exceptions – Norwood Land

1.    The following matters shown on a plan of survey entitled “ALTA/NSPS Land
Title Survey in Norwood, MA (Norfolk County) Norwood Hospital Sites 10-0063 &
11-0240 800 Washington Street, 52 Guild Street & 200 Broadway Date:
September 21, 2016” Prepared by Precision Land Survey, Inc. (the “Survey”):

a. Overhead wire crosses Locus;

b. Sign exists in Broadway by up to 4.1”

c. Railing extends into East Hoyle Street by up to 5.8’;

d. Retaining wall extends into Washington Street by up to 3.0’;

e. Posts exist into Washington Street by up to 2.3’;

f. Fence crosses lot line onto Land now or formerly of the MBTA;

g. Overhead wire crosses Locus;

h. Access to parking area crosses boundary lines;

i. Parking lot in use by the Hospital property;

j. Parking spaces encroach onto Locus and granted Driveway Easement;

k. Posts restricts access to the lot line and granted Driveway Easement;

l. Retaining wall encroaches onto Guild Street by up to 2.3’; and

m. Lot B is not Locus and not insured.

2.    Abandonment of Easement by the Town of Norwood dated August 23, 1977 and
recorded at Book 5513, Page 473 as shown on Plan No. 778 (including therein
certain rights of reversion in favor of the Town of Norwood): as affected by
Amendment of Abandonment of Easements for Highway Purposes of Winter Street
between Washington Street and Linden Street in the Town of Norwood by the Board
of Selectmen of the Town of Norwood dated February 2, 1982 and recorded at Book
5973, Page 226.

3.    Sewer pipe easement as recited in Deed from Margaret A. King to Percy O.
Russell, et ux dated December 7, 1944 and recorded at Book 2523, Page 125 and as
set forth in Deed from NVHS Management Services, Inc. to Norwood Hospital dated
October 4, 1991 and recorded at Book 9091, Page 104.

4.    Easements and rights related to a 20’ wide driveway reserved in Deed from
Norwood Lumber Company to the Beaver Coal and Grain Co. dated June 27, 1967 and
recorded at Book 4437, Page 622. Affects III



--------------------------------------------------------------------------------

5.    Covenant and easements related to common parking areas as set forth in an
agreement between William E. Juslin, Trustee and Stephen Stone et ux dated
September 21, 1972 and recorded at Book 4870, Page 736. Affects IV

6.    Zoning Notice of Variance - Conditional Special Permit Decision by the
Town of Norwood Zoning Board of Appeals dated February 5, 1973, notice of which
is recorded at Book 4915, Page 211.

7.    Zoning Decision for Special Permit by the Town of Norwood Zoning Board of
Appeals dated September 25, 1979, notice of which is recorded at Book 5675, Page
270.

8.    Drainage Easement as set forth in Deed from the Town of Norwood to Norwood
Hospital dated April 8, 1980 and recorded at Book 5723, Page 732, shown in Plan
Book 280, Plan 265.

9.    Zoning Decision for Special Permit by the Town of Norwood Zoning Board of
Appeals dated April 23, 1981, notice of which is recorded at Book 5865, Page
566.

10.    Zoning Decision for Special Permit by the Town of Norwood Zoning Board of
Appeals dated June 23, 1981, filed August 3, 1981 and Amendment thereto dated
August 11, 1981 and filed August 20, 1981 by the Town of Norwood Zoning Board of
Appeal, notice of which is certified September 11, 1981 and recorded at Book
5928, Page 460.

11.    Zoning Decision for Special Permit Case No. 85-19, by the Town of Norwood
Zoning Board of Appeal dated May 14, 1985, notice of which is recorded at Book
6693, Page 617.

12.    Zoning Decision for Special Permit Case No. 88-23, by the Town of Norwood
Zoning Board of Appeal dated May 3, 1988 notice of which is recorded at Book
8088, Page 193.

13.    Zoning Decision for Special Permit Case No. 85-33, by the Town of Norwood
Zoning Board of Appeal dated August 20, 1985 notice of which is recorded at Book
8088, Page 198; as affected by Amendment dated June 10, 1986 and recorded at
Book 8088, Page 202.

14.    Zoning Decision for Special Permit Case No. 82-14, by the Town of Norwood
Zoning Board of Appeal dated March 23, 1982, notice of which is recorded at Book
8088, Page 203.

15.    Zoning Decision for Special Permit Case No. 9-91, by the Town of Norwood
Zoning Board of Appeal dated April 9, 1991, notice of which is recorded at Book
8914, Page 178.

16.    Zoning Decision for Variance Case No. 92-07, by the Town of Norwood
Zoning Board of Appeal dated June 16, 1992, notice of which is recorded at Book
9470, Page 308.

17.    Zoning Decision, Case No. 92-40, by the Town of Norwood Zoning Board of
Appeal dated August 18, 1992, notice of which is recorded at Book 9510, Page
258.

18.    Notice of Activity and Use Limitation by Norwood Hospital dated April 10,
1997 and recorded at Book 11778, Page 002.

19.    Terms and provisions, including rights of reverter, contained in
Exclusive Use Easement from the Town of Norwood to Caritas Norwood Hospital,
Inc. dated June 15, 1999 recorded at Book 13637, Page 197. (Reverter affects
easement only)



--------------------------------------------------------------------------------

20.     Zoning Decision, Case No. 99-34, by the Town of Norwood Zoning Board of
Appeal dated July 28, 1959, notice of which is recorded at Book 13691, Page 547.

21.    Zoning Decision, Case No. 03-33, by the Town of Norwood Zoning Board of
Appeal dated July 14, 2003, notice of which is recorded at Book 19657, Page 56.

22.    Grant of Easement from Caritas Norwood Hospital Inc. to the Trustees of
Triple A Realty Trust for access purposes, dated March 7, 2008, recorded at Book
25728, Page 124 and located as shown on plan recorded in Plan Book 581, Page 98.

23.    Alteration of grade crossing at Guild Street, by the Town of Norwood,
recorded at Book 690, Page 261, as affected by a decree of the Norfolk Superior
Court recorded at Book 914, Page 18.

24.    Zoning Decision – Case #10-05 by the Town of Norwood Zoning Board of
Appeal dated March 1, 2010 and recorded at Book 27560, Page 305.

25.    Reciprocal Easement Agreement by and between Steward Norwood Hospital
Inc. and HTA-St. Anne’s MOB 1 LLC, dated December 28, 2012, recorded with said
Deeds, Book 30881 Page 176.

26.    Decision by the Norwood Zoning Board of Appeals, recorded with said
Deeds, Book 31562, Page 495, as affected by an Amendment, recorded with said
Deeds, Book 33252, Page 385, affecting 800 Washington Street.

27.    Decision by the Norwood Planning Board, recorded with said Deeds, Book
31562, Page 502, affecting 800 Washington Street.



--------------------------------------------------------------------------------

Exhibit C

Existing Leases

None.



--------------------------------------------------------------------------------

Exhibit D

Excluded Subsidiaries

Steward PET Imaging LLC

Tailored Risk Assurance Company, Ltd.

Steward-Compass Ventures, LLC

Miller Street Medical Center, LLC

Steward Medical Laboratories LLC

Steward Special Projects LLC

Massachusetts Express Care, PLLC

Orchard Surgical Center, LLC

Provider Network Alliance, LLC



--------------------------------------------------------------------------------

Schedule 1-A

MPT of Dorchester-Steward, LLC,

MPT of Methuen-Steward, LLC,

MPT of Norwood-Steward, LLC, and

MPT of Ayer-Steward, LLC,

each a Delaware limited liability company, collectively, jointly and severally,
as Lender.



--------------------------------------------------------------------------------

Schedule 1-B

Steward Carney Hospital, Inc.,

Steward Holy Family Hospital, Inc.,

Steward Norwood Hospital Inc., and

Nashoba Valley Medical Center, A Steward Family Hospital, Inc.,

each a Delaware corporation, collectively, jointly and severally, as Borrower.



--------------------------------------------------------------------------------

Schedule 1-C

Non-Permitted Assignees

National Providers

HCA

Tenet

Community

Regional Care / Capella

IASIS

Prime

Prospect

Ardent

Payors

Optum

United

BCBS of MA

BCBS of RI

CIGNA

AETNA

Tufts

HPHC

BMC Health Net

Centene

Local Providers

Partners, et al.

BIDCO/BIDPO

Southcoast / Care New England

Lifespan

UMass

Boston Medical Center

Tufts Medical Center / Wellforce



--------------------------------------------------------------------------------

Schedule 2.1

Allocations of Loan Proceeds

 

Property

   Allocation  

Carney

   $ 232,000,000  

Holy Family (Merrimack Valley)

   $ 115,000,000  

Nashoba

   $ 88,000,000  

Norwood

   $ 165,000,000     

 

 

     $ 600,000,000  

and, in each case, plus all out of pocket costs and expenses not included in
such sum which are incurred or paid in connection with the mortgage loan with of
each of the Properties, including, but not limited to property transfer taxes,
legal, appraisal, title, survey, environmental, seismic, engineering and other
fees and expenses paid in connection with the inspection of the Properties and
each Facility, and paid to advisors and brokers (except to the extent such items
are paid by the Borrower), and shall include the costs of Capital Additions
financed by Lender (and Lender’s Affiliates) as provided in Section 6.3 of this
Agreement with respect to each Property. Notwithstanding any provision hereof,
no item shall be included in the Loan Amount for purposes of this Agreement to
the extent that such item (i) is paid separately by Borrower or is subject to a
separate repayment obligation of Borrower, or (ii) was expressly required to be
paid by Lender or its Affiliates pursuant to the Real Estate Contact.



--------------------------------------------------------------------------------

Schedule 6.3

Capital Additions

With respect to any Capital Additions financed by Lender pursuant to
Section 6.3, the following terms and conditions shall apply:

(a)    Borrower agrees to pay or reimburse all of Lender’s reasonable,
out-of-pocket costs and expenses paid or incurred in connection with such
Capital Addition, including the reasonable costs of any construction consultant
engaged by Lender.

(b)    Borrower shall submit to Lender a draw request in a form reasonably
acceptable to Lender not less than twenty (20) days before the date on which
Borrower desires a funding.

(c)    Borrower shall have the sole right to designate and/or approve the
general contractor, developer, architect, construction company, engineer and
other parties that will participate in the construction and development of such
Capital Addition (each a “Third Party Contractor”). Borrower shall control the
preparation and negotiation of the definitive agreements with such Third Party
Contractor’s without giving Lender a reasonable opportunity to review and
comment to such definitive agreements prior to execution.

(d)    Borrower shall not authorize or permit any material change, modification,
supplement or substitution to any construction contract, architect agreement,
the site plan, the plans and specifications (or any working drawings), or the
scope of work pursuant to any of the foregoing, without the prior written
consent of Lender, which shall not be unreasonably withheld, conditioned or
delayed.

(e)    Borrower shall submit to Lender copies of all approvals, governmental
approvals and permits necessary for such Capital Addition.

(f)    Borrower shall provide Lender will all other customary documentation for
projects similar in cost and scope of such Capital Additions, including without
limitation, all executed contracts, collateral assignments of constructions
contracts and lien waivers in favor of Lender, and certificates of insurance and
insurance policies required under the construction contract for such Capital
Addition, showing Lender as named oblige, additional insured and loss payee.



--------------------------------------------------------------------------------

Schedule 21.22

Agreements and Covenants relating to Certain Properties

None.